Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 1 of 123




                  EXHIBIT 20
   Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 2 of 123

California Fire Pian




Acknowledgments


The California Board of Forestry wishes to acknowledge the efforts of
      individuals who played significant roles in the development of the California
      Fire Plan. Director Richard Wilson fully endorsed the Fire Plan and set the
course by giving it the Department's highest priority. There are many individuals
who played a part in developing this plan. Here are just a few of those who were
the key players.

Jack Wiest stepped up to the task by providing leadership for the team. Wayne
Mitchell assisted Jack with behind-the-scenes administrative details. Jack and
Wayne were the consistent leaders needed for the duration. Loyd Forrest, Cathy
Bleier, Greg Greenwood, Robin Marose, and the Fire and Resource Assessment
Program staff contributed the primary planning framework, a key component that
successfully tied together the various concepts. Don Rascon, one of the state's top
fiscal experts, applied his expertise by shaping the plan into an acceptable
document for presentation to the Department of Finance, Resources Agency and
legislative fiscal committees. Hank Weston, Jerry Geissler and Wayne Mitchell led
the Level-of-Service team that developed the LOS concept. Hank and Jerry were
effective at communicating and ensuring the plan had practical application on the
ground. The development of the prefire management focus was led by Doug
Wickizer and Bob Irby. The field level planning concept involving stakeholders in
the decision making process was organized by Bob and Doug.
Thank yous are in order for the assistance provided by Jon Kennedy, Gary Biehl,
and Karen Barnette of the USDA Forest Service.

The early stages of the Fire Plan were directed by the Fire Plan Steering
Committee. They included:

Jim Branham, Chief Deputy Director
Dean Cromwell, Executive Officer, Board of Forestry
Ken Delfino, Deputy Director for Resource Management
Jim Dykes, Deputy Director for Fire Protection
Cathy Bleier, Acting Chief, Fire and Resource Assessment Program
Bill Harrington, Assistant Deputy Director, Fire Control Operations
Lloyd Keefer, Region Chief, Coast-Cascade Area
Bob Kerstiens, Chairman, Board of Forestry
Jim Owen, Region Chief, Sierra-South Area
Elaine Vann, Deputy Director for Management Services
Doug Wickizer, Staff Chief, Forest Management
        Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 3 of 123

California Fire Plan



                   Jack Wiest, Staff Chief, Cooperative Fire Programs


                   All of the following team members contributed to the final product.

 Jim Barmn, Tulare Ranger Unit                                Carol Horn, Fire Protection - CooperaUve Fire Protection
 Larry Benson,f^erside Ranger Unit                            Robert Irby, Fire Protection - Fire Prevention Engineering
 Marty Berbach, Forest Practice Program                       Robin Marose, Fire and Resource Assessment Program
 Cathy Bieier, Fire and Resource Assessment Program           Bob Martinez, Siena-South Region
 Clay Brandow, Fire and Resource Assessment Program           Ken Miller, Fire Protection - Cooperative Fire Protection
 Pete Cafferata, Forest Practice Program                      Rhonda Millwee, Fire Protechon-Cooperaffve Fire Protection
 Joanne Cemo, Fire and Resource Assessment Program            Wayne Mitchell, Fire Protection-Operations Support and Research
 Ron Childress, Lake Napa Ranger Unit                         Robert Motroni, Fire and Resource Assessment Program
 Dana Cole, Fire and Resource Assessment Program              Ken Nehoda, Forest Management Program
 Hugh Council, State Fire Marshal's Office                    Steve Peterson, Lessen Modoc Ranger Unit
 Dean Cromwell, Board ofForestry Staff                        Tom Randolph, Forest Management Program
 Pamela Duggan, Duggan and DeGraw, Editor                     Don Rascon, Management Servirxs
 Helge Eng, Forest Practice Program                           Donna Stadler, Board of Forestry Staff
 Loyd Forrest, Planning Consultant to the Board of Forestry   Sharon Taylor, Board of Forestry Staff
 Dan Foster, Forest Management Program                        Dennis Thompson, Kem County Fire Department
 Jerry Geissler, Tuolumne-Calaveras Ranger Unit               Rose Tilley, Management Services - Budget Office
 Gary Gilbert, Sierra Area Chief                              Charlie Valenzuela, Kem County Fire Department
 Greg Greenwood, Fire and Resource Assessment Program         Bill Weaver, Fire Pmtection - Cooperative Fire Protechon
 Russ Henly, Fire and Resource AssessmentProgram              Hank Weston, Nevada-Yuba-Placer Ranger Unit
 Fran Henson, Board of Forestry Staff                         Jack \Mrite, Cascade Area Chief
 Chuck Morel, Engineering/Technical Services                  Jack Wiest, Fire Protection - Cooperative Fire Protection




                   This team deserves a big thank you from the Board of Forestry. Dedicated
                   personnel(employees who all too often go nameless) keep the Department of
                   Forestry and Fire Protection In the leadership role for wlldland fire protection.



                                                                                 Robert Kerstlens, Chair
                                                                                 California Board of Forestry




                   California Board of Forestry Members
                   Robert J. Kerstiens, Chair

                    Bonnie Neeiy, Vice Chair
                    Wiiiiam E. Snyder

                    Nicole A. day

                    Robert C. Heald

                    Herbert E. Baldwin

                    Tharon O'Del!

                    Richard B. Rogers
   Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 4 of 123

California Fire Plan




Table of Contents




Executive Summary                                                   1

  Goal and Objectives                                               1
 Fire Plan Framework                                                1

1. Findings and Recommendations                                    5

 Levels of Wildland Fire Protection Services                        5
  Wlldland Fire Protection Fiscal Issues                            9
  Prefire Management Program to Reduce Wildfire Costs and Losses   12

2. Fiscal Framework                                                1S


3. Fire Plan Framework                                             21

  Legislative Mandate                                              21
  Fire Plan Assessment System                                      21

4. Assets at Risk                                                  27

  Introduction                                                     27
  Air Quality                                                      29
  Range                                                            21
  Recreation on Public Wildlands                                   21
  Structures                                                       21
  Timber                                                           22
  Water and Watersheds                                             22
  Wildlife, Habitat, Plants, and Ecosystem Health                  33
  Other Resource Values                                            24

5. Prefire Management initiative                                   37
  Introduction                                                     27
  Key Components of Prefire Management                             29
  Prefire Management as Part of the Fire Plan                      41




                                                    111
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 5 of 123

California Fire Plan




           Appendix A. Fiscal Framework Charts and Assumptions                       43

             Wildland Fire Protection Budgets by Level of Government by Fire Phase    43
             Who Pays for Fire Protection Costs and Wildfire Damage                   44

           Appendix B. Level of Service Rating and Process                           46

            Background                                                                46
            Level of Service Rating                                                   46
            LOS Rating Process                                                        49
            Multiple Major Incident Capability                                        54
             The Fire Plan Field Team                                                 55

           Appendix C. Assets at Risk and their Role in the Fire Plan                56

            Introduction                                                              56
            Air Quality                                                               58
            Rangeland                                                                 66
            Recreation, Cultural and Historic Resources                               69
            Structures                                                                77
             Timber                                                                   78
             Water and Watersheds                                                     62
             Wildlife, Habitat, Plants, and Ecological Health                         92
            Aggregating Values of Assets at Risk Statewide and at Ranger Units        96
            Prefire Management Project Selection and Cost Sharing                    101
            Summary                                                                  ^^63
             Literature Cited                                                        163

           Appendix D. Prefire Management Process: For Pilot Ranger Units and the
           Postfire Component                                                     108
             Summary                                                                 '^68
             Postfire Assessment                                                     169
             A Planning Approach for Postfire Hazard Reduction                       109
             Prefire Planning Process for Pilot Ranger Units                         110
           Appendix E. Blue Book Allocation and Staffing Standards                   112
             Introduction

             Action

             E Fund                                                                  ^

           Glossary                                                                  116




                                             IV
   Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 6 of 123

California Fire Plan




Charts and Tables



Chart 1. Wildiand Fire Protection Agency Budgets                             13
Chart 2. California Wiidtand Estimated Suppression Costs and Losses          16
Chart 3. Fire Plan Assessment System                                         18
Chart 4. Level of Service                                                    23
Chart 5. Wildiand Fire Protection System                                     25


Table 1. Assets at Risk Framework Summary                                    57
Table 2. Emission Factors for Wildiand Fires                                 59
Table 3. Estimated Annual Wiirffire Air Pollutant Emission (1985-1994 average^O
Table 4. Estimated Economic Impact of Health Effects(1995 dollars)           62
Table 5. Overall Marginal Pollution Impact Values for PM10(1995 dollars)     64
Table 6. Annual Value of Grazing In California (In dollars)                  67
Table 7. Key to Abbreviations In Table                                       68
Table 8. Cost Impact of Burning One Acre of Grazed Rangeland(In dollars)     71
Table 9. Cost(In dollars) Impact of Burning One Acre of Rangeland            72
Table 10. Estimated Forest and Rangeland Recreation Values In California
   (1993-94 average)                                                          76
Table 11. Estimated Average Annual Losses Due to Destruction of Homes by
    Wildiand Fire                                                             78
Table 12. Acres of TImberland by Ownership and Inventory Region/Forest
   Cover Type                                                                79
Table 13. Average Volume ofSawtimber(board feet, Scribner rule) Per Acre, by
    Ownership and Inventory Region/Forest Cover Type                         80
Table 14. Total Value of Timber(millions of dollars), by Ownership and
   Inventory Region/Forest Cover Type                                        80
Table 15. Per-acre Value of Timber(dollars per acre), by Ownership and
   Inventory Region/Forest Cover Type                                        60
Table 16. Estimated Loss, In dollars per acre, of Timber Resulting from a Stand-
    replacing Fire, by Ownership and Inventory Region/Forest Cover Type      81
Table 17. Water Values In California                                         66
Table 18. Impacts Associated with Intense Wildfire                           91
Table 19. Example Asset at Risk Ranking Matrix                               97
Table 20. Assignment of Assets at Risk to Public Issue Categories            99
Table 21. Assets at Risk for Three Different Validation Procedure Classes   101
Table 22. Identifying Assets Affected and Stakeholders for a Hypothetical
   Pretire Project                                                          '^62
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 7 of 123

California Fire Plan




                                   VI
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 8 of 123

California Fire Plan




Executive Summary



   The State Board of Forestry and the California Department of Forestry and
           Fire Protection(CDF) have drafted a comprehensive update of the fire
           pian for wildland fire protection in Caiifornia. The pianning process
defines a levei of service measurement, considers assets at risk, incorporates the
cooperative interdependent relationships of wildland fire protectionproviders,
provides for pubiic stakeholder involvement, and creates a fiscal framework for
policy anaiysis.


Goal and Objectives
The overaii goai is to reduce totai costs and iosses from wiidiand fire in     Overall goal is to
California by protecting assets at risk through focused prefire               reduce total wildfire
management prescriptions and increasing initial attack success.                 costs and losses.
The California Fire Pian has five strategic objectives:

O To create wildfire protection zones that reduce the risks to citizens and
   firefighters.

O To assess ali wildiands, not just the state responsibility areas. Analyses will
  include all wildland fire service providers— federai, state, local govemment and
  private. The analysis will identify high risk, high value areas, anddevelop
   information on and determine who is responsible, who is responding, and who is
   paying for wiidiand fire emergencies.
O To identify and analyze key policy issues and develop recommendations for
  changes in pubiic poiicy. Anaiysis wiii include alternatives to reduce total costs
   and losses by increasing fire protection system effectiveness.
O To have a strong fiscal policy focus and monitor the wildland fire protection
   system in fiscal terms. This will include all public and private expenditures and
    economic losses.

O To translate the analyses into public policies.
                              %




Fire Plan Framework
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 9 of 123

California   Fire Plan



             Five major components will form the basis of an ongoing fire planning process to
             monitor and assess California's wildland fire environment.
      Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 10 of 123

California     Fire Pian



                                   O Wildfire protection zones. A key product of this Fire Plan is
                    ^-               the development of wildfire safety zones to reduce citizen and
Fire Plan key product IS             ^ ^               ^
             ^                       firefighter risks from future large wildfires.
development of wildfire
      safety zones.                ^ initial attack success. The fire plan defines an assessment
                                    process for measuring the level of service provided by the fire
                  protection system for wildland fire. This measure can be used to assess the
                  department's ability to provide an equal level of protection to lands of similar
                  type, as required by Public Resources Code 4130. This measurement is the
                  percentage of fires that are successfully controlled before unacceptable costs
                  are incurred. Knowledge of the level of service will help define the risk to
                  wildfire damage faced by public and private assets in the wildlands.
              O Assets protected. The plan will establish a methodology for defining assets
                protected and their degree of risk from wildfire. The assets addressed in the
                plan are citizen and firefighter safety,watersheds and water, timber, wildlife
                and habitat (including rare and endangered species), unique areas(scenic,
                cultural, and historic), recreation, range, structures, air quality. Stakeholders
                — national, state, local and private agencies, interest groups, etc.— will be
                  identified for each asset at risk. The assessment will define the areas where
                  assets are at risk from wildfire, enabling fire service managers and
                  stakeholders to set priorities for prefire management project work.
             O Prefire management. This aspect focuses on system analysis methods that
                                assess alternatives to protect assets from unacceptable risk of
 Assess alternatives to         wildland fire damage. Projects include a combination of fuels
  protect assets from           reduction, ignition management,fire-safe engineering
       wildfire.                activities, and forest health to protect public and private
                assets. The priority for projects will be based onasset owners and other
                stakeholders' input and support Prefire management prescriptions designed to
                  protect these assets will also identify who benefits and who should share in the
                  project costs.

              O Fiscal framework. The Board and CDF are developing a fiscal framework for
                  assessing and monitoring annual and long-term changes in California's
                  wildland fire protection systems. State, local and federal wildland fire
                  protection agencies, along with the private sector, have evolved into an
                  interdependent system of prefire management and suppression forces. As a
                  result, changes to budgeted levels of service of any of the entities directly
                  affects the others and the services delivered to the public. Monitoring system
                  changes through this fiscal framework will allow theBoard and CDF to address
                  public policy issues that maximize the efficiency of local, stat^and federal
                  firefighting resources.

              These are Fire Plan framework applications:

              O Identify for state, federal and local officials and for the public those areas of
                  concentrated assets and high risk.
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 11 of 123

California      Fire Plan



O Allow CDF to create a more efficient fire protection system focused on
  meaningful solutions for identified problem areas.
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 12 of 123

California Fire Plan



          O Give citizens an opportunity to identic public
             and private assets to design and carry out          Focus on what public
             projects to protect those assets.                  can do to reduce costs
                                                                      and losses.
          O Identify, before fires start, where cost-effective
            prefire management investments can be made to
            reduce taxpayer costs and citizen losses from wildfire.
          O Encourage an integrated intergovernmental approach to reducing costs and
             losses.

          O Enable policy makers and the public to focus on what can be done to reduce
             future costs and losses from wildfires.
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 13 of 123

 California         Fire    Plan




 Findings and
  Recommendations



           he Board of Forestry's California Fire Planfindings and recommendations

 T         were developed by the Fire Plan working team. Thse findings and
           recommendations are summarized into three categories:

 O    Levels of Wildland Fire Protection Services

 O    Wildland Fire Protection Fiscal Issues

 O Prefire Management to Reduce Wildfire Costs/Losses

 Levels of Wildland Fire Protection Services
 A primary Board of Forestry responsibility is set forth in Public Resources Code
 Section 4130, which directs the Board to classify all lands within state
  „       , ^         ^    .       responsibility areas(SRA) based on cover, beneficial
  Board of Forestry ts                        ^ u,            •                     ■ t,
responsible for preparing                      probable erosion damage and fire risks
         Plan fn
  a Fire Plan    acciira
              to assure            and hazards; to determine the Intensity of protection
  adequate statewide              to be given each type of wildland; and to prepare a
          protection.             fire plan to assure adequate statewide fire protection
                                   so that lands of each type be assigned the same
 Intensity of protection. With the recent integration of the State Fire Marshal's
 office, the responsibility for the protection of structures included in Health and
 Safety Code Sections 13143, 17920.7, 17921, and 18930 is considered in the PRC
 4130 evaluation.

 This California Fire Plan is the result. It is the Board's approach to assessing the
 level of wildland fire protection.

 Findings
 1. The history of California wildfires indicates that the following trendavill
      continue.

      •    Risk from wildfire to life, property, natural resources, and firefighter safety
          is increasing.
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 14 of 123

California   Fire Plan



                    Population will grow and more people will live and use wildland areas,
                    especially in the Central Sierra and in the Southern California counties of
                    Riverside, San Bernardino and San Diego.
                    Topography and climate support ecosystems where large wildfires can be
                    expected.

                    Drought and fuel moisture conditions will be unpredictable but almost
                    always dangerous in fire season.
                    More structures will be constructed in areas that are very susceptible to
                    wildfire.

                    Historical legacy of narrow roads, difficult entrance, insufficient water
                    supplies, flammable building ccnstruction and location that make many
                    communities and homes wildfire-prone still exits.
                    Public demand for wildland fire protection and other services will increase.
             2. Deteriorating forest health, increasing fuel loads and other factors have led to
                more intense, destructive wildfires: unabated this pattern will continue.
             3. Assets at risk will increase, especially watershed assets, because of the rapid
                rise in the demand for water to supply more people. Based on population
                projections, the potential for accelerating loss of protected assets, especially life
                and property, will be
                greater from disastrous
                wildfires.

             4. Large wildfires do not
                respect political or property
                boundaries. Historically, a
                strength of California's
                firefighting agencies is
                found within a concept of
                mutual cooperation at the
                federal, state and local
                levels of government. Day-
                to-day mutual aid for initial Large wildfires do not respect political or property boundaries, ttjus
                attack, as well as a                   cooperation among fire agencies is necessary.(Department of Forestry and
                                                       Fire Protection photo)
                statewide mutual-aid
                system for fire disasters, are the basis of this cooperation and coordination.
                The ability to rapidly mobilize effectively deploy and support large numbers of
                specialized firefighting resources is essential to cope with large multiple fires.
                 Hence, CDF, in cooperation with other fire agencies, must maintain
                 Infrastructure, including communications and capital improvements necessary
                to facilitate such a response.

             5. Fire protection forces in California must have sufficient depth to respond to
                large, multiple wildfires and still prevent other small fires frorrbecoming large
                damaging fires CDF plays a key role in supplying and coordinating such
                forces; it should maintain and enhance this ability. The 1985 Fire Plan
 Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 15 of 123

California     Fire Pian



  includes a model to provide adequate depth of resources thatshow CDF
  needing 96 additional engines and 825 personnel for managing large fires
  using the Incident Command System There is a greater need today as reflected
  in the California Fire Plan.
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 16 of 123

California Fire Plan




              Recommendations
              1. The Board of Forestry directs CDF to further develop and implement a new Fire
                 Plan framework that includes;

                                          Level of service(LOS)initial attack success and major fire
CDF will Implement a fire
                                          failure rates.
  plan framework that
Includes LOS, assets, fire           •    Identification and assessment of assets protected,
 history and costs and                    covering both commodity (economic) and non-commodity
          losses.
                                          assets.

                       History of wildfires by intensity levels, size and vegetation types.
                       Identification and rankings of high-value/high-risk wildland areas for use
                       by local, state, and federal agencies and the private sector for allocating
                       prefire management and suppression resources.
                       Severe fire weather rankings to relate probability that large damaging fires
                       will occur by local area.
                       History and projections of changes in total costs and losses of California's
                       wildland fire protection system that can result from potential increases or
                       decreases in local, state and federal agency expenditures and private-
                       sector investments.

              2. CDF should identify options to expand its suppression force to meet the
                   multiple, large fire scenario (such as the 1985 Fire Plan's proposal to retain, in
                a reserve fleet, 96 engines that were being replaced) and determine a cost-
                          effective way to staff these engineswith trained personnel in severe
Create reserve fire       fire weather in targeted areas identified in theCalifornia Fire Plan
 engine fleet for         assessment framework. The number of reserve engines should be
   multiple fire             increased to 100 for theCalifornia Fire Plan. This allotment would:
  responsibility.
                            • Allow better management of SRA fires by minimizing CDF's
                       dependence on the reduced federal agencies resources.
                 •     Keep cost under control because of reduced ordering through the Office of
                       Emergency Services, thereby better controlling emergency fund
                       expenditures.
                 •     Help limit the need to exceed maximum drawdown when there are large
                       multiple fires, as now occurs.
              3. CDF should assess and report back to theBoard annually on what can be
                 done during the next five years to reduce the impact in numbers and damage
                   of large, disastrous fires in California annually.
              4. CDF should use the new fire plan assessment framework at the ranger units
     Create local                        creating local forums to obtain expertise and other input
 stakeholder forums                  citizens, community groups, local agencies and other
   to Improve fire             stakeholders on assets protected. The questions of wildland
     protection.               resource assets and structure protection can be better addressed at
                               the ranger unit community levels, in terms of level of service,
                    benefits and financial responsibilities.
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 17 of 123

California Fire Plan



5. The new fire plan assessment framework also should be applied to federal
   wlldlands. The Board of Forestry has assigned Its Resource Protection
   Committee to work with federal agencies that are primary participants In
   California's wlldland fire protection system. The focus would be the
   complementary relationships of changes In federal agencies' budgets and
   policies that could affect California's total costs and losses from wildfires on
   federal, state and local responsibility lands. Agencies such as the USDA
   Forest Service, Bureau of Land Management, Bureau of Indian Affairs, National
   Park Service, US Fish and Wildlife Service, Environmental Protection Agency
   and Federal Emergency Management Agency should be Invited to participate.

Wildland Fire Protection Fiscal issues

Findings
1. Multi-year fiscal problems are occurring at all governmental levels,
   constraining the availability of funding to address the Increasing workload,
   costs and losses of the Callfomlawlldland fire protection system.
2. The Increasing number ofstructures and people In California wlldlands and
   the growing Importance of the state's natural resources create a growing
   demand to fund additional wlldland fire protection services for both the
   structures and the wlldland resource assets.

3. The primary fiscal responsibilities for the Initial attack responsibilities;(1)for
   federal wlldland fire protection are the federal taxpayers,(2)for privately owned
   wlldland fire protection are the state taxpayers, and (3)for structure fire
   protection In wlldland areas are the local taxpayers. However, during the
   annual fire season, the state and federal taxpayers provide a minimum level of
   structural fire protection that Is Incidental to their primary missions of
   wlldland fire protection. Similarly, In most wlldland areas, local taxpayers
   provide year-round wlldland fire protection on both state and federal
   responsibility areas that Is Incidental to the local government primary mission
   of structural fire protection.
4. Over the last decade, part of the Increased costs for
                        . .. .. ^                             j     When wildfire overwhelms
   additional Initial attack wildland resource protection and          local forces both state
   structural protection have been funded by local taxpayers              federal taxpayers pay
   through property taxes, fire district fees and volunteer            fQ^ resulting costs and
   firefighters. However, when a wlldland fire ovenwhelms local              losses.
   resources and reaches a major fire status, both the state and the federal
   taxpayers pay for the costs of wildfires, structure protection and the resulting
   disaster relief.

5. For the local taxpayers, the following continue to Increase:(1)the structural
   values and number of people being protected on wlldlande(2)the costs of
    wlldland and structure Initial attack fire suppression funded at the local levels
    and (3)the losses from the extended attack and larger fires.
       Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 18 of 123

California    Fire Plan



             6. For state and federal taxpayers, the following will continue to increase:(1)
                extended and large fireemergencyfund expenditures for wildland fires; (2)
                protecting structures during initial attack and extended attack fires, and (3)
                state and federal agency disaster expenditures for damages to wildland
                 resources and structures.

             7. Health and Safety Code Section 13009 allows for recovery of fire suppression
                costs which, when obtained, be placed back into the state's general fund rather
                 than invested in a prefire management program.

 Prefire management               There is a direct relationship between reduced expenditures for
  investments can               prefire management and suppression and increased emergency
 reduce emergency              fund expenditures, disaster funding, and private taxpayers
    fund costs.                expenditures and losses. Reduction ofprefire management or
                               suppression resources allows more fires to become major
                 disastrous fires. Major fires create additional suppression and disaster relief
                 costs at all levels of government and increase citizenand business losses.
              9. According to representatives of the insurance industry that insures structures
                 in California wildland areas,(1)the insurer average costs and losses are about
                 $1.09 for each $1.00 received in premiums, and (2)the urban dwellers are
                 subsidizing the wildland homeowner through service-wide rating schedules.

              Recommendations
              1. To better evaluate future public policy changes, CDF shouldannually refine
                 and update its comprehensive wildland fire protection fiscal framework to allow
                 a more systematic assessment of the future costsand losses to California
                 taxpayers. This fiscal framework should continue to include summaries of
                 annual expenditures by local, state, and federal agencies; economic losses of
                 the state's resources; and private-sector costs and losses.
              2. To reduce the future total costs and losses to California taxpayers, the
   ^                 ^               following actions and ideas should be considered to support a
   To reduce costs and                                                        . .^.
 losses, expansion of the                                       management initiative
   prefire management                . Continue to implement the new CDF prefire initiative and
   program shouid be                     {I10        pire Plan assessment framework by September
         considered.                      ggg
                 •       Redirect fire cost recovery money from the General Fund to support an
                         investment in reducing wildland fire hazards.
                 •       Provide a tax credit, as part of the governor's proposed tax-cut program, for
                         private taxpayer investments in reducing wildland fire hazards in areas that
                         have been identified under this fire plan framework that will reduce the
                                        state taxpayer's future suppression costs.
 The Board and CDF wiii 3. Get the insurance industry to develop an approach to reduce
  work with insurance               taxpayer and insurance underwriting losses.
   industry to reduce                                                                 .   x.    ^
  taxpayer and citizen                          ® major federal prefire management initiative on federal
          iosses.                    wildlands in California. The purpose is to reduce total federal


                                                    10
 Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 19 of 123

California Fire Plan



  taxpayer costs for wildland fire protection.




                                                 11
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 20 of 123

California Fire Plan




          Preffire Management Program to Reduce Wildfire Costs and
          Losses

          Findings
           1. Suppression of fire in California's Mediterranean climate has significantly
              altered the ecosystem and increased losses from major fires and fire protection
              costs. Historical fire suppression has increased
                  periods between fires
                  volumes of fuel per acre
                 fire intensities

                  fire damage and losses
                  fire suppression difficulties, and
                  total taxpayer costs and losses.
          2. With continued fire suppression in wildland areas, fuel volumes per acre will
             continue to increase, unless a substantial long-term program of fuel reduction
              is implemented.
          3. Fuel loading problems are occurring on federal and state responsibility areas,
             as well as in wildlands within city limits, which are local responsibility areas.
          4. Similarly, California's eight straight years of drought increased the dead and
             dying vegetation, the volumes of drier fuel per acre, and the acres with
              vegetation fuel ladders, all of which contribute to increased size and severity of
              fires resulting in greater costs and losses.
           5. To address the long-term trends of fuel loading                  ^ prefire
              increases and population growth,CDF is implementing            management
              a prefire management initiative is needed that              initiative is being
              combines the existing vegetation management fire              impiemented.
              prevention and engineering programs into a coordinated effort with the
              objectives of reducing fire hazards, improving the effectiveness of ignition
              management, and reducing losses and costs to California's Wildland Fire
              Protection System.
          6. Prefire management can serve as a tool to reduce the overall emissions caused
              by wildland fires. Based on the annual average acres        Wiidfires cause an
              burned by wildfire from 1985-1994, wildfire is              estimated 600,000
              causing the emission of almost 600,000 tons of air        tons of air poiiutants
              pollutants per year.                                             annuaiiy.
           7. There are tradeoffe between taxpayer investments in prefire management and
              the related state and federal emergency fund (fire disaster) expenditures,
              ecological and natural resource losses, private citizen losses, and safety
              problems for civilians and firefighters during wildland fires.



                                             12
       Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 21 of 123

   California                Fire Plan



   8. With continued population-driven increases of people and structures in the
      wildlands, there are more life and property assets at risk in wildland areas, and
         increasing risks to ecological, economic and natural resource assetsJhis
         increases the values of wildland homes and other structures, s well as the
         number of wildland fires caused by people.
   9. To reduce the wildland fire protection costs to taxpayers,development of
         wildfire protection zones and fire hazard mitigation measures (including
         ignition-resistant building standards) are needed as part of the local
         government planning and land-use decisions on permitting developments in
         wildland areas within incorporated cities and unincorporated areas.
    10. A prefire management database is needed to provide more definitive risk
         assessment information to the public and the insurance industry, code
         officials, building industry and local fire jurisdictions. The objectives are to
         establish comprehensive minimums forwildfire protection zones, develop
         ignition-resistant building construction for improved reduction of fire hazards
         around wildland structures, and provide insurers and homeowners with
         information on reducing risks and supportmore equitable insurance rating for
         wildland structures.

    11. The public doesn't sufficiently understand the risks and impacts of wildfires on
         natural resource assets, structures and people living and recreating in
         California wildlands. Agencies have not adequately communicated those risks.
         There is a false sense of security among wildland homeowners that they are not
         at risk if there are fire protection organizatiois, insurance policies for fire
         coverage, and the minimum fire prevention prescriptions are met.

    Recommendations

    CDF should develop a prefire management program for state responsibility areas
    and provide technical assistance to help local governments develop prefire
    management programs on local responsibility areas. The Board will encourage
   federal agencies to increase their funding for efforts on their lands and joint efforts
                                                                          In the wildland intermix

                                                                          1. CDF will develop prefire
                                                                             management data that will;
                                                                                 Support state, local and
                                                                                 federal agencies' efforts
                                                                                 to implement a
                                                                                 coordinated prefire
                                                                                 management program
                                                                                 on California wildlands.

                                                                                 Provide the insurance
                                                                                 industry with better fire
In California's Mediterranean climate, the question is when, not if              hazard risk assessment
accumulated fuels will bum. (California Department of Forestry and Fire          data for underwriting,
Protection photo)




                                                                          13
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 22 of 123

California Fire Pian



                  rating and pricing fire protection policies in wildland areas. These are
                  incentives to homeowners to invest in fire hazard reduction efforts.

          2. To increase the market alternatives for using biomass materials removed from
             wildlands and to reduce future dependence on prescribed fire and vegetation
             management burns, CDF, in conjunction with other state agencies,should
             develop an assessment of future biomass marketing opportunities for
             California. It should Include projections of potential market uses and actions
             local, state and federal governments could take to expand those markets.
          3. The fire prevention education programs oflocal,                     prevention
              state and federal agencies and private industry           education programs
              should be communicating the level of risk to the          shouid communicate
              people who live in wildland areas. An evaluation         ievels of risk to people
              should be made to determine the correct message            Uving in wildiands.
              to influence people to modify their behavior.That message should incorporate
              the standards for both vegetation management and ignition resistant building
              construction, as well as what citizens and businesses can do to reduce wildfire
              risks.

          4. The Board of Forestry supportsexamining legislation that would condition
             state disaster relief on the development and Implementation of prefire
              management programs on wildlands. TheBoard recommends that federal
              disaster relief be similarly conditioned.
          5. To provide state funding for prefire management projects, legislation should be
             sponsored to provide that fire cost recovery funds collected by CDF be returned
             to CDF's budget for implementing the projects, as a means of reducing wildfire
              costs and losses.

          6. Legislation should be sought to authorize local government to create special
              service districts for prefire management projects.CDF will prepare
              recommendations as part of its in-depth plan.
           7. To remove a major obstacle to increased vegetation management burns, with
              their potential for reducing wildfire costs and losses, liability limitsshould be
              examined for conducting such burns in high-risk/high-value wildlands. The
              state's worker compensation program may be a model foneeded changes.
           8. Given the potential for prefire management to reduce the total level of air
              pollutant emissions from wildfire, the state, federal, and local wildfire
              protection and air quality agencies should jointly develop policies for reducing
              air pollutant emissions from California wildfires.




                                            14
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 23 of 123

  California       Fire Plan



                                                                                         Chqptet


  Fiscal Framework




  The Board of Forestry launched an assessment to determine wildfire costs
          and losses, all of which are paid for by California's citizens. Th^oard is
          incorporating its recommended solutions in its California Fire Plan, which
  is a policy document for guiding the California Department of Forestry and Fire
  Protection wildfire programs.

  The plan includes a new fiscal framework for assessing and monitoring California's
  wildfire protection systems, and focuses on annual and long-term changes in
                               wildfire costs and losses.

The California Fire Plan                fiscal framework will allow state policy
 objective is
 objective is to
              to reduce
                 reduce        rnakers to systematically identify and assess the
 total costs and losses
    ,               .          changes that affect the state taxpayers in terms of
    from wildfire inm               ^                           ^'
        California
        California.            costs and losses. This new fiscal framework will also
                               be used to monitor effects of newprefire management
  initiatives.

  The California Fire Plan objective is to reducetofa/ costs and losses from wildfire in
  California. In an era of shrinking public revenues, the increasing wildfire problem
  is creating new challenges for agencies to cooperatively make better use of their
  available resources. Wildland fire protection agencies are being asked to reduce
  the costs and losses from wildfires by taking initiatives to reduce the size, severity
  and damage from the large wildfires that occur in California annually. This
  requires allocating some resources to this objective and additional front-end
  investments to reduce the future total costs and losses to California citizens.

  The state, local and federal wildfire protection agencies, along with the private
  sector, have evolved an interdependent system of prefire management and
  suppression forces. As a result, changes in budgeted levels of any of the entities
  directly affects the levels of wildfire protection services delivered to the public.
  For example, the USDA Forest Service (USFS) recently made policy changes on the
  management of its emergency firefighting funds, reduced its initial attack fire
  suppression budget, and reduced budgets for other resource management
  programs. To deal with these changes, it proposes to cut engine staffing from five
  firefighters to three and to staff the engines five days a week instead of seven. Staff
  reductions in resource management programs mean fewer trained employees will
  be available for management positions on large fires. These cuts equate to a
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 24 of 123

California   Fire Plan



             potential 20-50 percent reduction from theUSDA Forest Service's 1994-95
             suppression capability for California.

             The suppression force available to fight large disastrous wildfires on public or
             private lands is significantly decreased. As a result, unlessstate and local
             governments or the private sector then increase their suppression forces, the level
             of wildland protection service delivered to the public is decreased. And more small
             fires will become large disastrous fires, thereby increasing the total taxpayer costs
             and citizen losses at all levels of government.

             To assess the future success of CDF along with existing and potential changes in
             policies and fiscal allocations, the state must also periodically reexamine its
             relationship with the other sectors that make up the interrelated California
             wildland fire protection system. The relationship among the three government
             sectors can be assessed by addressing three questions concerning responses by
             each sector to California wildland fires:

             O Who is responding to reported wildfires? Federal, state or local agencies?
             O Who is responsible fiscally for the responses?

             O Who is paying for the responses?


             Chart 1. Wildland Fire Protection Agency Budgets


                                                Initial Attack            Major Fire    Disaster Relief
                       100%


                                            $132
                        80% --                                                                            Federal
                  c
                  <u
                  E                                                           $85                         State
                  c
                  0
                        60% --                                                               $92
                  >
                  o                                                                                       I Local
                 O                          $208

                  <0
                  >     40% - ■
                 0
                 _i
                  >.

                  c
                 o      20% - -                                               $45
                 ■■£
                  o
                  Q.
                  O
                                                                                             $13

                                                                                   o                  o
                                                                                   CO                 o



                                                   Proportion By Phases



             Traditionally, the state, federal and local fire protection agencies have evolved with
             the following program objectives:




                                                16
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 25 of 123

  California       Fire Plan



  O State Department of Forestry and Fire Protection — responsible primarily for
    protecting private or state-owned wildlands that have natural resource values
    as designated in the Public Resources Code, and for protecting certain state
      buildings.

  O State Department of Forestry and Fire Protectionthrough the State Fire
    Marshal — responsible for developing minimum building standards that apply
    at both the state and local levels for all occupancies designated in the building
      and fire codes.

  O Federal agencies, such as the USDA Forest Service Bureau of Land
    Management, National Park Service and the Bureau of Indian Affairs —
    responsible primarily for wildland fire protection of federally owned wildlands.
  O Local government fire districts (city and county fire departments) —
    responsible primarily for protection of homes and other structures in
      wildlands.

  Most of the previous public policy discussion of state, federal and local roles have
  cited these primary responsibilities for making the initial attack responses when a
  fire is reported in a wildland area.

  However, that kind of discussion is incomplete.C/7a/f 1, V\^ldland Fire Protection
  Agency Budgets, on page 18 summarizes the estimated 1993-94 state, federal and
  local governments* costs of Califomia's wildland fire protection system. The chart
  further identifies wildland fire protection phases — initial attack, major fires and
  disaster relief — for each level of government.

  In the second and third stages, roles and responsibilities get blurred in terms of
  who is responding, whose responsibility is it and who is paying. Historically,
  disaster relief is provided by the state to local government when local firefighting
  resources are overwhelmed. Similarly, federal relief is provided to state and local
  government when those resources are overwhelmed.
       _                ^ ^ When a wildfire escapes the initial attack stage
During fire disasters, state   .    .     .. *     **
    ^ . ,            .       and reaches disaster status as a major damaging
   dflGr rOCf0/13/ SQGnCIOS
protect homes and people                 costly wildfire, available state, federal and
          y^Qlf Qs natural         local resources are dispatched to contain the fire
          resources.               and provide disaster relief without differentiating
                                   among the primary initial attack roles. The
  firefighters make no distinction as to whether they are primarily protecting federal
  wildlands, state wildlands or structures; they protect whatever is in the way of the
  fire.

  The Agency Budgets chart reflects the fiscal results of that approach. It identifies
  that annually, significant expenditures are made;
  O By the state, federal and local governments to provide initial attack responses
      to wildland fires.




                                                       17
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 26 of 123

California Fire Plan



          O By state and federal governments to fight wlldland fires on private, federal and
              state-owned lands.

          O By state and federal governments to provide disaster relief resulting from major
              wildland fires.

          The chart shows that state, federal and local agencies spent an estimated $921
          million on California wildfires in 1993-94. About $172 million of it was spent by
          462 locally funded fire departments responding to wildland fires that are the
          primary responsibilities of the state and federal governments. The local agencies'
          responses were incidental to their primary initial attack responsibility for
          structures. In summary, local fire departments' expenditures for wildland fire
          initial attack responses were approximately 9percent of their total budget for
          structure fire protection; but cumulatively, the expenditures are significant
          statewide. The expenditures are significant locally funded expenditures for what is
          primarily a state (and occasionally a federal) responsibility.
          Although data is not yet available, a significant effort is also expended by state
          (and to some extent the federal) agencies responding to protect structures in
          wildland areas during the initial attack phase. There are three primary reasons for
          state, federal and local agencies responding to their counterparts responsibilities,
          be it structure or wildland resources:

          O Under a mutual-aid approachthat reduces response times to all fire§
            whichever firefighting unit is closer responds to
            the fire.                                        7-/,^ public doesn't care
          O When natural resources, structures or people are   whether the nearest
              threatened by wildfire, the public doesn't care          firehghtingunit is
                      x._
              whether the        .firefighting
                            nearest   r- ux      unitx •is funded
                                                           X -I -j   funded
                                                                       statefrom their local,
                                                                            or federal tax
              from their local, state or federal tax dollars. They dollars. They expect the
              expect the units to respond as quickly as                units to respond as
              possible.                                                quickly as possible.
          O A fire starting on private or federal wildlands, or in a structure on wildlands, if
            not quickly contained can threaten the other two resources, creating state,
              federal or local firefighting costs and losses.

          To assess and monitor the total annual costs and losses from Califomia's wildland
          fires, the annual costs of federal, state and local government agencies reflected in
          Agency Expenditure Chart are added to the annual losses and private sector costs.
          Chart 2. California Wildland Estimated Suppression Costs and Losses, reflects the
          total costs and losses from California wildland fires reflected in 1993-94 FY
           dollars. For losses, a 10-year history was used to derive average annual wildfire
           losses. Both the Agency Budgets chart and the total estimated Costs and Losses
           provide a fiscal framework that can be used by the state as well as the federal and
           local decision makers to identify and monitor trends among the sectors
           responsible for the total California's wildland fire protection system.




                                            18
          Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 27 of 123

      California                  Fire     Plan



      Chart 2. California Wlldland Estimated Suppression Costs and Losses



      $600
                                                                                                □ Losses
                                                                                                □ Disaster Relief

                                                                                                □ Major Fire
                                                                                                ■ Initial Attack




  5 $300




                           Federal                State                       Local   Private

Losses for federal agencies are                           Agency Types
estimates only due to Insufficient data.




                                                                         19
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 28 of 123

California       Fire Plan




Fire Plan Framework



Legislative Mandate
The Public Resources Code requires the Board of Forestry to develop a fire
        plan for the state responsibility wildlands that assures equal protection to
        lands of similar types. TheCallfornia Fire Plan includes a new framework
for a systematic assessment of the existing levels of wildland protection services,
identifies high-risk and high-value areas that are potential locations for costly and
disastrous wildfires, ranks the areas in terms of priority needs, and prescribes
what can be done to reduce the future costs and losses.

The Board and CDF developed the new fire plan assessment framework that will
identify where it Is most cost effective to increasethe level of wildland fire
protection services to significantly decrease future wildfire costs and losses in
those high-risk/high-value areas. CDF is implementing the new system in three
pilot ranger units: Nevada-Yuba-Placer, Tuolumne-Calaveras and Riverside. In
addition, CDF has made a budget change proposal (BCP)to expand the program to
all 22 ranger units and six contract counties using this schedule:
         T!me Period
 November 1995—February        Draft a regional vegetation zone map for the state. Design associated
 1996                          matrixes for setting up the LOS framework for the regional zone. Develop
                               data sets, prepare prototype software systems, assemble products to take
                               to the first test ranger units.
 January—March 1996            Validate data sets, process and procedures in the first test ranger unit.
                               Refine, revise and update CFES-IAM inputs as needed. Revise procedures
                               as needed in preparation for going to the next two test units.
 March—June 1996               Validate data sets, process and procedures in the next two test ranger
                               units. Revise as needed in preparation for going to the remainder of the
                               ranger units and contract counties.
 June 1997                     Produce state level of service map

Fire Plan Assessment System
This new California Fire Plan assessment system is reflected '\nChart 3, Fire Plan
Assessment System and described below.

Level Of Wildland Protection Services(LOS): The LOS rating (see                       The LOS rating is a
Chart 4, Level Of Service) is a ratio of successful fire suppression                     new fire plan
efforts to the total fire workload, a method to measure initial attack                assessment system.
success and failure rates throughout California wildlands.
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 29 of 123

California        Fire Plan



                  The LOS uses a Geographic Information System (GIS) that overlays a 10-year
                  history of wildfires onto a vegetation type map and derives the average annual
                  number of fires by size, severity of burning and assets lost. This data allows a LOS
                  Success (and Failure) Rate calculation:

                                                         SUCCESS RATE =


                              annual number of fires that were small and extinguished by initial attack

                                                        total number of fires


                                                    SUCCESS RATE = X percent

                      This results in an initial attack success rate in percentage of fires by
                      vegetation type and by area. Similar areas can be compared locally, regionally
                      or statewide using the GIS database.

                      Using the GIS databases, each wildland area of a community, ranger unit,
                      region or statewide, can be ranked by age and type of vegetation to identify
                      high-volume fuel areas that have accumulations of dead fuel with the potential
                      for \argeconflagrations. Areas can be ranked by high, medium or low risk of
                      potential as sites of large 6amag\r\g conflagrations.

                  Chart 3. Fire Plan Assessment System

                                  1a                           1b
                         Projects # of fires &
    Level of                                              Forecasts high                         High-risk, high
                           losses by area &
    Service                                                 risk areas                             value areas
                           vegetation type


                                 2a                             2b
                          Identify areas of
     Identify               high value &                  identifies high                         Validation by
     assets                                                 value areas                           Ranger Units
                           specific assets
     at risk
                              protected


                                 3a                             3b
                                                                                                     ,1
                          Age of vegetation              Identifies mature                       Develop prefire
   Fire History             by vegetation                vegetation with                        management plan|
                                type                    fuel for large fires                        & projects


                                                                                                      8
                                 4a                             4b
  Fire Weather
     History              Number of days of             Severe fire weather                          Cohduct
                          severe fire weather             ranked by # of                           stakeholder
                                by area                     days/year                                forums




                  Assets at Risk: The assets at risk are the public and private assets that the
                  wildland fire protection system is created and funded to protect. This framework
                  identifies the following assets at risk from wildfires and delineates their economic
                  and non-economic assets: timber, watershed, wildlife, unique scenic and
                  recreation areas, range, wildlife, air quality, structures and people.

                                                       22
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 30 of 123

California         Fire Plan



O   Using the GIS data, overlays of each asset are made on geographic
    maps of the state. This provides areas of individual and collective          Assets are what
    assets that are identified by community, ownership and protection                the system
    responsibility.                                                                   protects.

o   For each asset, relative rankings of high, medium and low values are made
    geographically.

Chart 4. Level of Service




                                                  Vegetation
                                                    Type        1


         Fire History
(1) number of fires by size                                                    Prefire management
                                                                                  investment and
        and intensity
                                                                               suppression resources
     2) number of losses
                                                    Success
                                                     Rate
                                                   100 perceni




                            Projected fires ^                       Expected
                             by intensity,   j                       losses
                            number and size   ^




Fire History: The GIS is used to overlay fire history data by vegetation type.
O The fire history overlay results in identifying the age classes of                    F#"re history
    vegetation and their related maturity stage. Each vegetation type has     defines vegetation
    different maturity stages in terms of the volume of fuel per acre — as it     maturity.
    progresses from green, high-moisture vegetation to a higher percentage
    of dead and dying vegetation with low moisture — and different stages in the
    development of fuel ladders to carry fires to the top of trees.
o    With the above data on vegetation age and maturity, the areas that have the
     potential for severe fires can be identified by vegetation type and geographical
     area.


Fire Weather History: The fire weather history is plotted on GIS maps.
O The fire weather history, in terms of average number of days of severe fire
     weather, is plotted and mapped by geographic area.




                                                           23
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 31 of 123

California Fire Plan




Fire weather histo         ^ Geographic areas are ranked by the average number of days of
identifies severe fire         severe fire weather during peak fire season. This allows the
    weather days.              identification of the higher risk areas in terms of probability of
                               fires occurring during periods of severe fire weather.
              Identify High-Risk/High-Value Areas: Based upon the analyses and the GIS
              databases described above, a ranger unit map is generated that identifies high-
              risk/high-value areas where large damaging wildfires are most liWy to occur and
              become high-cost and high-loss conflagrations. These can be ranked from highest
              to lowest priorities for future resource allocations decisions.
              Validate High-Risk/High-Value Areas by the ranger units: Most of the data used
              to generate the high-risk/high-value maps were developed from GIS overlays of
              databases for areas within ranger units. Much of this data needs to be validated on
              the ground by ranger unit personnel to assure that the high-risk/high-value and
              most likely to burn areas are properly mapped. Based upon this field review of the
              areas, modifications and corrections are input to the central GIS databases and
              revised maps are generated for use by the ranger unit and headquarters personnel
              in developing prefire management projects.

Prefire management                 Pre^re Management Projects: The prefire management staff
  projects decrease              ranger units then develop a prefire management plan for the
 risks of high losses      ranger unit. The prefire management plan includes specific projects for
  and suppression         the high-risk/high-value areas that will decrease the risks that a large
        costs.           fire in a specific area will occur, and create high costs to contain and
             high losses to the citizens. The assumption used in developing the prefire
              management ranger unit plan is that a proposed prefire management project will
              reduce the costs and losses during periods of severe fire weather, which is when
              most of California's wildfire costs and losses occur. Thus, if a prefire management
              project is implemented, then the size and severity of a large fire burning in that
              specific high-risk/high-value area would be contained at a smaller size, \ould
              burn with lower temperatures and severity, vould significantly reduce suppression
              costs and would result in significantly lower levels of losses.
              Conduct Stakeholder Forums: The purpose is to acquaint stakeholders with the
              process; bring their expertise and knowledge to bear on the asset maps, which also
              identify areas of high, medium and low risk; to review the level of service in these
              locations, and to identify areas where the stakeholders consider the level
              unacceptable.

              Ranger unit personnel will take the results of the above analyses into public
  ^    . .. . .            forums with the following stakeholders:
  Stakeholders help
   set priorities on       O State, local and federal agencies with responsibilities for wildland
 prefire management            protection in a specific area of the ranger unit, including U©A
       projects.               Forest Service, Bureau of Land Management, National Park
                               Service; fire districts, county fire departments and other fire
                  service cooperating agencies; local planning departments and county
                  supervisors responsible for land-use planning.



                                                24
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 32 of 123

California        Fire Plan



O State, local and federal agencies with responsibilities for wildland assets at
    risk.

O Private and non-profit stakeholders that are concerned with
  the economic and non-economic assets being protected in a
  specific community within a ranger unit.

O People living in these wildland areas.

CDF will take the following information into these series of
meetings:

O   What can be done by the community to develop wildfire
                                                                    Input from the public 1$ a critical part of the
    protection zones.                                               Fire Plan process.(Photo by Rob Allingham,
                                                                    Department of Water Resources)
O   The existing LOS for the specific community area in terms
    of historical numbers, size and severity of previous fires and those projected to
    occur with no changes in the LOS. This reflects the future success rates for
    preventing large disastrous fires.

O   Identification of the high-rlsk/high-value maps, showing areas within the
    community, where large disastrous fires are likely to occur. The specific assets
    being protected and designated as high value areas within the community will
    also be delineated on the maps.

O   Identification of the high-risk/high-value areas in the community with a
    ranking of the probability of fires occurring in severe fire weather.
O   Prefire management plans with specific projects for reducing the risks and
    potential damage and suppression costs from disastrous fires.
o   Identification of which assets are driving the need for prefire management
     projects and who is fiscally responsible for the assets at risk.
As reflected in Chart 5, Wildland Fire Protection System, the goal of this new
framework approach is to identify for state, federal and local public officials and
the public, those areas within the state responsibility areas that
are high-priority areas in terms ofassets at risk, and with a high      The goat is to identify
probability of large wildfires with associated costs and losses. This high risk areas with a
will allow the public and government decision-makers to focus on        high probabiiity that
                                                                        large fires witi occur.
what can be done to develop wildfire protection zones and reduce
future costs and losses in these areas. An important aspect of this
new framework is that prefire management programs aimed ateducing wildfire
risks to citizens and firefighters, andminimizing costs and losses be considered
and compared for evaluating existing programs and alternatives for reducing costs
and losses from large disastrous wildfires in California.




                                                     25
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 33 of 123

California     Fire        Plan




               Chart 5. Wiidland Fire Protection System

                                                                          identify/validate high-value areas
      Vegetation                                                                                            Nationai
        T^es^                                                                      Federal agencies          values
                                          wiidland
        Fire                ■ fire hazard areas and
       History              1       LOS success rate                                                          State
                                                                                     State agencies          values



                                              t                                   Local agencies and          Local

                                        Evaluation                           community interest groups       values




                                            I
                                    implementation
                                                                                     Ranger Units

                                                                             Identify prefire* management
                                                                                                          ]
                                   ~r-                                                   projects
                                                                                        •by area
                            I"" Budget                       'I                     •funding sources
                            I Recommendations                       I                   •priority

                                State, Local & Federal                                  1
                                                                                 Reviewed by

               'If a fire starts In the project area during fire           Federal and state agencies
               weather, there is a high probability that the fire         and local community groups
               will reach fire disaster stages and will cause            to validate properties, assets
               significant wiidland losses, structure damage,            protected, relative values and
               and related high taxpayer costs.                                determine fiscal
                                                                                responsibilities




                                                                    26
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 34 of 123

California       Fire    Plan



                                                                                  Chtiiter

Assets at Risk




Introduction
The primary purpose of wlldland fire protection in California is tqDrotectthe
         wide range of assets found on California wildlands. These assets include
         life and safety:timber range; recreation; water and watershed plants; air
quality; cultural and historic resources unique scenic areas buiidings; and
wildlife, plants, and ecosystem health. This section briefly describes these assets
and discusses approaches to assessing their economic and non-economic values.
Knowledge of the types and magnitudes of assets at risk to wildfire, as well as their
locations, is critical to fire protection planning. Given the limits on fire protection
resources, these resources should be allocated, at least in part, based on the value
of the assets at risk.

This analysis addresses two basic questions; What are the aggregate values of the
assets at risk to wildfire? What are the losses, both economic and non-economic,
in a fire? Where possible, estimates of values were made on a dollar-per-acre basis.
The methodologies used, although exposed to some peer review, need further
review and refinement that is part of the pilot projects in the three ranger units.
Also, CDF is working with the Department ofFish and Game, State Water
Resources Control Board staff. Department of Water Resources, USA Forest
Service, Los Angeies Flood Control District, Pacific Gas & Electric Co. and the East
Bay Municipal Utility District and other stakeholdersto refine our approaches to
wildlife, plants, ecosystem health, watersheds and water.
The fire plan assessment framework will use three key techniques to relate each
asset being protected to existing and potential levels of service and resource
allocation priorities.
                                                                          There are three key
O As reflected in the prefire management process descriptions in techniques ffor assets at
  the appendix, CDF headquarters staff has developed GIS maps        risk:
                                                                     risk: GiS
                                                                           G/5 maps,
  on assets at risk. From this data, CDF will produce ranger unit community
                                                                  community /meetings to
    maps with overlays for each commodity and non-commodity              ^ vaiidate
                                                                           vaiidate assets
                                                                                    ai     and
                                                                        Joint CDF/stakehoider
   asset protected. Each asset map will indicate whether the            Joint    funding.
   preliminary value of the asset in a given area is high, medium or
   low. These maps will be reviewed and refined at the ranger unit level.
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 35 of 123

California Fire Pian



             O Separate community level meetings will be scheduled with the respective
               stakeholders for each asset at risk. The purpose is to acquaint the stakeholders
               with the process and to bring their expertise and knowledge to bear on the
               asset maps. In effect the stakeholders will be asked to evaluate the preliminary
               rankings for levels of service based on economic and non-economic values.
               This process provides a sort of Delphi technique of using expert and asset
               owner judgments where quantifiable data is not available

             O CDF also will engage stakeholders in a process to identify who is willing to
               invest prefire projects that will protect the various assets. CDF's major reason
               for conducting prefire management projects is to reducestate suppression
               costs and disaster relief.Thus, CDF will allocate itsstate prefire project funds
               primarily on the basis of projects' potential to reduce the suppression and
               state disaster funding costs that would occur in the project area under high-
                 hazard fire conditions. However, where stakeholders are willing to provide
                funds to support prefire projects that would reduce the threat to assets at risk,
                CDF will consider undertaking such projects, even if the benefits in terms of
                reducing potential state suppression and disaster reliefcosts are less than
                might be achieved by other prefire projects competing foistate prefire project
                funds.

             Detailed explanation of the quantification and valuation approaches for each asset
             may be found in the appendix. The table,>Assefs at Risk Framewoi1< Summary^ at
             the end of this chapter depicts the framework developed for estimating fire
             impacts. Resource assets presented here are air quality, range, recreation on
                      public wildlands, structures, timber, water and watersheds, cultural and
 Assets may be of historic resources, unique scenic areas, and wildlife, plants and
  value locally,      ecosystem health. No attempt was made to place economic value on the
   statewide or             human life or unique scenic areas, although there are
    na iona y.        methodologies for estimating such values Their true value to society
             cannot be measured.




                                             28
       Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 36 of 123

   California            Fire     Plan



   For each resource,the assets at risk framework summarizes the asset value basis
   (i.e., the units in which fire impacts have been estimated) and the level of
   disaggregation (resource subtype and geographic area) of these values. The table
   also indicates the levels (local, state and national) at which the resources are
                                                                                 valued. The manner in
                                                                                 which "consumers" of a
                                                                                 particular resource
                                                                                 value it may differ from
                                                                                 local to state to
                                                                                 national levels. Some
                                                                                 of the resources

                                                                                 protected from fire in
                                                                                 California even have
                                                                                 international value.
                                                                                 For example, the
                                                                                 scenic Lake Tahoe
                                                                                 Basin or the old growth
                                                                                 redwood parks of the
The Lake Tahoe Basin, one of the state's most beloved natural resource assets,   North Coast are
is facing extreme /?re risks. (Photo courtesy of Department of Water             considered of high
Resources)
                                                                                 value at the local, state
   and federal levels, as well as internationally.

   The rest of this section briefly discusses each asset at risk.(The appendix provides
   more detail.) It should be emphasized that calculations of economic assets are
   preliminary and often highly aggregated. The estimates will be refined as fire plan
   implementation moves to the ranger units


   Air Quality
   Air pollution from wildfires can affect, among other assets, visibility, human
   health, materials, vegetation, pollution rights and greenhouse gas accumulation.
    Quantifying impacts is difficult. First,there is insufficient data on the quantities of
    various pollutants that are emitted during wildfires of varying intensities burning
   in a wide range of fuels. Second, models of pollutant dispersion, though
   increasingly sophisticated, still leave much to be desired, particularly when trying
   to apply them to specific events rather than to longer-term emissions. Third,
   models estimating the impacts of various pollutant levels on human health have
   generally been geared toward examining chronic pollution levels, not episodic
   events such as wildfires. This area of empirical research has been almost ignored
   by the air quality agencies in California. There is an assumption that wildfires are
   "acts of God" and not manageable by man. However, this assumption is not true.
   As reflected in this fire plan framework, future wildfires are predicted and their
   losses, including levels of air pollutants can be managed before the fire occurs.




                                                                       29
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 37 of 123

California Fire Pian



          As reflected in Appendix C, Table 3, the estimated         —.            ^ ^         «
                                                                     The estimated annual
          annual wildfire air pollutant emissions are 600,000        wildfire air pollutant
          tons from CDF and USDA Forest Service fires. This         emissions are 600,000
          does not include Bureau of Land Management,              tons from CDF and USDA
           Bureau of Indian Affairs, National Park Service or         Forest Service fires.
           wildlands inside city limits fires. The estimated
          600,000 tons of air pollutants annually are based on a ten year average of acreage
          burned by vegetation type annually. A joint initiative is needed between the Board
          of Forestry and the Air Resources Board to reduce air emission pollutants from
          wildfire. Estimates of air quality wildfire impacts have been developed for
          particulate matter, specifically PM10 (particulates 10 microns or smaller). Using
          economic impact models developed for the California Energy Commission
          combined with basic fuels and emissions models, dollar-pefacre estimates for air
          quality impacts were developed for 13 of the state's 14 air basins. For some basins,
          where industries can buy and sell rights to emit PM10 pollution, the value of these
          rights is also included. It should be noted that the Energy Commission models are
          not widely accepted. The wildfire air quality impact values estimated range from $1
          per acre to $15,000 per acre burned, depending upon the fuel type and the air
           basin. While these estimates include some measure of all of the above air quality
           related values, there are additional non-commodity values that are not well
           represented (for example, air quality impacts to areas of unique scenic quality.
          The overall strength of the methodology used to develop these estimates is
          uncertain. The base air pollution impact model used is not widely accepted.
          Further, estimates of pollutants released from the open burning of given fuel types
          and loadings are not well researched and are highly generalized. This is an area
          needing more research by the local, state, and federal air quality and wildfire
           protection agencies.




                                            30
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 38 of 123

  California        Fire Plan




  Range
  Range is primarily vegetation as forage, estimated to be worth $138 million a year
  in California. The value of forage lost to fire is based on the cost of replacing that
  forage for two years through feeding oat hay or alfalfa to the livestock. It was
  assumed that the probability of an acre of rangeland burning is the same whether
  it is grazed or not. Ungrazed acres were assumed to have a zero replacement
  feeding cost. To calculate an average loss per acre burned, averages were
  developed of replacement feeding costs per acre by type of grazed rangeland as a
  percentage of all grazed and ungrazed acres.

  Rangeland types and associated replacement feeding costs were disaggregated to
  eight regions, nine cover types and five ownership classes, allowing a fairly
  detailed analysis of fire impacts. At the fully disaggregated level, replacement
  feeding cost estimates ranged from zero to $114 per acre of rangeland burned. The
  weighted average cost statewide is estimated at $8 per acre.

  Recreation on Public Wiidiands
  Fire adversely affects recreation values on public and private land alike however,
  the lack of data regarding recreation on private lands allows estimates only for
  public lands. The bulk of recreation on public wiidiands occursin national parks
  and forests, Bureau of Land Management holdings and state park lands.
  Recreation on public wiidiands in recent years averaged an estimated 112.1
  million recreation visitor days per year. A recreation visitor day(RVD)is equivalent
  to 12 hours of participation in any recreation activity.Based on USDA Forest
  Service data, the estimated average market value is $13.26 per RVD for wildland
   recreation in the state.

  Based on this conservative value, an annual average value of $1.5 billion per year
  for recreation was calculated for public lands in the state. The impacts of wildfire
  on recreation values were estimated to range from $5 per average acre burned (for
  the Bureau of Land Management)to $107 per average acre burned (for the state
   parks system). Of course, where the areas that burn are particularly scenic,
   visible, or accessible to the public, the value impactswill be significantly greater.

   Structures
   statewide, approximately one million housing unitsare within California's,
   including wiidiands and wildland-urban inteiface areas In total, these housing
                              units have an estimated replacement value of $107 billion
Average annual hoine                 structures only. Based on fire records for 1985-94,
^^^^is^rniUion^                  estimated 703 homes are lostannually to wildfire in
                              California. Taking into account the value of dwellings,
                              value of contents, other improvements, intangibles,
   uninsured losses, costs of disruption (lost wages, temporary housing, etc.) and
   insurance company transaction costs, the average loss per home burned from




                                                         31
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 39 of 123

California   Fire Plan



             wildfire Is estimated to be $232,000. Average total annual loss oCallfomla homes
             to wildfire Is estimated at $163 million.


             Timber
             The timber assets at risk represent the economic value of standing trees for
             conversion to wood products, such as lumber. Trees that will not be converted to
             wood products, such as those found on areas administratively or congresslonally
             designated as wlldemess, do not have timber value. Timber values were estimated
             using USDA Forest Service statewide Inventory data and stumpage values
             determined by the State Board of Equalization. The estimates were disaggregated
             to six regions or cover types and four ownership categories.
             Using this approach, the standing value of California commerciai timber is
             estimated to be $105 billion. The timber value lost during a wildfire depends on
             the intensity of the fire. For a moderately intense, stand-replacing fire. It is
             estimated that the timber value lost will range from $2,538 per acre In the
             northern Interior to $8,823 per acre on the central coast, based on assumptions
             about volume loss and salvage values. Less Intense or more Intense fires would
             cause different levels of loss.


             Water and Watersheds
             Water and watersheds have both commodity values and broad environmental
             values. As a commodity, water produces electrical power and quenches the thirst
             of people. Industry and agriculture. Water Impounded behind dams also provides
             important recreational opportunities. As an environmental resource, water
             sustains plants, animals and aquatic ecosystems. The many benefits of water are
             referred to as "beneficial uses." The six million acre feet of water delivered annually
             to residential, commercial and Industrial consumers have a retail value
             approaching $6 billion. The 24 million acre feet of water used by agricuiture each
             year have a value of about $1.5 billion. In an average year, California produces
             about 40,000 gigawatt-hours of hydroelectric power with a value of approximately
             $1.6 billion. In-stream uses of water for maintaining aquatic ecosystem function
             have a huge but incalculable value as well.
             Fire can have beneficial and detrimental effects on water and watersheds. By
             removing vegetation and exposing mineral soil, fire impairs         p/fQ ^an have
             the ability of a watershed to hoid soil In place and to trap        beneficial and
             sediment. As a result. Increased amounts of sediment are             detrimental
             delivered to streams, reducing both commodity and non-           watershed impacts.
             commodity beneficial uses. On the other hand, by
             decreasing evapotransplratlon, fire can Increase, at least on a temporary basis, the
             quantity of water delivered to streams. However In the wrong place at the wrong
             time — such as the fire-flood cycle commonly experienced In Southern California
             — this Increased run-off and Its large sediment load causes costly damage to
             downstream assets such as homes, roads, debris basins and other Infrastructure.




                                               32
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 40 of 123

  California Fire Pian



  The actual water and watershedefFects that result from a wildfire vary greatly
  depending upon the size and severity of the fire, vegetation type, soil type, slope,
  proximity to a watercourse and other factors. Only a few general conclusions are
 drawn here regarding the economic Impacts of fire on water and watershed
 resources. Large, Intense wildfires can produce Increased runoff worth from $3 to
 $12 per acre burned In the year after the fire. In addition to consumptive uses, this
 additional runoff can generate hydroelectrlclty. In one hypothetical example,
 $17.50 worth of hydroelectrlclty would be produced per acre burned In an
 Intensive wildlife enhancement project during the first year after the fire. The value
 resulting from Increased runoff will diminish rapidly as the burned area
 revegetates over the years following the fire. Fire-caused sedimentation can
  diminish reservoir capacity, costing $9 to $90 per acre burned In a large. Intense
Sediment removal after                               imminent in reservoirs without
 such a fire can cost               amounts of dead storage capacity, typically
 $100 to as much as           smaller reservoirs and reservoirs not originally
  $1,000 per acre             designed to produce hydropower.Sediment removal
       burned.                after such a fire could cost $100 toas much as$1,000
  per acre burned. Increased sedimentation also causes additional wear and tear on
  hydroelectric generation equipment, harms fisheries and has negative aesthetic
  Impacts; none of those effects can be quantified easllyFIre and landslides
  triggered by lost vegetation are direct threats to water supply and hydro facilities,
  such as flumes borne on wooden trestles and canals on hlllsldes.Then there Is the
  expense of watershed rehabilitation, such as reseeding or replanting vegetation or
  Installing erosion controls: Reseeding grasses afterwildfire costs $30 to $200 an
  acre; planting tree seedlings costs about $200 per acre.
  Overall, It Is clear that the economic costs of Intense wildfire impacts on water and
  watershed are greater than the benefits derived from Increased water flow. CDF Is
  working with the State Water Resources Control Board staff. Department of Water
  Resources, USDA Forest Service, Los Angeles Flood Control District, Pacific Gas &
  Electric Co., the East Bay Municipal Utility District and other stakeholders,to
  Improve these preliminary characterizations and valuations of water and
  watershed Impacts.


  Wildlife, Habitat, Plants, and Ecosystem Health
  One of the more challenging categories of assets at risk covers wildlife, habitat,
  plants, and ecosystem health. First, It Is difficult to develop economic values for
  these assets. A number of economic techniques can be applied,but they are often
  expensive and subject to significant limitations. This difficulty arises In large part
  because of the ways In which these assets are valued. Aesthetic values In
  particular do not appear In a market form and are difficult to quantify, let alone
  determine a per-unit value. Second, fire can have markedly different effects on
  wildlife, habitat, plants, and ecosystem health. Large fires do not burn evenly and
  as a result produce a mosaic of vegetation and postfire plant community
  succession. Alternatively, at a smaller scale, an Intense stand-replacing fire can
  reduce habitat heterogeneity and foster a uniformity of food and cover value


                                                      33
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 41 of 123

California   Fire Plan



             particularly in areas of similar slope, aspect and soil type. Both outcomes may be
             positive, negative, or exhibit no particular effect depending on the degree of habitat
             patchiness, the wildlife and plant species of concern, and other topographic,
             climatic and biological variables influencing fire effects. Thus, consistent
             generalization of the effects of postfire habitat conditions and their implications for
             wildlife, habitat, plants, and ecosystem health is not yet possible. An individual
             species may be favored, negatively affected, or exhibit no particular response to the
             postfire environment.

             While wildfire-caused modification of one habitat type           Scientists have
             into another may in many cases be "value-neutral," in
                             .                  ... w              identified wiidfire and
             other cases, such as the loss of habitat for a               ^      •
             threatened or endangered plant or animal species, we '
             may be very concerned about conversion of habitat                    species mature
             type. One key example here is the Califomia spotted          forest habitat as one
             owl, which the USDA Forest Service has identified as a               biggest threats
             sensitive species. Scientists have identified wildfire              to the owi.
             and its potential impacts on the species' mature forest
             habitat as one of the biggest threats to the owl.
             Long-lasting negative effects of a wildfire in present day fire regimes are likely
             limited to:

             O Localized stream habitats, late serai or climax forest habitats sensitive to fire
               effects and requiring long periods before re-establishment.
             O Some serai habitats that through direct and indirect fire effects do not
                effectively regenerate.

             O Areas occupied specifically by species with unstable populations that are
                 negatively affected by fire occurrence.
             Overall, it is not yet possible to specify both the biophysical and economic
             ramifications of the interactions between wildfire and wildlife, habitat, plants, and
             ecosystem health. A number of experts have indicated, however, that when one
             considers qualitatively the economic effect of wildfires on albpecies, fire regimes
             and wildland habitats at the scale of the state, it is likely that fire, at least over the
             short term, has had a net neutral if not beneficial effect. On the other hand,
             specific fires in specific places at specific times can have significant adverse
             impacts on particular plant or animal species and/or their habitat. Given the
             dynamic nature of vegetation, wildlife populations and ecosystems, these impacts
             are of the greatest concern for listed species, those near the lower bound of
             population viability.


             Other Resource Values
             other, significant resource asset values have not been addressed above. These
             include historic resources, such as very old structures or places where important
             events occurred,and cultural resources, such as archaeological sites and unique
             scenic resources, such as Yosemite National Park or the Lake Tahoe Basin.


                                               34
                    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 42 of 123

               California Fire Plan



               California has 85,000 recorded historic buildings, most of which are located in
               wildland areas. There are over 100,000 recorded archaeological sites in California.
               It is estimated that there is a like number of undiscovered or unrecorded sites in
               the state.

               Historic and cultural resources cannot easily be valued economically since they
               are not generally exchanged in the market and are often unique. Further, many
               people get satisfaction simply from the knowledge that these resources exist and
               are being protected in perpetuity ("existence" and "bequest" values in the terms of
               economics), regardless of whether they will ever visit them personally. Similar
               considerations apply to unique scenic resources. These special resources may
               have value to people at the local, state, national and even international level,
               adding further difficulty to attempts to place an economic value on them.
               Measuring recreation values of the actual usage of unique, scenic areas captures
               only a small part of their total value to society.

               Assets at Risk Framework Summary

                                                                                                             Strength of
»source               Asset Value Basis                     Level of Disaaaregation       Levels of Value*   methodology
Fe and safety         Non-economic values are not           By population density         National, state    High
                      quantifiecl                                                         and local
r quality             Non-economic values of                Air quality basins(13),       National, state    Low
                      pollutants; average dollar impact     basic fuel types (2), and     and local
                      from particulate matter(PM10)         by air pollutant emissions
                      emitted per acre burned
inge                  Dollar cost of replacement feed       Values by regions (8),        State and local    High
                      per acre of rangeland burned          cover types(9)and
                                                            ownership classes(5)
rcreatlon on          Average dollar loss per acre          Statewide average by          National, state    Low
iblic virildiands     bumed; non-commodity assets           public ownership              and local
                      also exist                            categories(5)
ructures              Average dollar loss per home          Statewide average             State and local    High
                      bumed; non-commodity assets
                      also exist
mber                  Average dollar loss per acre          Values by regions(6) and      National, state    High
                      bumed                                 ownership categories(4)       and local
ater and              Range of economic impacts per         Statewide ranges of           National, state    Low to
atersheds             acre for value of Increased water     economic impacts              and local          medium
                      yields; cost of sediment removal;
                      loss of reservoir capacity; effects
                      on hydroelectric generation;
                      costs of watershed rehabilitation;
                      non-commodity assets also exist
ildllfe, habitat,     Qualitative discussion of the         Statewide                     State and local    Low
ants and              tradeoffs in fire impacts
:osystem health
ther resource         These non-commodity assets            Statewide (generically) or    National, state    Low to
(sets,cultural        cannot be quantified adequately;      place-specific                and local          medium
id historic           descriptive enumeration only
sources, unique
enic areas
                        *May or may not be cumulative.



                                                                                     35
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 43 of 123

California      Fire Plan



                                                                                Chapter

Prefire Management
Initiative




Introduction
Overtime,all California's wiidiandsw/V/burn. However, various factors
        contribute to increased risks that fires will occur;
        that they will be larger, more Intense and more           The prefire
                                                                      prefire management
damaging; that fighting them will cost more; and that they           initiative
                                                                     initiative includes a
will take a higher toll (in economic and non-economic terms)     systematic
                                                                 systematic appiication of
on the people of California and, in some cases, oi                  risk asse
                                                                         assessment,fire
stakeholders from a broader arena, such as federal land and      safety, fire /prevention and
resources owned by all United States citizens.                           hazai reduction
                                                                    fire hazard

CDF proposes a prefire management budget change proposal                  techniques.

(BCP)to reduce wildfire damage fires andcosts of suppressing
fires. The prefire management initiativeincludes a systematic
application of risk assessment,fire safety, fire prevention and fire hazard reduction
techniques.

The state's extreme diversity and complex pattern of land use and ownership require
equally diverse and complex techniques to effectively manage the fire environment.
Some options are the responsibilities of state, federal and local governments; others
fall to private citizens or businesses; most are joint respnsibilities. Custom
strategies for each situation can be created through combinations of prefire
management, suppression, and postfire management. They should lessen the costly
impacts of future wildfires and offer alternatives to continually increasing
suppression forces.

Some background: Vegetation in California's Mediterranean climate was dominated
by a complex succession ecology of more, smaller and less damaging wildfires before
European settlement began. The evolution of fire suppression since then has
produced these results:

O Increasing life, property, resources and ecological losses.
O Difficulty of fire suppression, increasing safety problems for firefighters and
    reducing productivity by fire crews on perimeter lines
O Longer periods between recurring fires in many vegetation types by a factor of 5
  or more. For Ponderosa pine vegetation areas on certain western Sierra slopes.
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 44 of 123

California Fire Plan



              for example, the average period between fires is 175 years, where it once was 30
              to 40 years.

          O Increasing volumes of fuel per acre.
          O Increasing fire intensities.

          O Increasing taxpayer costs and asset losses.

          Other factors also contribute to a complex fire environment prone to large
          disastrous wildfires:

          O More people are living and recreating in wildland intermix areas. That adds to
              the demand for — and value of — finite natural resources in the wildland, and
              increases ignition sources, resulting in more fires.
          O California's extended drought increased the dead and dying vegetation, the
            volumes of drier fuel per acre, and the number of days annually of lower
              humidity and fuel moisture.

          O Continued set-asides of federal lands, without an aggressive prefire management
              program, limit fuels management and contributes to the annual fuel loading
              increases.(Supporting data on increased fuel volume is contained in thdUSDA
              Forest Sen/ice draft environmental impact report on the California spotted owl.)
          Even when fires are not necessarily larger, they are burning more intensely. They
          are more costly to control and create greater risk of losses to the resources,
          improvements and people in wildland areas; examples include fire storms in the
          Oakland Hills (1991), Southern California (1993) and Marin County (1995). In the
          10 days between October 25 and November 3, 1993, wind-driven wildland fires
          consumed over 189,000 acres of valuable Southern California watershed and
          wildlife habitat. It also damaged or destroyed 1,260 structures, claimed three lives
           and injured hundreds of people. The cost of suppressing these fires is estimated at
           nearly $60 million; the damage will exceed $1 billion.
           This new fire environment requires the combination of new partnerships and
           strengthening old ones to provide a fire protection system that will ensure natural
           resource protection and provide for an acceptable level of public health and safety.
           CDF's new system emphasizes prevention and minimizing risk as well as trying to
           make better use of existing resources because of shrinking public revenues.
           The prefire management initiative:
           O addresses the components of fuel loading, fuel arrangement, land-use patterns
             building construction standards and ignition management;
           O gives priority to high-risk, high-value areas most likely to burn under severe fire
              weather conditions; and

           O focuses effort by more aggressively emphasizing fire prevention, vegetation
               management, land-use planning and forest health programs.




                                            38
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 45 of 123

California       Fire    Plan




Key Components of Prefire Management
Fire Prevention

CDF addresses fire prevention through its engineering, education and law
enforcement programs. Their shared objective is reduced fire hazard and risk. This
is more narrowiy addressed in a pianning process based on ignition management
and loss reduction; it includes biomass harvesting, fire resistant landscaping,
mechanical and chemical fuels treatments, building construction standards,
infrastructure, and land use planning. The basic planning unit is the fire
management analysis zone (FMAZ).

Ignitions are managed by preventing fires likely to exceed the                   Ignitions are managed
capabilities of available attack forces and could result in large                   by preventing fires.
damaging fires. Loss reduction is integral to mitigating large and
damaging fires. Significant improvement can be attained by
reducing hazards (fuel buildups around structures and communities) and working
with private industry to implement hazard reduction plans around residential
developments in the rural-urban intermix areas.

Successful programs permit more effective utilization of CDF's initial attack forces
and enhance firefighter safety.
                                                                   An average of 30,000 acres a
Vegetation Management                                   year have been treated with
Since 1981, approximately 500,000 acres — an average of       prescribed fire.
30,000 acres a year — have been treated with
prescribed fire under the vegetation management
program. Prescribed fire has been the means of
fuels management on virtually all that land.
However, a program review has identified needed
changes.

The typical vegetation management project in the
past targeted large wildland areas without
assessing all of the values protected Citizen and
firefighter safety and the creation of wildfire safety
and protection zones are a major new focus of the
new prefire management program.Now, increasing
population and development in state responsibility
areas often preclude the use of large prescribed
fires. (They remain an option inless populated
areas.)

The vegetation management program will shift
emphasis to smaller projects closer to the new
developments, and to alternatives to fire, such as
mechanical fuel treatment. In some instances the
program may be limited to simply providing                prescribed fire projects such as this reduce risks to life and
                                                          assets. (Photo courtesy of San Francisco Chronicle)



                                                     39
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 46 of 123


California    Fire Plan



             wildland safety and protection zonesaround high value assets.
             There also will be a new emphasis on quality over quantity of acres treated. Projects
             will be chosen that will provide the most cost-effective means of protecting assets at
             risk from major disastrous wildfires.

             The Board of Forestry and the State Air Resources Control Board will develop a joint
             policy on the use of prescribed fire. The policy will recognize the value of prescribed
             fire in reducing the emissions of wildfire during the summer high-air-impact period.

             Fire-Safe and Land Use Planning
                       Population increases in wildland areas have raised strategic concerns
    Population         about wildfire protection. Clearance laws, zoning, and related fire safety
  increases create requirements implemented by state and local authorities need to address
 wildfire probiems. these factors:

                       O Fire-resistant construction standards: We can no longer view a
                 wildland fire as affecting only watershed, wildlife and vegetation resources; we
                 must now consider their effect on people and their structures Further, this
                 increase in people and structures have provided increasing ignition sources for
                 fire which, due to their proximity, can spread into the wildland. Building
                 construction standards that encompass such items as roof covering, opening
                 protection and fire resistance are designed to both protect the structure from
                 external fires and to contain internal fires for longer periods.

             O Hazard reduction near structures (defensible space): The public image of
                 defensible space as part of prefire management should be expanded to include
                 such immediate benefits as improved aesthetics, increased health of large
                 remaining trees and other valued plants, and enhanced wildlife habitat. The use
                 of defensible space that provides landscape naturalness, along with its
                 compatibility with wildlife, water conservation and forest health, should be
                 emphasized.

             O Infrastructure: Effective fire protection in the intermix cannot be accomplished
                 solely through the acquisition of equipment, personnel and training. The area's
                 infrastructure also must be considered during the formulation of development
                 plans. Specific fire hazard areas should be evaluated and reasonable safety
                 standards adopted, covering such elements as adequacy of nearby water
                 supplies, routes or throughways for fire equipment, addresses and street signs,
                 and maintenance.

             The ultimate objectives for fire-safe planning and constructionare (1) improve the
             ability of communities and other high value assetsthat will survive a large, high-
             intensity wildfire with minimal fire suppression effort and (2) provide for improved
             citizen and firefighter safety.

             Forest Health
             Years of aggressive fire protection and timber management have dramatically
             changed the character of California's forests. Pre-European Sierra forests were open.


                                               40
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 47 of 123

California       Fire Plan



park-like pine and fir forests that were subject to frequent low-intensity fires.
Current forests are smaller, younger, and more dense; they have high fuel loads and
are prone to very intense fires. Developments have been superimposed in many of
these forest types. The resulting fire problem, in critical fire weather periods, is a
difficult control situation for any fire agency.

CDF resource management programs are aimed at keeping forest fuel values low
enough that wildfire can be contained. Densities of dead and dying trees, understory
vegetation and development must be managed. This includes advice to landowners
on timber management, environmental protection, fuels treatments, prescribed fire
treatments and development planning.

CDF is in the unique position to provide these services to        The objective to sen^e
forest landowners and communities. It also includes the
                                             ... .                 wildfire without direct
proper treatment of stands during commercial timber                         protection
harvesting. The Forest Practice Act and rules of the Board of
Forestry have as their objective reducing the risks of wildfire
costs and losses in timber harvest areas.


Prefire Management as Part of the Fire Plan
The prefire management initiative is a blend of existing CDF programs — fire
prevention, land-use planning, vegetation management and forest health
improvement, with risk assessment and sySems analysis expertise.The initiative is
being implemented in 1996 in the Nevada-Yuba-Placer, Tuolumne-Calaveras and
Riverside ranger units. Beginning July 1, 1996, an additional 27 months will be
required to expand the prefire management program to all 22 CDF ranger units and
the six contract counties.

GIS maps will be provided for each asset at risk, with overlays showing level of
service success and failure rates; hazards; asset values; and severe fire weather days
by year. Each criterion will be summarized on the GIS maps and categorized for
high, medium or low risk. After the risk areas are mapped, separate GIS maps will
be generated that identify high-risk areas,for development of prefire management
projects.

At the community level, representatives of all stakeholder groups for each asset at
risk will be contacted and invited to a meeting. The purpose is to acquaint the
stakeholders with the process and bring their expertise and knowledge to bear on
the asset maps that identify risk levels. They will review the level of service that
applies to the location of the assets. Areas where they find the level of service
unacceptable will be identified on the hazard and risk maps
for later use.                                                                 management
Ranger unit personnel will provide ground review and               projects will reduce total
validation of the high-risk prefire management areas; maps        costs and losses ofa major
will be corrected to reflect the need on the ground. New high-                     through the
. . GIS maps will
risk           ... ..       X .1 for
                   be generated  r use •in developing
                                           J . • prefire
                                                      /            ^fea during
                                                                     severe fireaweather.
                                                                                  penod of
management projects. Ranger unit staff will define



                                                   41
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 48 of 123

California   Fire Plan



             prescriptions for prefire management projects that will reduce total costs and losses
             of a major fire burning through the area during a period of severe fire weather.
             Budgets will be developed for the projects.
             Ranger unit staff, with assistance from area offices, headquarters staff and
             stakeholders with specific expertise, will identify economic and non-economic assets
             protected and estimated reductions in costs and losses if the prefire management
             projects are implemented. Ranger unit staffs, with assistance of area office and
             headquarters staff, will identify the mix of state, federal and local government and
             prefire management projects will be ranked in priority, based on cost effectiveness
             and the priorities of the ranger unit chief.
             Additional meetings will be held with stakeholders when more than state funding is
             needed for the prefire management projects. Ranger units will then conduct
             community public hearings for the general public and stakeholders to review the
             assessment and proposed projects. After this final public input, the prefire
             management projects in the three ranger units will be aggregated at the state level
             for the budget change proposal and funding.
             Final results of the fire plan process will be presented to theBoard and monitored to
             use in adjustment of statewide policies.




                                             42
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 49 of 123

California           Fire        Plan




Appendix A. Fiscal
Framework Charts and
Assumptions


Wildland Fire Protection Budgets by Levei of Government by
Fire Phase
                                                            Millions of Dollars
                                     Initial Attack       Maior Fire    Disaster Relief          Total
                   USFS                        $123             $ 77               $ 0             S200
                   BLM                                6            4                   0              10
                   NPS                                1            3                   0                 4

                   BIA                                2            1                   0                 3
                   FEMA                               0            0                   92             92
                   Other Federal                      0            0                   0                 0
                   CDF                          206               45                   0             251
                   OES                                2            0                   0                 2
                   Other State                        0            0                   13             13

                                     Initial Attack       Major Fire    Disaster Relief          Total

                   Total Federal               $132             $85                $92             $309
                   Total State                  208               45                   13            266
                   Total Local                  170                1                    1            172
                   Total                       $510            $131               $106             $747




                                     Initial Attack                       Major Fire        Disaster Relief
       100%


                                   $132
 5     80% +                                                                                                  Federal
 E
 c
                                                                              $85                             State
 §
 O     60%     -
                                                                                                $92
                                                                                                              I Local
                                   $208
 a>

       40% - •
 _i
 >»

 C
 o
'1=:   20% -
 o                               $170                                         $45
 CL
 o

                                                                                                 $13
        0% ^
                                                                                  o                      o
                                 8                                                CO                     o


                                          Proportion By Phases




                                                                       43
      Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 50 of 123

California           Fire        Plan




                    Explanation of Labels Used in the 'Wildland Fire Protection Budgets" Chart
                    Wildland Fire Protection Budgets: includes all costs associated witfi wildland fire protection in California for local, state and
                    federal government agencies.
                    Wildland. lands covered wholly or in part with flammable vegetation, requiring protection from fire and/or advancement
                    of fire into areas containing other valued assets.
                    Fire Protection: all activities to protect wildland, and other assets at risk within wildland. from fire. This Includes pre-
                    suppression and disaster relief activities.
                    Rre Phases
                    Initial Attack: includes all costs associated with pre-suppression and the control actiwties taken by resources on fires tfiat
                    are fires to arrive at a wildland fire.
                    Major Fire: includes all costs associated with oontrol activities taken by resources on fires that are beyond the capabilities
                    of the Initial attack effort. For purposes of this chart, this includes the extended attack phase of a wildfire.
                    Disaster Relief: includes all costs to augment control efforts when a wildland frre has overwhelmed the capability of state
                    and/or local governments to carry out the extensive emergency operations necessary to save lives and protect property.




                    Who Pays for Fire Protection Costs and Wiidfire Damage
                                                                                  Millions of Dollars

                                             Initial Attack       Major Fire       Disaster Relief         Losses              Total

                      Federal                         $132               $85                   $92              $235                   $544
                      State                             208                45                   13                  54                 320
                      Local                             170                   1                   1               164                  336
                      Private                            66                   0                   0                 14                  80
                      Total                           $576               $131                $106               $467              $1,280




         $600
                                                                                                                                        □ Losses

                                                                                                                                        □ Disaster Relief
         $500                                                                                                                           □ Major Fire
                                                                                                                                        ■ Initial Attack

         $400



        $300



        $200



        $100




                              Federal                         State                           Local                          Private

   Losses for federal agencies are                                        Agency Types
  estimates only due to Insufficient data.




                                                                         44
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 51 of 123

California                Fire Plan



Explanation of Labels Used in the Suppression Costs and Losses Chart
Federat. includes all costs and losses associated with federal wildland fire protection and disaster management agencies in
Callfomia. Generally this includes USFS, BLM, NFS, BIA and FEMA.
State: includes all costs and losses associated with state wildland fire protection and disaster management agencies in
California. Generally, this includes CDF and OES.
Locah includes all costs and losses associated with local govemment fire protection and disaster management.
Private: includes costs and losses incurred by the private sector and not otherwise recovered from govemment assistance.
Hre Phases
Initial Attack:includes all costs associated with pre-suppression and the control activities taken by resources on fires that
are fires to arrive at a wildland fire.
Major Fire: includes all costs associated with control activities taken by resources on fires that are beyond the capabilities
of the initial attack effort. For purposes of this chart, this includes the extended attack phase of a wildfire.
Disaster Relief: includes all costs to augment control efforts when a wildland fire has overwhelmed the capability of state
and/or local govemments to carry out the extensive emergency operations necessary to save lives and protect property.




                                                                                45
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 52 of 123

California Fire Pian




          Appendix B. Level of Service
          Rating and Process

          Background
          The California Department of Forestry and Fire Protection (CDF)is a statewide
          resource protection agency. It is the largest multipurpose fire protection agency in
          the United States. CDF is directly responsible for wildland fire protection of over
          31 million acres of California's privately owned watershed lands. In addition, the
          department provides full fire service protection to nearly 11 million acres under
          reimbursement agreements with local governments. The department responds to
          over 7,000 wildland vegetation fires onstate responsibility areas each year.
          Approximately 95 percent of these fires are contained at less than 10 acres.
          The heart of CDF's fire protection program is an aggressive initial attack
          firefighting strategy. CDF commands a force of approximately 3,800 full-time fire
          professionals, foresters, and administrative employee? 1,400 seasonal personnel
          5,500 local government volunteer firefighter? 2,600 Volunteers in Preventioii and
          3,800 inmates and wards. All of these people work aggressively to prevent and
          suppress wildfires.

          CDF operates 1,027 fire engines,(338 state-funded engines and 689 local
          government funded engines), 103 rescue squads, 12 aerial trucks, 58 bulldozer
           units, 5 mobile communication centeis and 11 mobile kitchen units. CDF also
          funds 82 engines and 12 bulldozers used to protect state responsibility areas in
          Los Angeles, Orange, Santa Barbara, Ventura, Kern and Marin counties. In
          addition to its ground attack capability, CDF maintains a significant fleet of
          aircraft that includes seventeen 800-gallon air tankers, one 3,000-gallon and two
          2,000-gallon contract air tankers, 13 air attack planes, and 10 helicopters.
          CDF doesn't fight fire alone. The department cooperates fully with federal and local
          government firefighting agencies and the governor's Office of Emergency Services.
          This cooperation is formally defined and authorized in interagency agreements
          with the federal agencies, in the State Master Mutual Aid Agreement, and in local
          mutual aid agreements. The department advocates and uses the Incident
          Command System to efficiently manage the diverse resources used in the
          firefighting effort.


           Level of Service Rating
          The legislature has charged the Board of Forestry and CDF with delivering a fire
          protection system that provides an equal level of protection to lands of similar type
          (PRC 4130). To do this, the department needs an analysis process that will define a
          level of service rating that can be applied to the wildland areas in California to



                                          46
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 53 of 123

California Fire Pian



compare the level of fire protection being provided. The rating should be expressed
as the percentage of fires that are successfully attacked. Success is defined as
those fires that are controlled before unacceptable damage and cosfare incurred.
California has a complex fire environment, with multiple climates, diverse
topography and many complex vegetation communities. CDF data on assets at risk
to damage from wildfire is incomplete. These factors combine to make it very
difficult to develop a true performancebased fire protection planning system. CDF
has resorted to prescription-based fire protection planning (travel times of
firefighting resources to incidents, report times for the detection system, the same
acreage goal statewide, etc.) as a way to overcome the complexity of the issues.
Prescription-based planning is possible but tends to oversimplify some issues.
Prescription standards also make it difficult to integrate the interrelationships of
various fire protection programs, such as the value of fuel-reduction programs to
reducing the level of fire protection effort required.
The following approximation method is proposed to overcome these shortcomings
and allow CDF to proceed with a damage-plus-cost analysis of fire protection
performance. This is a relative system, attempting to measure the relative impact
of fire on the various assets at risk. At the same time, this process produces a level
of service rating (LDS). The rating can be used to describe fire protection services
to "civilians."

The level of service rating (the score of successes in initial attacks) can be used to
compare one area of the state with another, recognizing that the assets at risk may
be quite different. This gives CDF a powerful tool for setting program priorities and
defining the benefits of the programs. The level of service rating also provides a
way to integrate the contribution of various program components (fire prevention,
fuels management, engineering and suppression)toward the goal of keeping
damage and cost within acceptable limits.
The level of service rating used in this plan is expressed as the percentage of
incidents where initial attack effort succeeds. Successful initial attack is defined in
terms of the amount of resources needed to suppress the fire and of fire intensity.
It is that effort which contains the fire within an acceptable level of resource
commitment, acceptable suppression cost and minimal damage to assets at risk.
                      number of successful initial attacks
                       (total number of initial attacks)

A matrix is used to define and display successful initial attacks in this framework.
The matrix axes defines fire sizes and intensities. The body of the matrix contains
the fire activity workload for the fire management analysis zone.
The general matrix has five columns for fires of different sizes and three rows for
different intensity levels. The actual size classes and intensity levels are defined for
regions of similar vegetation. Thedark shaded portion of the matrix indicates fires
that would be expected to exceed budget(and some emergency fund) protection.




                                                           47
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 54 of 123

California   Fire     Plan




             The lightly shaded portion indicates successful initial attack suppression, fires
             that are normally contained within allowable suppression cost.


                                                                                         Exceed model
                                                                                           simulation
                                                             Medium            e             iimits
             Low

             Medium




             In this matrix, the lightly shaded area represents fires that are successfully
             attacked and the dark shaded area represents the unsuccessful initial attacks.
             This designation of successful and unsuccessful matrix cells would remain the
             same for all fire management analysis zone(FMAZ) matrices.

             Average annual fire activity in the FMAZ is entered into the matrix according to
             intensity and size of the fires. A ranger unit's fire reports are sorted and tallied by
             size, intensity and FMAZ. Data from 1985-1994 is used to calculate a 10-year
             average of fire activity. This workload is then used as a calibration measurement
             for the California Fire Economics Simulator-Initial Attack Model (CFES-IAM). The
             modeled results, after calibration, are entered into the matrix and used to
             calculate the current level of service. Modeled results are used so analysts can
             maintain consistency with results during later analysis of system changes.
             For example, suppose one ranger unit's FMAZ modeled workload looked like this:

                                                                                    Exceed model
                                                                                   simulation limits
                                                                                     + 300 acres)
             Low
             Medium




             The level of service rating is the proportion of successful initial attacks to total
             initial attack workload.


                                          number of initial attack successes
                                            (total initial attack workload)

             In this example, the annual average fire activity totals 90, with 80 fires in the
             successful initial attack portion of the matrix. This produces an 8^ercent level of
             service rating (LOS).

                       number of initia! attack successes                          89 percent LOS
                         (total initial attack workload)

             The score of 89 percent would be used to describe the level of service. It could be
             compared to scores from other fire management analysis zones in various systems
             for setting priorities.
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 55 of 123

California Fire Plan



By the fall of 1998, the LOS procedure will produce a numeric score of the level of
wildland fire protection service with the following characteristics:
O The score can be used to compare service levels in similar vegetation areas in
  Califomia to help identify areas that are not receiving an equal level of service
   to lands of similar type.

O The score can be used to compare service levels in different vegetation areas in
  California to help set priorities for prefire management project funding.
O The process can discem which level of government Is providing the service.
Additionally, when presented in different formats, the LOS rating can help explain
CDF's initial attack fire protection system.

O Scores can be used to compare CDF's abilities from one FMAZ to another.
O The FMAZ can be mapped and colored or shaded to show levels of service.
O Scores can be used to help identify areas needing additionalprefire
  management program attention.

The contents of the matrices within a ranger unit can be combined graphically to
show the composite workload within the unit.


LOS Rating Process
Areas, Maps and Models
The first step is to define regional areas of similar vegetation types in California.
These zones are areas within an administrative (ranger) unit that have generally
similar fire behavior and fire effects characteristics. The mapping process will use
previously planned response areas as the basic mapping unit. This will ease later
integration of the fire plan into operational procedures.
The next step is to define a matrix for the appropriate level of service for the
regional vegetation zone. The fire size side of the matrix will be defined through
interviews with the region's involved fire managers. The fire intensity side will be
defined through an analysis of historic weather data for the zone. The LOS matrix
is used to define inputs into the CFES model within each ranger unit.
The California Fire Economics Simulator-Initial Attack Model (CFES-IAM) is then
used to model a ranger unit's fire workload. The results are used to calculate the
current level of service in each fire management analysis zone in the ranger unit.
Modeled results are used so analysts can maintain consistency with results during
later analysis of system changes.
CFES-IAM also can be used to calculate the level of service by funding source.
Ranger unit, regional and state-level maps can be generated depicting the total
level of service and the level of service by funding source. The state-funded LOS
map would be used to evaluate CDF's ability to provide an equal level of service to
lands of similar type without consideration of other available local or federal
firefighting resources.



                                                    49
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 56 of 123

California Fire Pian



          An LOS rating map would be used as an input in defining areas of the state with
          high value, high hazard, frequent severe fire weather and low service levels.
          Ratings can be displayed in different formats to explain CDF's initial attack fire
           protection system.

          O The LOS scores can be used to compare CDF's abilities from one area to
              another.

          O The areas can be colored or shaded to show levels of service on a map.

          O The LOS scores can be used to help identify those areas that need additional
            prefire management program attention.
          The level of service rating as defined above uses history to validate the modeling
          system. The modeled system (CFES)includes the efforts of CDF, any other state-
          level efforts, local government and federal government effortsAs a calibration step,
          this balances fire growth modeling vs. production function modeling in the
          simulator.

          The local and federal resources can be removed from the CFES model for a "what
          if analysis of the state-funded system. The CFES program will "refight" historic
          fires as if only CDF resources were available. The result will rate the state-funded
          response capability. This rating can be used to compare state response capabilities
          in lands of similar type.

          As per the Public Resources Code(PRC 4130), the Board of Forestry is to provide
          an equal level ofprotection to lands ofsimilar type. Key questions are: What is the
          state-funded level of service? Are the levels equal on lands of similar type? This
          portion of the process defines a method for addressing that issue.

          The Matrix's Fire Intensity Axis
          CDF chose to use three intensity levels to provide consistency with operational
          procedures. The department uses three levels to define the potential fire workload
          expected on initial attack fires. The levels are an integral part of a complex
          response system, used to determine the correct amount of resources to dispatch
          for an initial attack Staying with three intensity levels will facilitate integrating the
          strategic plan with tactical operational plans.
           Current research indicates that fire intensity is an important element for
          estimating fire effects.(Many other parameters, such asduration of burning, flame
          length and consumption, also relate to damage.)The fire intensity axis of the
          matrix should capture the most important indicator for damage to the area in
           question.

           As a practical matter, measurements of fire intensity are limited. The fire behavior
           portion of CFES uses the National Fire Danger Rating System modeling process.
           NFDRS produces four primary fire behavior parameters:
           O Ignition: This component captures the factors that relate to ease of ignition of
             the fuel bed; generally, theseare fine fuel moisture and temperature. The



                                            50
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 57 of 123

California       Fire Plan



   ignition component may work as a predictor of fire activity but, once a fire
   starts, isn't the best indicator for damage.

O Spread: This component covers factors — chiefly wind, along with fine fuel
   moisture —that affect how fast the fire burns. This can be a good indicator of
   damage in "light fuel" vegetation types like rangeland but not in broad
   conditions.

O Energy release: This is the energy released from the fuel bed as the fire
  actively burns through it (the smoldering stage doesn't count). It is heavily
  affected by fuel moisture, especially from living plants and largedead ones; it is
  not affected by wind speed. Usually a very good indicator of damage in "heavy
  fuel" vegetation types like forested areas.
O Burning index: This combines the energy released and the rate of spread, and
  is designed to relate well to flame length. The index can be a very good
  indicator of damage in "medium fuel" vegetation types like woodland areas. It
   can also work well in brush and chaparral.

Other NFDRS components and indexes incorporate fire workload (human
occurrence, lightning occurrence and fire load indexes) and thus cloud the issue a
little. The level of service rating process brings in workload later. The appropriate
component for describing fire behavior in the vegetation type will be selected by
the fire plan analysis team.

Intensity Analysis
Grouping FMAZs by similar vegetation and fuel types will provide more data
matches on weather and fire reports for statistical analysis. There is much data to
be collected and correlated.

Select appropriate weather stations: State and national fire managershave used
the National Fire Danger Rating System (NFDRS)to collect weather data for over
20 years, first through AFFIRMS and now WIMS software programs. The data is
stored in the National Fire Weather Data Library, in the National Computer Center,
in Kansas City. It has been designed, recorded, formatted and saved specifically for
historical analysis. More than 475 historic and activeCalifornia weather stations
are in this data set. Many of them may not have weather records for the 1985-94
analysis period; 118 of them do.
CDF also has data from about 200 remote, automated weather stations. It is
formatted as hourly data and is not ready to be processed through the NFDRS
historic analysis programs. This formatting can be done on selected stations to fill
voids in the NFDRS weather station data set, but it will take some time.

Calculate fire danger indexes: These indexes can be calculated given the weather
data for the FMAZ,the fuel type, slope class, climate and herbaceous vegetation
type. The danger rating processor produces a data file of daily fire dangehdexes.
These indexes can then be linked to the fires that occurred in the area on each
day.




                                                   51
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 58 of 123

California Fire Plan



          Coiiect fire activity data: Fire activity data for 1985-94 is available for most
          zones. It covers the incident number, report date and time, arrival date and time,
          containment date and time, cause, size and location. The location information is
          based on public land survey data (section, township, range information). The
          public land survey can be converted to latitude and longitude with an acceptable
          level of accuracy (center of section): that allows a geographic information system to
          link fire reports to the appropriate fire management analysis zone.
           Coiiect fire cost data: California's CALSTARS accounting database system has
          millions of spending records that can be tied to the originating incident and
          grouped by category. These cost totals can then be related to incident records in
          the fire activity database.

           Merge fire report data with fire danger indexes: There are two ways to link the
           weather and fire reports. Both linkages will need to be performed for different
           portions of analysis.

          O The data can be linked by weather day. Each record in the data set is a day
            with weather readings and fire intensity indexes. Fire business is summarized
            and linked as a yes/no condition. Typical fire business queries are: Did a fire
            occur on this day? Yes/No. Did a large fire occur? Yes/No. Was some level of
            expenditure exceeded? Yes/No. This linkage can be used to establish the
            predictive quality of the index and to set operational decision points It also
              can be used to validate the fuel model and weather station selection. A further
              discussion of this analysis is part of the section describing the intensity axis of
              the matrix.

          O The data can be linked by fire report. The fire intensity index for the day is
            attached to the fire report record. The same intensity level would be used many
            times if there were multiple fires on a day. This linkage will provide for the
            analysis of historic fire activity for the CFES-IAM model
           Compare indexes with fire business: The next step Is to define the appropriate
           intensity level groups — low, medium and high fire intensity. The analysis effort
           will aim at finding the index, fuel model and/or weather station that best
           discriminates the types of fire business. Fire business is correlated with the
           intensity rating as:

          O Low — little to no fire larger than the "spot size" in this index range
          O Medium — some fire activity but no (or little) history of large or major fires in
              this index range

           O High — history of large fires in this index range
           Break points in the intensity level group can be determined by plotting the
           cumulative frequency distribution curves for all days, fire days, medium-size fire
           days and large fire days. Fire day definitions are:
           O All days — any day with fire weather readings, regardless of fire business
           O Fire day — a day with a fire, regardless of size



                                           52
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 59 of 123

California Fire Plan



O Medium-size fire day — a day with a fire larger than "spot" size
O Large fire day — a day with a fire in the "large" or "major" size class
The break points can be found by plotting the distributions and finding the index
level where medium-size fire days begin to show up and where large and major fire
days begin to show up.

Combine Intensity analysis: The intensity analysis will be done at the FMAZ
level. The next step is to compare the intensity break points between similar
FMAZs and calibrate them so that a single set of break points can be used for the
similar FMAZs. This step will allow comparison of level of service ratings among
similar FMAZs.


The Matrix's Fire Size Axis
The fire size classes along the horizontal axis of the matrix reflect the general cost
of fighting the fires. They also Indicate the general impact on suppression
organizations by the extent of resources they tie up and how long the resources
are used. These impacts should be similar between fire management analysis
zones of the same fuel type but can vary among zones of different fuel types.
Impacts on the initial attack suppression organization are an important element in
planning. The matrix allows for a general grouping of fires along the horizontal
axis in three size classes representing minimal resource commitment, extended
time commitments and major resource commitment.
Small fires(up to a quarter acre or so) are those that have to be extinguishe(fl>ut
don't require a significant resource commitment. This size class includes fires that
don't spread, are suppressed by local citizens, or are othen/vise not a problem.
The middle size classes define the small to medium fires that are modeled in the
CFES-IAM initial attack simulator. These classes are used to reflect changes in
initial attack strategy and use of tactical resources that affect the suppression
system.

The last size class indicates the point at which the CFES-IAM initial attack model
breaks down, where continuous fuel, weather and slope factors exceed the basic
modeling assumptions for those components. This size can vary among FMAZs,
subject to regional conditions.
Another important use of the size class breakdown is to provide categories of fires
for assessing damage to assets at risk. One common definition of the matrix within
similar FMAZs will allow different assets to be combined into a composite matrix
and the matrices to be compared from one administrative unit to the next.

Defining Size Classes
Representatives from the field units responsible for fire protection in the FMAZs
should be brought together for a structured interview session to define the acreage
break points. Interview team members should represent each unit in question and



                                                    53
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 60 of 123

California Fire Plan



          include a mix of unit chiefs, operations officers, battalion chiefs, administrative
          officers, air attack officers and others knowledgeable in firefighting in the unit.
          The interview team would review the FMAZs in question by examining
          photographs, maps and fire history data. The unit representativewould be asked a
          series of questions:

          O What acreage would account for most of the "non-serious" initial attack fires?
          O What acreage accounts for routine initial attack with a short duration impact
              on initial attack drawdown?

          O What acreage represents an upper limit of initial attack and the beginning
            point for extended drawdown, verging into extended attack?
          O What acreage would describe the point where modeling assumptions of
              continuous slope, fuel and weather no longer are valid?
          Team members would answer these questions individually without discussion. The
          answers would be tabulated and the team, as a group, would discuss them and
          agree on an acceptable single answer for each question for each FMAZ.

          Defining the System Failure Threshold
          System success is defined as fires that are managed without either adversely
          affecting the initial attack system's ability to respond to other incidents or
          expending significant unallocated resources(emergency fund). CDF's budget
          structure generally provides that initial attack activities be funded out of an
          allocated budget. The emergency fund exists to pay for managing wildland fires
          that escape initial attack. Consequently, fiscal data should show an acreage
          threshold that indicates significant impacts on the emergency fund.
          The field team will evaluate the failure threshold by comparing the emergency fund
          costs by incident acreage and intensity level to establish the acreage threshold for
          system failures. The threshold can be defined as the point where significant e-fund
          expenditures begin. This will be reflected in the acreage side of the level of service
           rating matrix.


           Multiple Major Incident Capability
           CDF's wildland fire protection system is based on a strategioconcept of initial
           attack success. Initial attack failures are not only costly, but they also drain
           suppression resources from readiness and increase the possibility of more initial
           attack failures. Sufficient resources must be available to meet the workload
           demands of initial attack failures, the so-called "major fires." The ability to staff
          and equip major incidents and still retain some initial attack effectiveness is called
          "depth of resources." As a concept, depth of resources includes all suppression
          capabilities, from engines and people to financial flexibility, needed for incident
           management.




                                            54
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 61 of 123

California       Fire Plan



A depth of resources analysis is contained in the 1985 Fire Plan, Section 7270.
The fire plan field team should review and refresh this analysis. Future
generations of the fire plan may be able to refine this methodology.


The Fire Plan Field Team
A field team will be assembled to visit the ranger units; explain the planning
process; review and validate prior field work on defining fire management analysis
zones, representative fire locations, resource travel times, production rates, etc.;
conduct acreage interviews; and otherwise assemble the information needed to
complete the fire plan. The team will update field fire planning software and data
files as necessary, and will train unit CFES coordinators on the latest version of
CFES, other planning software and the fire plan framework and methodology. The
team will also visit administrative units to complete those tasks.

A variety of roles and talents will be needed. The team should be led by a SFR IV or
CDF administrator-level employee. Members should include people knowledgeable
in fuels modeling, vegetation typing, firefighting strategies and tactics, local
govemment and federal resources, statistical analysis, the CFES-IAM software
program, and the fire plan framework and process.


A staffpaper by the Level of Service Task Group, Fire Plan Working Team:
Jerry Geissier, Hank Weston, Wayne Mitcheii, Larry Benson. Steve Peterson, Greg Greenwood
April 6, 1995




                                                      55
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 62 of 123

California Fire Plan




           Appendix C. Assets at Risk
           and their Role in the Fire Plan


           Introduction
           The primary goal of fire protection in California is to safeguard the wide range of
           assets found across wildland areas. These assets include rangejife and safety,
           timber, recreation, water and watershed, air quality, cultural and historic
           resources, unique scenic areas, life and safety, structures, wildlife, plants, and
           ecosystem health. This appendix to the fire plan describes these assets and
           discusses approaches to assessing their economic and non-commodity values. It
           also addresses how estimates of these asset values will be used in the fire plan
           process.

           Knowledge of the types and magnitudes of assets at risk to wildfire, as well as their
           locations, is critical to fire protection planning. Given the limits on fire protection
           resources, these resources should be allocated, in part, based on the magnitude of
           the assets. At the margin, knowledge of assets at risk is also necessary to choose
           those prefire management projects which will provide the greatest benefit for a
           given amount of investment. For the department, the primary concern regarding
           prefire projects is the reduction of suppression costs; of secondary concem is
           reducing the fire risk faced by the various assets described here.
           Thus, as a part of the overall fire plan process, assets will be addressed at two
           levels. First, generalized assets at risk will be estimated and summed across the
           state to indicate what areas contain highly valued assets. These assets will be
           overlain with a measure of likelihood of occurrence of a large damaging fire. These
           statewide assessments will be refined at the ranger unit level through a process
           that includes the participation of stakeholders in the various assets. Those areas
           with the highest combined asset values and fire risk will be targeted for prefire
           management projects, particularly where those projects would significantly reduce
           suppression costs should a fire start in the project area during high fire hazard
           weather. Second, as potential projects are identified in these areas, they will be
           subjected to an analysis of the degree to which the projects will reduce potential
           suppression costs and damage to assets.
           The process of explicitly enumerating assets at risk also helps to identify who
           benefits from those assets. It is a premise of the fire plan that those who benefit
           from the protection of an asset should pay for that protection. Thus, asset
           stakeholders will be expected to provide financial support for those projects that
           provide significant benefits to their assets of concern while providing little
           potential for reducing suppression costs. For example, if a prefire management
           project primarily protects structures, local government and the affected


                                            56
   Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 63 of 123

California             Fire Plan



homeowners should provide the primary financial support for the project. On the
other hand, if a project primarily benefits wildlife in general, then the Department
of Fish and Game, the U.S. Fish and Wildlife Service and/or a wildlife interest
group should bear the major costs of the project.
The first, and major, part of this appendix addresses two basic questions: What is
the value of the resources or assetsat risk to wildfire? What asset losses (economic
and non-economic) result from wildfire? Where possible, estimates of asset values
were made on a dollar-per-acre basis. The methodologies used, although exposed
to some peer review, need further review and refinement. This will be done at the
state level and as a part of the pilot projects in three ranger units.
Table 1 summarizes the assets at risk framework that has been developed for
estimating fire impacts. Resource assets presented here includelife and safety,air
quality, range, recreation on public wildlands, structures, timber, water and
watersheds, wildlife and habitat, cultural and historic resources, and unique
scenic areas. No attempt has been made to make economic estimates of the value
of human loss of life or injury, although there are methodologies for estimating
such values.

Table 1. Assets at Risk Framework Summary

                                                                     Level of                                  Strength of
    Resource                 Asset Value Basis                   Disaggregation          Levels of Value*      Methodology
Life and safety      Non-economic values are not              By population density     National, state and   High
                     quantified                                                         local
Air quality          Average dollar impact from               Air quality basins(13)    National, state and   Low
                     particulate matter(PM10)emitted          and basic fuel types(2)   local
                     per acre burned; non-commodity
                     assets also exist
Range                Dollar cost of replacement feed per      Values by regions(8),     State and local       High
                     acre of rangeland burned                 cover types(9)and
                                                              ownership classes(5)
Recreation on        Average dollar loss per acre             Statewide average by      National, state and   Low

public wildlands     burned; non-commodity assets             public ownership          local
                     also exist                               categories (5)
Structures           Average dollar loss per home             Statewide average         State and local       High
                     burned; non-commodity assets also
                     exist
Timber               Average dollar loss per acre             Values by regions(6)      National, state and   High
                     bumed                                    and ownership             local
                                                              categories(4)
Water and            Range of economic impacts per            Statewide ranges of       National, state and   Low to medium
watersheds           acre for value of increased water        economic impacts          local
                     yields; cost of sediment removal;
                     loss of reservoir capacity; effects on
                     hydroelectric generation; costs of
                     watershed rehabilitation; non-
                     commodity assets also exist
Wildlife, habitat,   Qualitative discussion of the            Statewide                 State and local       Low

plants and           tradeofls in fire impacts
ecosystem health
Other resource       These non-commodity assets cannot        Statewide (generically)   National, state and   Low to medium

assets, cultural     be quantified adequately;                or place-specific         local
and historic         descriptive enumeration only
resources, unique
scenic areas




                                                                           57
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 64 of 123

California Fire Plan



                  *May or may not be cumulative.

           For each of the resources, the table summarizes the value basis (I.e., the units In
          which fire Impacts have been estimated) and the level of disaggregatlon (resource
          subtype and geographic area) of these assets. The table also Indicates the levels,
          ranging from local to national, at which the resources are valued. The manner In
           which "consumers" of a particular resource value It may differ from local to state to
           national levels. Some of the resources protected from fire In California have value
           beyond national borders — for example, the scenic Lake Tahoe Basin or the old
          growth redwood parks of the North Coast. Again, It should be emphasized that the
          economic values that have been calculated are preliminary and are often highly
          aggregated. These estimates will be refined as fire plan Implementation moves to
          the ranger unit level. CDF Is working with the Department of Fish and Game, State
          Water Resources Control Board staff. Department of Water Resources, USDA
          Forest Service, Los Angeles Flood Control District, Pacific Gas & Electric Co. and
          the East Bay Municipal Utility District to refine our approaches to wildlife, plants,
          ecosystem health, watersheds and water.
          The remainder of this appendix examines the manner In which generalized assets
          at risk will be summed across the state to Identify those areas with the greatest
          total value of assets. These Initial, coarse statewide assessments will be refined at
          the ranger unit level through a process that Includes stakeholder participation.
          Finally, the appendix discusses the Issue of how the costs of prefire management
          projects will be shared among those parties benefiting from them.

           Air Quality
           Introduction
           Air quality Is of particular Importance In California, given our large urban
           populations and the state's topographic and meteorological characteristics, which
           often Inhibit dispersion of air pollutants. This section examines economic values
           related to wildfire and air quality. Similar Issues exist with respect to the air
           pollutants created by prescribed fires.
           Suppression of wildfire provides a short-term benefit to air quality by reducing the
           amount of vegetative and woody material that would have burned If the fire were
           left unchecked. However, since fire Is a natural part of California's wlldland
           ecosystems, what we prevent from burning today may simply end up burning next
           year. Our success at fire suppression has resulted In a fuels buildup that
           contributes to the occurrence of large fires with their associated acute pollution
           events. Thus, our fire suppression system has In part replaced a natural
           background level of frequent light fires with less frequent, large, catastrophic fires.
           Further, large wildfires result In the burning of larger fuels that would be unlikely
           to burn under a natural fire regime, but Instead would decompose. The result of
           these changes Is likely to be higher net wlldland fire smoke emission and the
           concentration of these emissions In space and time, relative to the more dispersed
           smoke emissions of the natural fire regime.




                                                   58
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 65 of 123

 California            Fire Plan



 This report begins with a review of the mechanism of pollutant emission from
 wildfires and then examines the impact of such smoke emissions on a range of
 assets — visibility, human health, materials and vegetation, and pollutant rights.
 Finally, an overall estimate of marginal pollutant impact values is presented.
 Unlike for most of the other assets examined iri this appendix, there is no
 meaningful way to describe the total value of the resources being protected from
 wildfire smoke emissions by wildfire suppression.

 Fire Emission and Exposure Mechanisms
 Wildland fires are categorized as an "area source" by air pollution agencies, since
 fires release pollutants over the area burned, rather than from a discrete "point
 source" such as a smokestack. There are many variables involved in determining
 the amount of various kinds of pollutants emitted in wildfire. These factors include
 fuel type and loading, moisture content, topography and weather. In general,
 flaming materials (such as would occur with dry vegetation or wood in daytime)
 produce fewer pollutants than smoldering materials (e.g., relatively moist material
 at night). Emissions from controlled buming are likely different than those from
 wildfire (Reinhardt et al. 1994).

 The most prominent pollutants produced in wildfire are carbon monoxide (CO),
 nitrogen oxides(NOx), organic gases(OG), and suspended particulates (TSP). Of
 particular concern for human health are particulates smaller than 10 microns in
 size (PM10). Table 2 indicates Air Resources Board emission factors for wildfire.
 Although more research is needed,they are the best information available at this
 time. The USDA Forest Service recently developed a more sophisticated set of
 emission factors(USDA Forest Service 1995), which will be incorporated when
 they have been more fully documented.
 Table 2. Emission Factors for Wildland Fires


                              Grass and Woodland                    Timber and Brush
         Pollutant          lb/ton            ib/acre*         lb/ton         lb/acre**
         CO                          101              202             260           3,900
         NOx                             0               0               4             60

         OG                              19              38              25            375
         TSP                             16              23              42            630


                           * assumes fuel load of 2 tons per acre
                         ** assumes fuel load of 15 tons per acre
                         Source: Callfomla Air Resources Board


 Table 3 shows the estimated total air pollutants emitted per year by CDF and
 USDA Forest Service wildfire\ based on the factors presented in Table 2 and
 average annual acres burned from 1985-94. These numbers indicate that wildire is
 responsible for the release of significant quantities of air pollutants, totaling an
 average of almost 600,000 tons per year.


'Does not include Bureau of Land Management, Bureau ofIndian Affairs, National Park Service and
 wildfires inside city limits'acreage.




                                                                    59
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 66 of 123

California   Fire Plan



             Table 3. Estimated Annual Wildfire Air Pollutant Emission (1985-1994 average)

                               Grass and Woodland     Timber and Brush
                  Pollutant    (tons of emissions)    (tons of emissions)       Total(tons)
                                                CDF Fires
                   CO                         6,083                 139,695          145,777
                   NOx                            0                     2,149          2,149
                   OG                         1,144                  13,432           14,576
                   TSP                          693                  22,566           23,259
                   Total                      7,920                 177,842          185,762
                                        USDA Forest Service Fires
                   CO                         4,457                 319,125          323,583
                   NOx                            C                     4,910          4,910
                   OG                           839                  30,685           31,524
                   TSP                          508                  51,551           52,059
                   Total                      5,803                 406,271          412,075
                                    CDF and USDA Forest Service Fires
                   CO                        10,540                 458,820          469,360
                   NOx                            0                     7,059          7,059
                   OG                         1,983                  44,117           46,100
                   TSP                        1,200                  74,117           75,317
                   TOTAL                     13,723                 584,113          597,836


             Estimating the impacts of pollutants is difficult even for industrial point sources,
             since the sources and receptors are often distant from one another, with many
             intervening variables. For wildfire, the emission-to-impact chain of causation goes
             something like this. First, a fire occurs, emitting varying amounts of pollutants
             depending upon its size, the fuels buming, the moisture content of those fuels,
             topography, and meteorological conditions. Next, those pollutants are transported
             from the site of emission to potential receptors. The dosage of the pollutant
             (concentration and duration) received by the receptor will be strongly influenced
             by the transport distance and intervening meteorological factors. The actual
             impacts suffered by the receptor will depend upon susceptibility (e.g., for human
             receptors, age, asthma, chronic obstructive pulmonary disease, etc.).
             Trying to attach economic value to the impacts of air pollutants is formidable.
             While some work has been done in this area, the results are limited and in many
             cases are difficult to translate to pollutants arising from wildfire.
             Overall, the air quality impacts of smoke from wildland fire are important,
             especially given the fact that most air basins in the state are in norattainment
             status for many pollutants, including those most closely associated with wildfire.
             According to RERI (1994) none of the state's 14 air basins were in attainment with
             state PM10 standards at the 1987 benchmark date; only half were in attainment
             with the weaker federal standard.




                                                60
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 67 of 123

California       Fire Plan




Resources Protected
Wildfire smoke emissions can affect visibility, human health, materials and
vegetation, and pollutant rights. Each category is examined in turn. Finally, an
overall estimate of marginal pollutant economic impacts is presented.
Visibility. Visibility relates to a person's ability to see objects in the distance and
the manner in which pollutants decrease visibility. Air pollution can have
significant, adverse impacts on the aesthetic assets of visibility (Chestnut et al.
1994). In the extreme, loss of visibility can affect public safety. The wildfire-related
pollutant of greatest impact on visibility is particulate matter.
Analysts have defined two primary visibility categories, residential and
recreational, with the former category providing the bulk of the related economic
value (Chestnut et al. 1994). The values individuals place on improvements in
visibility have generally been estimated through a survey method known as
contingent valuation. While this method has its limitations, it provides the
preponderance of the information available on the economic value of visibility.
Estimates of the value of visibility are usually based on a general improvement in
air quality over the course of a year. It is not possible to translate these estimates
into a value for loss of visibility for a single acute visibility impairing event such as
a wildfire. Based on their own work and that of others, Chestnut et al.(1994)
provide estimates of value for a 20 percent improvement in residential air quality.
The estimate of value ranges from $112 per household per year to $224 per
household per year, with $157 per household per year accepted as the central
estimate (all figures are 1995 dollars).
For recreation assets, values for protecting visibility in parks is most often
examined. Given the high level of outdoor recreation that occurs in California, and
considering the presence of such unique and highly visited outdoor resources as
Yosemite National Park and the Tahoe Basin, these assets, in aggregate, can be
considerable. Individuals are expected to value not only the opportunity to enjoy
good visibility during their own visits to parks, national forests, and other areas,
but also the opportunity for others to enjoy that visibility now and in the future.
Chestnut et al.(1994)found a total value of $16 per household per year for in
state residents and $9 per household per year for out-of-state residents for a 20
percent improvement in air quality (all figures are 1995 dollars). While these data
indicate significant values for improvements in overall visibility in both residential
and recreation areas, they cannot easily be translated to the acute visibility effects
of wildfire.

Human Health Knowledge of the health effects of wildfire smoke emissions is
limited. A recent study of effects of smoke exposure of prescribed burning workers
recommended a health risk assessment to evaluate the likelihood of acute and
chronic health effects of exposure (Reinhardt et al. 1994). These researchers
conclude that the most significant pollutants for firefighter health include carbon
monoxide, aldehydes, benzene, and respirable particulate. However, smoke
exposure at large, intense wildfires is likely different than at prescribed fires, and


                                                     61
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 68 of 123

California Fire Pian



          different yet than the general public's exposure to smoke some distance from the
          fire itself. In terms of general public health considerations, respirable particulate
          matter appears to be the pollutant of greatest import.
          Most of the particulate matter produced in wildland fire is respirable; that is, it is
          small enough to pass through the upper respiratory system and enter the lungs.
          Acute smoke impacts include eye, mucous membrane, and respiratory tract
          irritation, aggravation of chronic respiratory and cardiac disease, and reduced lung
          function (Reinhardt et al. 1994, RERI 1994). Although placed in a fairly innocuous
          category by OSHA,studies have shown wood smoke to have a high mutagenic and
          carcinogenic potential, and epidemiological studies have connected disease and
          adverse respiratory symptoms with particulate laden atmospheres (Reinhardt et al.
          1984). However, the effects of chronic exposure to wood smoke over the long term
          remain uncertain.

          Economic value of health impacts is most often measured by medical expenditures
          and lost wages. However, since this does not account for pain and suffering, such
          estimates represent at best a low bound economic estimate of health impacts
          (RERI 1994). These authors established a table of estimates for the economic value
          of health impacts(Table 4).

          Table 4. Estimated Economic impact of Health Effects(1995 dollars)

                                                 Estimated Ranae of impacts
                    impact                       Low                Medium               High
                    Cough                              $3.14               $7.32            $14.64
                    Headache                            3.14                 7.32             14.64
                    Eye Irritation                      3.14                 7.32             14.64

                    Chest Discomfort                    3.14                 7.32             14.64
                    ARD                                 3.14                 7.32             14.64
                    TRRAD                              23.54               48.64             73.74
                    MRAD                               14.64               23.54             40.27
                    Asthma Attack                      11.51               33.47             55.44
                                     ARD = any respiratory disease days
                                     TRRAD = total respiratory related restricted activity days
                                     MRAD = minor restricted activity days
                                     Source; RER11994.


          Where air pollution causes death, placing an economic value on that loss is
          generally done through a "value of a statistical life" approach. RERI (1994), based
          on a comprehensive review of the literature and considerations of various factors,
          accepted a mid-range value of $4.2 million dollars for the value of a statistical life.
           While these health and associated economic impact data are enlightening, they are
          of limited use since there are no functional relationship data available to link
           wildfire occurrence to the resulting levels of health impacts. Thus, we have no
           ability to calculate overall economic impacts.
           Materials. Damage to materials from exposure to the smoke of wildland fires is
           related to the effects of particulate matter in soiling and discoloring structural
           metals, fabrics, and building materials(RERI 1994). Dose-response estimates for
           materials damage have been fraught with much uncertainty, making it difficult to

                                                  62
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 69 of 123

California Fire Pian



estimate the economic Impacts of smoke from wildfire. However, RERI (1994) has
estimated that a one-unit reduction In PM10 (in micrograms per cubic meter)
results In $3.13(1995 dollars) benefit In saved cleaning costs per household. This
estimate cannot be conveniently translated into the wildfire situation, however,
since It Is a measure of the benefits resulting from a change In average annual
PM10 levels, not the acute, short term changes that might be associated with a
wildfire.

Vegetation. Air pollution damage to vegetation. Including timber. Is primarily
related to ozone and sulfur dioxide exposure (RERI 1994). Since these are not
major components In the smoke of wlldland fires. It appears that vegetation Is little
affected by the smoke of such fires and need be considered no further In this
analysis.

Pollution Rights. In recent years, air quality regulators have moved In part to use
market approaches to allocating among Industrial polluters the atmosphere's
limited capacity to absorb air pollutants. As a part of this approach, regulators In
some air basins now allow polluters to buy and sell rights to emit specified
quantities of pollutants within a given airshed. These approaches can achieve
more economically efficient pollution control results than systems based on
technological controls alone (TIetenberg 1985).
The Air Resources Board monitors the prices paid In exchanges of pollution rights
in California air basins. Among the pollution rights traded, partlculate matter Is
the one most relevant for wildfire. In 1993, rights for emission of approximately 45
tons per year of PM were exchanged, with prices ranging from $10,000 to $25,000
per ton per year and averaging $19,123 per ton per year (Air Resources Board
1994). PM had the highest average ton/year value of the four criteria pollutants
examined In the report.

These pollution rights represent a perpetual right to emit the given quantity of
pollution each year. If we annualize this value, using a T.Spercent real discount
rate, the average $19,123 per ton per year perpetual pollution emission value has
an annuallzed value of $1,434 per ton per year.

Referring to the emission factor Information presentedn Table 2, grass and
woodland fires emit 23 pounds of partlculate matter per acre burned and timber
and brush fires emit 630 pounds. Thus, If we assume that a change In wildfire
emissions creates a similar value as PM pollution rights, we can estimate the
economic Impacts of a marginal Increase or reduction In a given year's wildfire PM
emissions, based on the change In number of acres burned. For grass and
woodland, the value would be $16 per acre per year and for timber and brush, the
value would be $452 per acre per year. Since one generally would not bum the
same piece of ground more than once In a year, we can functionally cancel out the
per-year unit of these variables and assume that the air pollution right cost of
burning an acre Is $16 for grass and woodland and $452 for timber and brush.
These values must be used carefully, however. First, not all air basins have a
market In PM pollution rights, thus there would be no pollution right value for PM



                                                  63
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 70 of 123

California Fire Plan



                 in such basins. In 1993, there were PM rights transactions in only three air
                 basins, the San Francisco Bay Area, Sacramento Metropolitan, and the South
                 Coast. However, the fact that most air basins are nonattainment for PM suggests
                 that there may be other areas where a pollution rights value could be ascribed to
                 wildfire PM emissions.

                 Looking at the Bay Area air basin, in 1992, 4,121 acres of grass and woodland and
                 320 acres of timber and brush burned on CDF-DPA. Using the data above, these
                 fires emitted an estimated 148 tons of PM, with a value of approximately $211,000.
                 In the South Coast air basin in 1992, 3,782 acres of grass and woodland and
                 9,601 acres of timber and brush burned on CDF-DPA. Thus, these fires emitted an
                 estimated 3,068 tons of PM with a value of approximately $4.4Tiillion. Totaling for
                 these two air basins with active PM pollution rights markets, the value of wildfire
                 smoke emissions in 1992 was approximately $4.6 million.
                 Greenhouse Gases. Carbon is an important contributor to the greenhouse effect.
                 The California Energy Commission (1995) estimates an externality impact of $36
                 per ton (1995 dollars) for carbon emissions. Converting this value to CO emissions
                 yields an externality impact of $15.43 per ton of CO. One could use the emission
                 factors in Table 2to calculate a carbon impact value for wildland fire (the results
                 would be $1.56 per acre of grass or woodland burned and $30.09per acre of
                 timber or brush burned). However, the impact value for carbon is calculated on the
                 basis of fossil fuel combustion and assumes that the carbon released to the
                 atmosphere will not be directly re-sequestered. Since the carbon released in a
                 wildland fire will eventually be re-sequestered in vegetative regrowth on the same
                 site, it seems more appropriate to view the release of carbon from wildland fire as a
                 short-term impact that does not contribute to long-term accumulation of
                 greenhouse gasses. Therefore, it is the recommendation of this plan that carbon
                 impact values not be calculated for wildland fire, whether the fire is prescribed or
                 not.

                 Table 5. Overall Marginal Pollution Impact Values for PM10(1995 dollars)

                                                                                     Including Poiiution Right
                                                                                                 Vaiue
                                  Marginal         Grass and       Timber and        Grass and        Timber and
                               Emission Value      Woodiand          Brush           Woodiand             Brush
     Air Basin                    ($/ton)          ($/acre)         ($/acre)         ($/acre)            ($/acre)
     San Francisco Bay Area            24,258             279             7,641              295              8,093
     South Central Coast                6.441              74             2,029              74"             2,029*
     South Coast                       46,458             534            14,634              550             15,086
     San Dieqo                         24,593             283             7,747             283"             7,747"
     Sacramento Valley                  2,935              34                925                50            1,377
     Southeast Desert                        708               8               223           88"               223*
     San Joaquin Valley                 5,184              60             1,633              60"             1,633"
     North Central Coast                6,441              74             2,029              74"             2,029"
     North Coast                        1,703              20                536             20"               536"

     Great Basin Valley                      125               1                39               1"               39"

     Northeast Plateau                       395               5               124               5"            124*

     Lake Tahoe                              924           11                  291           11"               291"

     Lake County                             908           10                  286           10"               286*



                                                     64
         Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 71 of 123

       California Fire Pian



Unweighted Average |            9,3131           107]            2,9341             liTl            3,038
                       * indicates assumed PM10 pollution n'ght value is zero.
                       Sources: California Energy Commission 1993,1995; Air Resources Board 1994.




                                                                 65
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 72 of 123

California Fire Pian




          Rangeland
          Introduction

          California's 82,470,000 acres of rangeland are a critical part of the productive base
          of the range livestock industry in the state (CH2MHILL 1989). This rangeland
          crosses a wide spectrum of vegetation covertypes, from desert, to annual
          grasslands, to chaparral, to oak woodlands, to conifer forest. Of this area, an
          estimated 30,000,000 acres are actually grazed. Total annual revenue produced by
          the range livestock industry is in the vicinity of $1 billion (Tippet,pers. comm.,
          1995).

          This report examines the value of the forage provided by rangelands and the loss
          to the rangeland owner or lessee when grazed lands burn in wildfires. When
          rangeland burns, assets other than forage may be affected as well, such as wildlife
          habitat, water quality, and air quality. These impacts are addressed in other asset
          sections.


          Value of Forage Production from Grazed Lands
           Using a market value approach, the value of forage production from grazed lands
          in the state can be measured by the fees paid by the livestock industry to graze
          these lands. CH2MHILL (1989) presents data on grazed acreage, carrying capacity,
          and grazing fees. Table 6, below, presents the annual value of grazing in the state,
          based on the data in CH2MHILL, with adjustment of grazing fees to 1995 dollars.
          Table 7 presents a key to the abbreviations for the covertype and ownership
          categories found in Table 6.
          As indicated in Table 6, the annual value of grazing in the state is approximately
          $138 million per year. Thus,forage value represents about 13 percent of the total
          value of the range livestock industry's annual output. Regionally, the highest
          grazing value is found in the San Joaquin Valley ($54.1 million per year) and the
          lowest on the East Side ($1.9 million per year).




                                          66
         Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 73 of 123

   California              Fire Plan



   Table 6. Annual Value of Grazing in California (in dollars)
Cover Type and                 Northern       Sacramento     Central                        San Joaquin
  Ownership      North Coast   interior         Valiey       Sierra         Central Coast     Valiey        East Side       South Coast     Totai

CHRBLM                 $287       $2,851            $861         $837             $8,530         $3,230             $0         $10,269       $26,864

CHP.OP                   118        1,994           1,827          130          357,576           1,788             26            7,861      371,320

CHP.PVTL              40,271     105,477          46,598        10,625            42,920          2,890                 0         1,661      250,442

CHP.PVT             375,189      272,996         362,239       327,373         4,434,287        317,815          3,190        1,556,428    7,649,517

CHP.FS                   120      10,663           7,749         4,143            59,668          8,457          4,243          27,408       122,451

WET.BLM                    0        1,848                0             0               0               0       25,694              122        27,664

WET.OP                 2,082      11,841             567           572            19,988          4,202          1,002             390        40,644

WET.PVTL              15,573      37,817                 0      16,955                 0               0                0             0       70,345

WET.PVT              109,043     425,525         993,443        67,792          238,308       2,494,474       450,983           36,660     4,816,227

WET.FS                     0      23,226           6,393         2,902                 0          5,691          2,772            1,009       41,994

OAK.BLM                2,630       4,914           3,193         3,542            17,196         55,466                 0          385        87,326

OAK.OP                    37        1,073         46,276               92       342,343          19,284                 0          385       409,491

OAK.PVTL            464,668       44,794          43,610               0        146,090         116,821                 0             0      815,983

OAK.PVT            1,972,610   2,305,505        4,129,931    2,668,246       11,786,387      15,706,696                 0       87,515    38,656,891

OAK.FS                 7,110      18,966          14,622        22,534             7,382        118,562                 0        13,089      202,264

AGR.BLM                3,708        3,695           2,027        1,877            24,540         58,304                 0        33,238      127,390

AGR.OP                 1,397        3,934        167,751           350          796,479          11,454                 0         5,709      987,075

AGR.PVTL            486,071      117,787          36,167        33,004           109,961         36,820                 0         4,643      824,453

AGR.PVT            5,910,289    1,523,383       6,184,303    3,867,689        16,908,744     33,474,897                 0     1,799,509   69,668,816

AGR.FS                 1,370      43,226            1,155          585                 0         15,565                 0         2,757       64,658

PGR.OP                   813              0              0             0               0               0                0             0             813

PGR.PVTL                   0              0              0             0               0               0                0             0              0

PGR.PVT              301,093              0              0             0               0               0                0             0      301,093

PGR.FS                    $0      $2,985          $4,788         $231                 $0               $0        $674               $0        $8,677

CON.BLM                1,476       6,573             312           694               363          2,313            220             410        12,361

CON.OP                    64        3,489            306              141         13,146          3,512          1,026             220        21,904

CON.PVTL            784,982      997,955         297,415       190,882            43,652         21,387                 0         1,531     2,337,805

CON.PVT              866,705     457,732         205,487       289,489          385,166         317,253         12,976          47,508      2,582,316

CON.FS                 6,798     142,115          68,172        44,199            19,638         43,361        45,552            12,450      382,287

SAG.BLM                    0     176,071             358               15              0         11,697        56,819             4,486      249,444

SAG.OP                     0      24,833             100               0               0            717       207,344              772       233,766

SAG.PVTL                   0     162,014            7,601              0               0          3,375                 0             0      172,991

SAG.PVT                    0    3,021,696        184,965         6,206            13,263        759,413       611,959             3,764     4,601,266

SAG.FS                     0      75,699            8,160             147              0          5,719        47,053                 0      136,778

JUN.BLM                    0      21,723             525               0               0          6,024          9,788           11,344       49,404

JUN.OP                     0        1,988            118               0               0               71       16,095               55       18,308

JUN.PVTL                   0      48,580                 0             0               0               0                0         1,544       50,123

JUN.PVT                    0     378,667          25,746               0           4,636        128,636         56,476           92,185      686,347

JUN.FS                     0      49,560             801               0              29          2,546         18,294            1,169       72,399

DES.BLM                    0              0              0             0               0         14,455         12,344          139,475      166,275

DES.OP                     0              0              0              0              0               86     121,771            13,869      135,727

DES.PVTL                   0              0              0              0              0               0                0          424              424

DES.PVT                    0              0              0              0              0        303,166       186,472          355,694       845,333

DES.FS                     0              0              0              0              0            205            102              202             508

Total             11,354,503   10,533,175      12,853,568    7,561,250        35,780,292     54,076,354      1,892,875        4,276,143   138,328,161




                                                                               67
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 74 of 123

California   Fire Plan



             Table 7. Key to Abbreviations In Table 6

                          Abbreviation                          Definition
                          ♦.BLM          land managed by the Bureau of Land Management
                          *.FS           land managed by the USDA Forest Service
                          *.0P           land managed by a public agency other than the above two
                          •.PVT          privately owned land
                          *.PVTL         privately owned land under lease
                          CHP.*          chaparral
                          WET.*          wetlands
                          OAK.*          oak woodland
                          AGR.*          annual grasslands
                          PGR.*          perennial grasslands
                          CON.*          conifer lands
                          SAG.*          sagebrush
                          JUN.*          juniper lands
                          DES.*          desert



             Impact of Wildiand Fire on Grazing Value
             Wildland fire impacts rangeland by burning up the forage present on the land at
             the time of the fire, as well as by reducing forage production for the next two years.
             In some cases, however, fire can result in a net increase in forage production over
             time. The actual magnitude of the economic impact to the landowner depends
             upon the land's carrying capacity, whether the land is being grazed, the time of
             year at which the fire occurs, the amount of the year's forage which has already
             been grazed, and the intensity of the fire. When grazed lands are burned, lost
             forage must generally be replaced through feeding oat hay or alfalfa to the livestock
             (McDougald, pers. comm., 1995).
             Replacement feeding costs were calculated using statewide averages for oat hay
             and alfalfa prices; regional data were not available (USDA Statistical Reporting
             Service). Prices reported for January 1995 were $85/ ton for oat hay and $123/ton
             for alfalfa. Transportation costs and feeding costs were each assumed to be
             $15/ton (McDougald, pers. comm., 1995). One animal unit month of feeding was
             assumed to be 800 pounds of a 60/40 mix of oat hay and alfalfa (McDougald, pers.
             comm., 1995).

             It was assumed that the burning of rangelands would affect forage productivity for
             the current year plus two additional seasons (McDougald,pers. comm., 1995). We
             assumed that although all the standing forage would be destroyed by the fire, only
             half of the year's forage production would be lost because, on average, half of the
             forage would be consumed by livestock before the fire occurrence. The first year
             after the fire, forage production was assumed to be 50 percent of normal. The
             second year after the fire, production is assumed to be 80 percent of normal. We
             assumed productivity would be back to normal by the third year after the fire.
             These assumptions may overstate losses since fire in many cases can increase
             forage production over time.
             Based on these assumptions, we compared the discounted three-year stream of
             costs of forage provision without fire to the three-year stream of costs with fire

                                                    68
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 75 of 123

California Fire Plan



(including the costs of providing supplemental hay and alfalfa feeding). A 5 percent
real discount rate was used. The difference between these two cost streams
represents the loss to grazers due to fire.
We calculated these losses on a per-acre basis at the disaggregated level of region,
cover type, and ownership. Table 8 presents the results when the fire affects
grazed lands specifically. Table 9 presents the results for rangeland as a whole —
whether grazed or not — based on the assumption that the probability of fire
affecting an acre of grazed rangeland versus an acre of ungrazed rangeland is
proportional to the relative fraction of all rangeland that these two categories
represent. Since one does not know ahead of time whether the rangeland that will
burn is grazed or not, the values presented in Table 8 are the most appropriate
ones to use for fire planning. It should also be noted that grazed acres are more
likely to receive fire prevention treatments than ungrazed acres, and thus may
actually be at somewhat lower risk to fire than ungrazed acres.
Table 8 shows that the weighted statewide average loss when grazed rangeland
burns is $24/acre. Average costs range from $4 per acre on the South Coast to
$52 per acre on the North Coast.

Table 9 shows that the weighted statewide average loss when rangelands in
general burn is $8 per acre. Average costs range from $1 per acre on the South
Coast to $25 per acre in the San Joaquin Valley.

Recreation, Cultural and Historic Resources
Introduction
This report discusses wildland recreation and unique assets in California and how
their values are affected by wildfire. Part one identifies recreation assets; part two
assesses their commodity and non-commodity market values and how they are
affected by wildfire.

California's 18 national forests, 17 national park units, nearly 300 state park
units, and numerous county and local parks are a major recreation draw for state
residents, people from other states, and citizens of other nations. Unique natural
places, such as Yosemite National Park, often exert a powerful force on the
imagination, and contribute to the world perception of California as the place that
"has it all," not just beautiful beaches, shimmering deserts, snow-capped
mountains, and fertile valleys, but some of the world's most spectacular hunting,
fishing, hiking, and camping country as well. Recreation visits to California's state
parks, national forests, and national parks exceed all other states in the nation
(U.S. Department of Commerce, 1986). Visitation figures are important as a means
of gauging just how many people visit California's wildlands and forests, and just
how much money those facilities generate themselves. But this is only a part of the
picture, for many tourists attracted by recreation opportunities make a significant
contribution to the state economy which is not reflected in the identification of
actual recreation market values. Visitors get to California by purchasing airline




                                                   69
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 76 of 123


California Fire Plan



          tickets, they stay in hotels, purchase meals and gasoline, and often do many other
          things besides outdoor




                                         70
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 77 of 123

 California Fire Plan



  Table 8. Cost impact of Burning One Acre of Grazed Rangeiand (in doliars)
Cover Type and                   Northern      Sacramento    Central    Central   San Joaquin                                Weighted
  Ownership       North Coast     interior       Valley       Sierra    Coast       Valley       East Side    South Coast    Average
CHP.BLM                 $3.08        $12.34        $12.96       $8.02    $17.53         $5.43         $3.61         $8.41        $9.61
CHP.OP                   35.76        29.13          13.12       7.71     15.98           6.81        41.46          16.88       15.90
CHP.PVTL                 33.10        27.56          13.62       8.00     16.12           6.44        48.85          15.98       19.25
CHP.PVT                  33.10        27.56          13.62       8.00     16.12           6.44        39.23          15.98       14.98

CHP.FS                  40.77          9.02          19.88      13.05     19.53         12.11          9.89           1.16        4.13

WET.BLM                   0.00        77.94           0.00       0.00      0.00           0.00        71.69          25.56       71.50

WET.OP                  80.54        102.35          65.82      66.36     65.14         80.56       501.15          87.37        76.97

WET.PVTL                76.20         96.83          77.55      62.79     75.88         94.91       590.44          102.94       81.33
WET.PVT                  76.20        96.83          62.28      62.79     60.93         76.22       474.15          82.66        79.85

WET.FS                    0.00        37.67          68.66      32.98      0.00         51.92         19.03          12.00       36.93
OAK.BLM                 59.43         97.85          83.02      73.16     81.97         80.57          0.00          26.95       79.83
OAK.OP                  80.59        122.36          49.21      35.32     30.97         54.90          0.00          18.26       33.07

OAK.PVTL                 76.25       115.77          46.65      41.61     29.30         51.94          0.00          21.51       55.70
OAK.PVT                  76.25       112.50          46.65      33.42     29.30         51.94          0.00          17.27       41.62

OAK.FS                 124.83         64.58          58.97      49.38    155.69         47.98          0.00           1.17       27.12

AGR.BLM                173.26         97.67          80.24     108.42    117.69         93.66          0.00         60.05        85.71
AGR.OP                 135.80        132.39          36.24      45.60     48.29         63.15          0.00          56.65       46.46
AGR.PVTL               117.83        121.43          37.61      46.49     49.40         59.74          0.00          53.60       85.04

AGR.PVT                117.83        121.43          37.61      46.49     49.40         59.74          0.00          53.60       55.89

AGR.FS                 243.99         98.09         114.66     108.37    131.86        102.25          0.00         61.43        98.13

PGR.OP                 105.67          0.00           0.00       0.00      0.00           0.00         0.00           0.00      105.67
PGR.PVR                   0.00         0.00           0.00       0.00      0.00           0.00         0.00           0.00        0.00

PGR.PVT                 99.98          0.00           0.00       0.00      0.00           0.00         0.00           0.00       99.98
PGR.FS                    0.00        11.56          32.57       7.10      0.00           0.00        22.95           0.00       18.58
CON.BLM                   6.19         5.99           8.99       7.17     15.65          11.29         7.37           9.01        6.98

CON.OP                   15.97        10.31           3.55       4.24      7.91          12.68        43.29          13.02        9.31
CON.PVTL                 15.11        10.70           3.34       4.40      8.21          11.99        51.00          12.32        8.21

CON.PVT                  15.11        10.70           3.34       4.40      8.21          11.99        40.95          12.32        8.47

CON.FS                   14.54         6.28           6.30       5.62     10.25           3.91         5.40          10.31        5.93
SAG.BLM                   0.00        20.23          15.21       9.35      0.00         12.54          6.66           0.87       10.69

SAG.OP                    0.00        25.97           6.99       9.78     13.83          11.57        22.24           1.37       21.41

SAG.Pm                    0.00        24.58           6.33       9.78     13.83          10.95        26.21           1.62       22.48

SAG.PVT                   0.00        24.58           6.33       7.86     11.11          10.95        21.04           1.30       18.67

SAG.FS                    0.00        20.57          16.28      10.34      0.00          13.02        10.49           0.00       15.00
JUN.BLM                   0.00          9.68         11.22       0.00      0.00           7.35         5.75           3.20        5.91

JUN.OP                    0.00        25.84           8.02       0.00      8.05           9.42        42.82          12.33       38.24

JUN.PVTL                  0.00        24.45           9.45       0.00      8.05          11.09        50.45          11.66       23.65
JUN.PVT                   0.00        24.45           7.59       0.00      6.47           8.91        40.51          11.66       15.84

JUN.FS                    0.00        10.90           8.88       0.00      2.64           7.43         6.31           4.29        8.87

DES.BLM                   0.00         0.00           0.00       0.00      0.00           3.35         2.21           1.12        1.23

DES.OP                    0.00         0.00           0.00       0.00      0.00           2.31         8.25           1.11        4.98

DES.PVrL                  0.00         0.00           0.00       0.00      0.00           2.73         9.72           1.05        1.05
DES.PVT                   0.00         0.00           0.00       0.00      0.00           2.19         7.81           1.05        1.69

DES.FS                    0.00         0.00           0.00       0.00      0.00           3.11         0.81           0.89        1.22

Wtd. Ave.              $52.45        $21.04         $23.95    $21.21     $30.93        $41.25       $10.64           $3.52      $23.59


 This table measures the loss to the owner/grazer when an acre of grazed land bums. It Is based on the difference
 between feeding the livestock forage vs. feeding them hay/alfalfe.




                                                                           71
      Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 78 of 123

California Fire Plan



                  Table 9. Cost impact of Burning One Acre of Rangeland (in dollars)

 Cover type and               Northern    Sacramento      Central       Central    San Joaquin                 South      Weighted
   Ownership    North Coast   Interior       Valley       Sierra        Coast        Valley       East Side    Coast       Average
 CHP.BLM              $0.21       $1.69          $0.41       $0.29         $0.99         $1.64        $0.00       $1.24        $0.99
 CHP.OP                0.04        0.26           0.24         0.01         5.29          0.12         0.00        0.13          1.74

 CHP.PVrL             10.01        4.19           4.15         3.14         9.21          3.41         0.00        3.92          5.03

 GHP.PVT              10.01        4.19           4.15         3.14         9.21          3.41         3.01        3.92          6.04

 CHP.FS                0.06        1.88           1.39         2.14         1.49          0.92         1.14        0.84          1.21

 WET.BLM               0.00       19.74           0.00         0.00         0.00          0.00        13.08        3.91         13.24

 WET.OP                2.26        1.83           0.08         0.46        14.04          0.61         1.30        0.21          1.58

 WET.PVTL             36.77       44.64           0.00       26.68          0.00          0.00         0.00        0.00        36.90

 WET.PVr              36.78       44.65          23.93       26.67         60.93         64.01        40.18       15.74        42.23
 WET.FS                0.00       10.79          17.08         6.20         0.00          7.02         3.42        2.49          8.26

 OAK.BLM               3.24       10.50           2.23         2.99         3.70         13.27         0.00        4.11          6.81
 OAK.OP                0.01        6.97           8.03         0.02        11.30          2.32         0.00        0.19          7.55

 OAK.PVTL             41.40       35.25          20.59         0.00        24.64         50.15         0.00        0.00         35.67

 OAK.PVT              41.40       34.25          20.59       21.43         24.64         50.14         0.00        8.26         31.10

 OAK.FS              113.97        7.51           9.57         6.69        78.88         12.88         0.00        1.17          9.51

 AGR.BLM               7.43       14.81           3.61         3.76         8.65         22.25         0.00       21.75         14.48

 AGR.OP                0.77        2.91          12.07         0.19        26.51          0.97         0.00        0.67         11.69

 AGR.Pm               52.16       37.08          21.35       31.17         39.94         57.95         0.00       21.92        43.74

 AGR.PVT              52.16       37.08          21.35       31.16         39.94         57.96         0.00       21.90        42.19

 AGR.FS                2.93       22.72           2.85         3.75         0.00         19.96         0.00       17.68         15.82

 PGR.OP                5.28        0.00           0.00         0.00         0.00          0.00         0.00        0.00          2.64

 PGR.Pm                0.00        0.00           0.00         0.00         0.00          0.00         0.00        0.00          0.00

 PGR.PVT              74.83        0.00           0.00         0.00         0.00          0.00         0.00        0.00         71.08

 PGR.FS                0.00        2.81           9.59         1.06         0.00          0.00         5.40        0.00          4.28

 CON.BLM               0.35        1.14           0.30         0.21         0.31          4.12         0.64        1.64          0.74

 CON.OP                0.00        0.09           0.11         0.00         0.47          0.06         1.33        0.06          0.08

 CON.PVTL              3.24        2.93           2.55         2.14         3.03          8.42         0.00        3.62          2.90

 CON.PVT               3.24        2.93           2.55         2.14         3.03          8.42         1.86        3.62          3.13

 CON.FS                0.27        0.96            1.10        0.94         1.06          0.81         1.79        1.06          0.98

 SAG.BLM               0.00        5.41            1.91        0.47         0.00          3.35         1.21        0.64          2.77

 SAG.OP                0.00        1.15           0.10         0.00         0.00          0.10         1.13        0.03          0.96

 SAG.Pm                0.00       12.14           6.33         0.00         0.00          7.97         0.00        0.00         11.76

 SAG.PVT               0.00       12.14           6.33         1.83         8.95          7.97         9.26        0.56         10.32

 SAG.FS                0.00        5.40           4.76         0.67         0.00          2.44         2.32        0.00          3.54

 JUN.BLM               0.00        2.48            2.40        0.00         0.00           1.61        1.10        2.13          1.83

 JUN.OP                0.00        0.46           0.77         0.00         0.00          0.46         1.08        0.02          0.84

 JUN.PVTL              0.00        5.88           0.00         0.00         0.00          0.00         0.00        2.43          5.63

 JUN.PVT               0.00        5.88           7.15         0.00         2.43          4.37         8.89        2.43          4.78

 JUN.FS                0.00        2.93            2.14        0.00         0.02           1.22        1.32        0.43          1.93

 DES.BLM               0.00        0.00           0.00         0.00         0.00           1.03        0.27        0.48          0.48

 DES.OP                0.00        0.00            0.00        0.00         0.00           0.00        0.73        0.03          0.18

 DES.PVTL              0.00        0.00            0.00        0.00         0.00           0.00        0.00        0.40          0.40

 DES.PVT               0.00        0.00            0.00        0.00         0.00           2.05        5.54        0.40          0.79

 DES.FS                0.00        0.00            0.00        0.00         0.00           0.82        0.07        0.14          0.16

 Wtd. Ave.           $10.94       $4.93          $9.44       $7.26        $16.35        $24.64        $1.86       $1.19         $8.49




                  This table measures the loss to the owner/grazer when an acre of rangeland bums. It is assumed that the amount of such
                  rangeland that is grazed is directly proportional to the amount of all such rangeland that is grazed.




                                                                   72
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 79 of 123

California      Fire Plan



recreation. Non-residents constitute a significant portion of recreational use of the
state's wildlands. The California Department of Tourism estimates that non
residents accounted for 46 percent of the 48 million trips takenin California
during 1983-84. Nearly 3 million non-resident trips are estimated to have had
outdoor recreation as the primary purpose and consisted of visits to the state's
parks and forests (Keye, Donna and Pearlstein Inc., 1985).

Recreation and Unique Areas in California
General Wiidland Recreation. Outdoor recreation is typically defined in terms of
Recreation Visitor Days(RVDs). One RVD represents 12 hours of participation in
any recreation activity. According to information obtained from the relevant
agencies, annual forest and rangeland recreation on state and federal lands has
averaged over 112 million RVDs in recent years according to data collected from
the relevant agencies (Table 9). National forest use amounted to 71.5 million RVDs,
national parks 19.8 million RVDs, state parks 12.8 million RVDs, and Bureau of
Land Management lands about 8 million RVDs.
National forest recreation in the state is estimated to represent one quarter of all
national forest recreational use throughout the U.S., although the 20 million acres
of national forest land represent only 11 percent of the national total. Recreation
on national forests is distributed among the 18 national forest units administered
in the state.

The National Park Service administers 22 units in California, although not all of
these provide wiidland recreation opportunities. Yosemite National Park is the
most visited national park in the state and one of the top national park
destinations in the nation. Internationally renowned, it draws thousands of
visitors from outside the United States each year.

The Bureau of Land Management manages 17 million acres of California lands.
Off-highway driving and camping are the most popular activities.
The state park system contains nearly 300 units and covers almost 1.3 million
acres. Anza-Borrego Desert State Park in San Diego County accounts for 55^000
acres, or nearly half of the total state park system acreage. Average size of the
other parks is 5,000 acres. About one-half of the 300 units, or 1.2 million acres,
support some form of wiidland recreation.

The central Sierra region is the most heavily used recreation area in the state. This
is a function of the large number of recreation opportunities on national forests
and parks (including Lake Tahoe) and the close proximity of major population
centers. Southern California also supports a high number of RVDs, particularly on
national forests. Southern California has less national forest acreage (about 1.8
million acres) than any other region except the North Coast Region (0.9 million
acres). Yet the amount of national forest use is higher than anywhere else in the
state and 30 times greater than the North Coast.
Recreation on lands other than those owned by the state or federal govemment is
more difficult to assess because there is little coordinated record-keeping and few



                                                     73
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 80 of 123

California Fire Pian



          available records. These other lands Include private recreation facilities, such as
          campgrounds, hunting clubs, public utility lands, and county, city and regional
           parks.

          Wildlife-Oriented Recreation. Wildlife-oriented recreation is a significant and
           high-value portion of wildland recreation. As indicated below in the section on
          effects of wildland fire on wildlife, fire effects are generally negative for fisheries,
           but can be positive, negative, or neutral with respect to other wildlife. The next few
           paragraphs illustrate the importance and value of wildlife-oriented recreation in
          California.

          One partial measure of the value of wildlife-oriented recreation is expenditures for
          fishing and hunting licenses. In 1994, almost 2.4 million sportfishing licenses
          were issued in California, along with close to 900,000 sportfishing stamps. In
          total, these generated almost $4 million in license and stamp revenues. Hunting is
          also a popular recreational activity. More than 354,000 hunting licenses and
          828,000 tags and permits were sold in the state in 1994. These sales generated
          about $14.6 million in revenues to the state. In total, fishing and hunting
          generated $18.6 million in licensing revenues.
          Wildlife-oriented recreation generates some of the highest user values of any
          recreation form, according to the USDA Forest Service (1990). Based on this
          source, a wildlife and fish user day(WFUD)in California is valued at $77 for
          fishing, $40 for hunting, and $88 for nonconsumptive wildlife use (all figures in
          1995 dollars).

          A survey sponsored in the mid-1980s by the Department of Parks and Recreation
          indicated that more people may participate in nonconsumptive types of wildlife
          recreation than do actual hunting and fishing, such as bird watching or wildlife
          photography (California State University 1987). Out of the survey sample of 2,526
          people statewide, nearly 34 percent said that they spent some or most of their
          leisure time outdoors and participated in at least one nonconsumptive wildlife
          activity. Another 32.5 percent indicated they spent some or most of their leisure
          time outdoors and participated in at least one nonconsumptive wildlife activity
          and also fished and/or hunted. Only about 3 percent stated they spent some or
           most of their leisure time outdoors, and hunted and/or fished, but did not
           participate in norvconsumptive wildlife activities.
          Archaeological and Historical Sites. Archaeological and historical sites represent
          another type of unique resource found in California. These include prehistoric
          Indian village sites, petroglyphs, pictographs (rock paintings), midden deposits,
          human burial grounds, caves, hunting blinds, and bedrock milling sites. Historic
          sites include buildings and structures of historical significance (such as Fort Ross,
          Bodie, etc.), Gold-Rush-era mining sites, wagon roads and trails, and cemeteries.
          Many of these historic resources contain irreplaceable assets which are at risk
          from wildfire. Some of these are situated on national and state park lands and
           directly contribute to the recreational use of a park. Most sites, however, have little
           recreation value as the public is often discouraged from unsupervised visitation



                                             74
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 81 of 123


California Fire Plan



due to relic hunting, site vandalism and other impacts. These sites have unique
values in addition to contributing to recreation use of forest and range lands.
As of 1995, there are over 100,000 recorded archaeological sites in Califomia;
59,000 of these are on federal lands, 33,000 are on private or other lands, 6,000 on
state lands, and 12,000 are located on county, city or special district properties
(California Office of Historic Preservation 1995). The California Office of Historic
Preservation (1995) has estimated that approximately 100,000 additional
unrecorded (undiscovered) archaeological sites exist within the state. This latter
group is most at risk from wildfires since their locations are not known, and
consequently difficult to protect during fire suppression activities. Additionally,
Califomia has 85,000 recorded historic buildings, most of which are situated in
wildlands. This figure does not include historic districts in cities, which are
excluded from this assessment. It is primarily the 85,000 structures in rural
(wildland) locations that are at risk from escaped wildfires in California.

Value of Recreation and Unique Areas in Califomia
USDA Forest Service economists have estimated a market value for each RVD
within various recreation categories(USDA Forest Service 1990). The 1995 market
value of one RVD is as follows: winter sports $49.86 resorts $20.52; wilderness
$16.46; camping, picnicking, swimming $10.1 Q mechanized travel and viewing
scenery $10.31; hiking, horseback riding, and water travel $13.6Qand other
recreation activities except wildlife and fishing $65.89. These figures were derived
from 1989 data (USDA Forest Service 1990:18-19) and converted to 1995 dollars
using the GNP deflator. A weighted average 1995 market value of $13.26 per RVD
was estimated for this assessment. This value is only a partial measure of the
value of recreation to the state.

Table 10 applies this value to recreation on California public lands to estimate the
total and per-acre annual value of the recreation on these lands. Total annual
recreation values are estimated at almost $1.5 billion for the four ownership
categories. The value ranges from $6 peracre on BLM lands to $141 peracre on
state park system lands. Again, it should be emphasized that these are low-bound
estimates of the value of public lands recreation in the state. For example,
Goldman and Gates(1986) calculated the total spending by wildland recreationists
in California to be $4.9 billion, which resulted in $17.3 billion in gross output,
$8.2 billion in regional income, and accounted for approximately 207,000 full-time
jobs. There is no question that recreation users in California make a significant
contribution to the state's economy.

We also estimated the average recreation values lost when an acre of wildland
bums. Wildfire does not totally destroy the recreation value of lands that are
burned. For example, consider the interest that was generated after the huge
Yellowstone fires of 1988. Also, if a person avoids recreating on a given area
because it has bumed, he or she may be able to enjoy a similar recreation
experience on another, unburned area. Of course, once an area burns in a severe
fire, it may take years for it to return to its former condition. To what degree these



                                                    75
     Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 82 of 123

California        Fire Plan



                 assets are affected by wildfire is a complicated issue. For some recreation use,
                 such as winter sports (e.g., skiing), wildfires do not seem to cause a significant
                 decrease in recreation use of an area. Therecreation use is sometimes improved by
                 opening

                 Table 10. Estimated Forest and Rangeland Recreation Values in Caiifomia (1993-94
                         average)

                                                                              Total
                                                                            recreation                      Recreation
                                                                             value in       Recreation      value lost
                                    Acres           RVDs        Dollars      dollars         values          per acre
   Landowner                     (millions)       (millions)    per RVD*    (millions)       (/acre)         bumed
   National Park Service                    4.7         19.8        13.26             263             56             42
   USDA Forest Service                  20.4            71.5        13.26             948             46             35
   Bureau of Land                       17.1               8        13.26             106              6                5
   Management
   State Park System                        1.2         12.8        13.26             170          141             107
   Total in California                  43.4          112.1                         1,486              34            26


                 *$13.26 figure is a weighted average calculated in 1995 dollars.
                    Source: Listed agencies.

                 up new areas for expanded skiing opportunities. However, overall, statewide
                 recreation use is significantly degraded by wildfires, particularly due to the direct
                 cost of replacing recreation facilities and lost revenues during time of closure, and
                 this effect is realized in millions of lost recreation dollars annually.

                 We estimated the recreation use value lost when an area bums by assuming that
                 15 percent of its recreation value is lost during the first year after the fire and that
                 the percentage of value lost decreases to zero in a straight line over ai0-year
                 period. Discounting this stream of losses to the present yields an average value
                 loss of $10.04 per RVD for a bumed area. Applying this value to Table 9 yields an
                 average statewide loss of $26 of recreation use value per burned acre of public
                 lands. The loss per acre varies from $5 on BLM lands to $107 for bate park system
                 lands.

                 We also wish to illustrate the damage wildland fire can cause to recreation
                 facilities. The 1993 Green Meadow Fire burned 38,000 acres in the Santa Monica
                 Mountains National Recreation Area (NRA). This NRA is composed of National Park
                 Service lands, fourstate parks, and privately owned lands. The fire burned
                 numerous bridges along trails, signs, recreation structures, and a pumfhouse
                 which provided water to the five campground sites. The total cost of repairing or
                 replacing these facilities, removing hazard trees, and cleaning up campground
                 facilities and recreation trails was $458,549. An additional $33,614 in lost
                 campground revenues resulted from closure of recreation facilities.
                 Certain unique areas in Caiifomia, such as significant scenic areas and major sites
                 of archaeological or historical interest, also attract tourism and contribute to
                 recreation values. These too are extremely difficult to quantify, but they contribute
                 a sizable portion of the recreation value generated at state, local and national
                 parks, and national and state forests. Examples where historical features


                                                               76
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 83 of 123

California Fire Plan



represent a primary attraction to recreation use include the reconstructed Coast
Miwok Village at Point Reyes National Seashore, Patrick's Point State Park with its
reconstructed Yurok Village, Indian Grinding Rock State Park, the reconstructed,
early-19th-century Russian fortress at Fort Ross, Vikingsholm at Emerald Bay in
Lake Tahoe,and the standing ruins of a historic mining town at Bodie. There are
numerous other examples where California's significant cultural sites contribute
to its recreation markets.

The 1987 Case Fire provides an example of how unique assets are at risk to
wildland fire. This fire resulted in significant damage to a prehistoric
archaeological site, an ancient Indian village on a ridgetop. The site was bulldozed
by firefighters during the construction of a fuelbreak on the ridgetop. The
bulldozer crew knew of the site's location and attempted to avoid it but a change in
the fire behavior put the lives of the crew in jeopardy. The dozer operators were
forced to make a wide clearing to escape from the flames. In doing so, the
archaeological site was badly damaged. CDF was required to conduct a
rehabilitation and data recovery project at the site which cost a total of $12,310.
While the direct cost of this damage is relatively low, it is important to emphasize
that these costs do not adequately express the social value of the damage done to
this cultural resource. These types of losses are incalculable.

Structures
Loss of structures is one of the more emotionally gripping and economically
significant impacts of wildland fire in California. Statewide, there are an estimated
one million housing units within California's wildlands or the wildland/urban
interface. Approximately 500,000 of these housing units are owneroccupied,
singie-family homes with an average replacement cost of $140,000. Taken as a
whole, these housing units have an estimated replacement cost of approximately
$107 billion.

Based on fire records for 1985-94, an average 703 homes are lost per year to
wildland fire in California. It should be noted, however, that the number of homes
lost varies significantly from year to year. Housing vaiues typically range from
$15,000 on up, with the median, owner-occupied singlefamily home valued at
$140,000 (excluding land value). Since the value of the homesite is little affected
by wildfire, only the value of structures and contents should be considered.
Discussions with insurance and fire officials indicate that the average market
value of a home's contents is 20-25 percent of the replacement value, or about
$35,000 per home. Thus, as a first approximation, the median house and contents
are valued at an estimated $175,000.

When insurance claims are filed for homes lost to wildland fire, insurance
companies face costs to process claims. The overall cost of operating insurance
programs is estimated to be 45 cents per dollar of premium. However, this
represents the average of all operating costs for an insurance company, not the
marginal cost of handling a claim. As a rough approximation, it is estimated here




                                                   77
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 84 of 123

California   Fire Plan



             that the transaction cost to insurance companies to settle a claim is 1 percent of
             the claim amount, on average.

             In addition to insured property loss, homeowners also face a significant loss of
             intangibles in a house fire. While these losses are difficult to quantify and value,
             they should be considered in the evaluation of the effects of wildland fire on
             homeowners. As an approximation, we will assume that the average homeowner
             faces an uninsured loss of $10,000 when his or her home is lost to wildfire.
             Additional costs associated with the loss of homes to wildland fire include
             disruption of utilities, transportation, and other public services. In addition, there
             are lost wages, costs of temporary shelter, and other costs that cannot be captured
             easily. We will assume that these costs average $10,500 per house lost to wildland
             fire.

             Table 11 summarizes and totals the above-described costs. Total average annual
             costs statewide associated with loss of homes to wildfire is $163,271,750, or
             $232,250 per home.

             Table 11. Estimated Average Annual Losses Due to Destruction of Homes by Wildland Fire

                                             Category                                           Loss Amount

        Dwellings and contents lost: 703/year @ $140,000 each                                      $ 98,420,000
          Contents valued at 25 percent of dwelling                                                  24,605,000
        Total home and contents loss (equals insurance claim amount)                                123,025,000
        Insurance company transaction cost
         1 percent of claim cost or 1 percent of $123,025,000                                          1,230,250
        Uninsured losses
          Intangibles: 703 dwellings/year @ $10,000 each                                               7,030,000
          Other improvements on site: 25 percent of home loss or 25 percent x $98,420,000             24,605,000
        Total uninsured losses                                                                        31,635,000
        Disruption costs: 703 dwellings/year @ $10,500 each                                           7,381,500
        Total loss to homeowner and others                                                         $163,271,750


             Timber

             Introduction

             This section estimates the effects of stand-replacing fires on the value of sawtimber
             in California. The data available allowed quantifying only direct, near-term effects
             of fire in economic terms. The indirect, long-term effects of stand replacing fires
             such as altered soil characteristics and forest successional patterns were not
             considered in this analysis. Indirect effects of non-stand replacing fires such as
             reduced health and disease susceptibility were not considered in this analysis of
             stand replacing fires. The analysis considered timberlandi available for harvest,
             excluding reserved lands and lands that did not meet the definition of timberland.
             Four ownership categories, five inventory regions, and two forest types within one
             of the inventory regions, formed the basis for quantifying fire losses on timberlands


             2
              Timberlands as used here denotes land capable ofgrowing at least 20 cubic feet ofcommercial timber
             species per acre per year.


                                                      78
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 85 of 123

California Fire Pian



with different legal and biological characteristics. Ownership categories consisted
of:

O     National forests

O Other public lands owned by the Bureau of Land Management, individual
      counties and the state

O Forest industry (private holdings 5,000 or more acres)
O Non-industrial private (private holdings iess than 5,000 acres)
The five relevant inventory regions, as defined by the Forest Inventory and
Analysis(FIA) project of the USDA Forest Service, are:
O North Coast(Del Norte, Humboldt, Mendocino, and Sonoma counties)
O Northern interior (Siskiyou, Modoc, Trinity, Shasta, and Lassen counties)
O Sacramento (Butte, Colusa, El Dorado, Glenn, Lake, Napa, Nevada, Placer,
  Plumas, Sacramento, Sierra, Sutter, Tehama, Yoio, and Yuba counties)

O San Joaquin and Southern California (Alpine, Amador, Caiaveras, Fresno,
  Imperial, Inyo, Kern, Kings, Los Angeles, Madera, Mariposa, Merced, Mono,
  Orange, Riverside, San Bernardino, San Diego, San Joaquin, Stanislaus,
      Tulare, and Tuolumne counties)

O Central Coast(Alameda, Contra Costa, Marin, Monterey, San Benito, San Luis
  Obispo, San Mateo, Santa Barbara, Santa Clara, Santa Cruz, Solano, and
      Ventura counties)

The statistical limitations of the non-spatial timber inventories used in this
analysis preciuded estimating meaningful distinctions between forest cover types
in most cases. The North Coast region was the exception: the presence or absence
of redwood trees was used to distinguish between the coastal and interior forest
types within this inventory region. Table 12 summarizes timberiand acreage by
cover type/region and ownership category.
Table 12. Acres of TimberlancI by Ownership and inventory Region/Forest Cover Type


Region/Forest               USDA                        Industrial   Non*industrial      All
Cover Type                 Forest        Other Public    Private        Private       ownerships
                           Service
North Coast/                                 114,000      566,000          622,000      1,302,000
Redwood+
 Douqias-fir
North Coast/                   619,000       149,000       735,000         808,000      2,311,000
 Interior Mixed Conifer
Northern Interior         3,190,000          126,000     1,757,000         580,000      5,653,000
Sacramento                2,526,000           70,000       935,000         708,000      4,239,000
San Joaquin and Southem   1,898,000           50,000       167,000         303,000      2,418,000
California
Central Coast                   53,000          8,000       24,000         255,000        340,000
All Regions               8,286,000          517,000     4,184,000       3,276,000     16,263,000




                                                          79
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 86 of 123

California    Fire Plan




             Using the FIA inventory data and national forest inventory data, Table 3 presents
             the average timber volume per acre in each ownership and coveitype category. In
             the next step of the analysis, multiplying current timber market prices from the
             state Board of Equalization with average volume estimates from Table 13 and
             timberland acreage from Table 12 resulted in an estimate of total standing timber
             value. In dollars (Table 14). Table 15 presents standing timber values on a per-acre
             average basis. Finally, historical records of fire damage provided estimates of the
             financial loss in timber values per acre resulting from a stand replacing fire (Table
             16), based on an estimated loss of 65 percent of value from standing timber value.
             The sections below further explain the methodology used to derive the data
             presented In Tables 12-16.

             Table 13. Average Volume of Sawtimber(board feet, Scribner rule) Per Acre, by Ownership
                     and Inventory Region/Forest Cover Type

                                                                      Ownership
       Region/Forest               USDA Forest                       Industrial    Non-industrial       All
       Cover IVpe                    Service         Other Public     Private         Private       Ownerships
       North Coast                                        22,918          23,053           21,365        22,235
       Redwood/
       Douglas-fir
       North Coast/                     21,550            17,002           8,788            6,457        11,921
       Interior Mixed Conifer
       Northern Interior                11,670              9,821          8,255            7,405        10,130
       Sacramento                       22,200            14,411          14,576           11,279        18,566
       San Joaquin and Southem          20,120              9,410         17,872            3,913        17,712
       California
       Central Coast                    10,500            11,626          26,976           24,008        21,821




             Table 14. Total Value of Timber(millions of dollars), by Ownership and inventory
                 Region/Forest Cover Type

                                                                      Ownership
       Region/Forest               USDA Forest                       Industrial    Non-industrial
       Cover Type                    Service         Other Public     Private         Private          All
                                                                                                    ownerships
       North Coast/                                         $1,371       $7,773           $7,391        $16,535
       Redwood+Douglas-fir
       North Coast/Interior               5,998              1,330         3,848           2,902         14,078
       Mixed Conifer
       Northem Interior                  14,513               495          5,423           1,638         22,069
       Sacramento                       24,237                502          5,921           3,698         34,358
       San Joaquin and Southem           11,469               165            984             415         13,033
       California
       Central Coast                           326             47            409           3,833          4,615
       All Regions                     $56,543              $3,910      $24,358          $19,877       $104,688




                                                       80
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 87 of 123

California            Fire Plan



Table 15. Per-acre Value of Timber(dollars per acre), by Ownership and Inventory
    Region/Forest Cover Type

                                                                Ownership
       Region/Forest           USDA Forest                      Industrial     Non-Industrial        All
          Cover type             Service         Other Public    Private          Private       ownerships
North Coast/Redwood+                                $12,028          $13,733         $11,883        $12,700
 Douglas-fir
North Coast/Interior Mixed               9,690         8,923           5,235           3,591          6,092
Conifer
Northern Interior                        4,549         3,932           3,086           2,825           3,904
Sacramento                               9,595         7,178           6,333           5,223          8,105
San Joaquin and So.                      6,043         3,306           5,894           1,369          5,390
Califomla
Central Coast                        $6,158           $5,813         $17,035         $15,030        $13,574


Table 16. Estimated Loss,in dollars per acre, off Timber Resulting from a Stand-replacing
    Fire, by Ownership and Inventory Region/Forest Cover Type
                                                                  Ownership
Region/Forest                USDA Forest                         Industrial      Non-industrial            All
Cover Type                     Service       Other Public         Private            Private        ownerships
North Coast/Redwood+                                 $7,818             $8,926           $7,724            $8,255
 Douglas-fir
North Coast/nterior                 6,299             5,800              3,403              2,334            3,960
Mixed Conifer
Northern Interior                   2,957             2,556              2,006              1,836            2,538
Sacramento                          6,237             4,666              4,116              3,395            5,268
San Joaquin and                     3,928             2,149              3,831               890             3,504
Southern California
Central Coast                     $4,003             $3,778            $11,073           $9,770            $8,823


Timber Volume
The most recent FIA inventory data, 1,160 plots measured in 1985,formed the
basis for the standing volume estimates in this analysis, except for the national
forests. The standing volume estimates were derived by adding the per-acre
expansion of individual tree volume estimates on each plot, and adding all plots
and their acreage expansion factors. National forest timber volume data is based
on individual forest inventory data, as compiled inUSDA Forest Service
publications.

Timber Value

Timber values in dollars came from the State Board of Equalization's market price
schedules for the major commercial timber species in the state, by regions.
Weighting the timber volume estimates by tree species with their respective
estimated acreages provided an accurate current market value of the estimated
standing inventory. Table 14 shows the value of the estimated total volume of
standing timber in each region and ownership category. These values are valid
only to the extent that sellers are price takers; the analysis did not consider the
price-depressing effect of releasing large amounts of timber on the market. Table



                                                                81
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 88 of 123

California   Fire Plan



             15 shows the per-acre value of the standing timber In each region and ownership
             category. It resulted from dividing the total value estimates in Table $ by the
             estimated acreage In each region and ownership category In Table S.

             Value Loss after Fire
             The Impact of fire on timber value was expressed In terms of the dollar value
             destroyed on the average acre In a stand replacing fire. The analysis Included the
             following assumptions about timber value loss:
             O A stand replacing fire will result In a total loss of 30 percent of the standing
               merchantable board foot volume. Although Immediate salvage can theoretically
               recover close to 100 percent of the green volume, a delay of 6 months or more
               before salvage can be undertaken Is common. The 30 percent value loss Is an
               applicable figure for both the 1987 Stanislaus fire and the 1991 Fountain fire.
               The remaining 70 percent of the merchantable volume, although reduced In
                   value, will be fully recovered through salvage harvests.
             O Harvest values of salvaged timber are approximately 50 percent of green tree
                   values. This overall estimate came from the state Board of Equalization's green
                   harvest and salvage harvest value schedules.
             Based on these assumptions, only 35 percent of the prefire timber value(70
             percent of volume times 50 percent of value) can be captured after a stand
             replacing fire. Thus,65 percent of the value Is lost. Table 16 shows the estimated
             dollar value per acre lost as a result of a stand replacing fire. The figures In Table
             16 were derived by calculating 65 percent of the per acre value estimates In Table
             15.


             Water and Watersheds^

             introduction
             Water Is both an element of the environment and a commodity. Water rights and
             the facilities to harness water are real property. The value of water Is expressed In
             terms of Its beneficial uses. But how much water supply does California have,
             what Is It used for, and what Is Its overall value to the state? And given that water
             Is a valuable resource, how does wildfire threaten the beneficial uses of the state's
             waters?

             Pacific storms in the winter months and mountains tall enough to make them
             release their moisture bless California with an ample. If maldlstrlbuted, water
             supply In most years. Average statewide precipitation Is about 23 Inches and most
             of It (about 60 percent) Is used by native vegetation or lost by evaporation.
             Estimated average annual runoff amounts to about 71 million acre-feet. This water
             Is first used to maintain healthy riparian ecosystems In California's rivers, and
             eventually much of It Is also used for urban and agricultural supply. The available


              ^The department is working with the State Water Resources Control Board staff, Department of Water
             Resources, USDA Forest Service, Los Angeles Flood Control District, Pacific Gas & Electric Co. and East Bay
             lifiunidpai Utility District to refine our approaches to water and watersheds.


                                                      82                                                            "
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 89 of 123

California Fire Plan



surface water supply totals 78 million acre-feet when out-of-state supplies from
the Colorado and Klamath Rivers are added.

California uses 6 million acre-feet annually to supply urban users with residential,
commercial and industrial water to support a population of over 30 million and the
eighth largest economy in the world. After capture, storage, treatment, and
distribution, retail customers pay on average $465 an acre-foot for this water — an
annual retail value approaching $3 billion. California uses an additional 24 million
acre-feet annually to support irrigated agriculture. At an average, unsubsidized
value of $60 an acre-foot at the farm, this water has a value of about $1.5 billion.
California also dedicates 24 million acre-feet to environmental uses. Most of this
water runs its natural course through the state's river systems. Some of it is stored
and released during the dry season to improve water quality in the Delta and other
similarly environmentally sensitive areas. Assigning a value to this mix of wet and
dry season water is problematic, but a value of $40 an acre-foot for this water
would equate to about a billion dollars.

Water has many other non-consumptive values to Californians as well. For
example, falling water is used to generate large amounts of hydroelectric power. In
an average year, California produces about 40,000 gigawatt-hours of hydroelectric
power with a value of approximately $1.6 billion. Additionally, water provides
recreational opportunities and scenic beauty throughout much of the state.
Conversely, excessive amounts of water can cause serious problems in many areas
of the state. Floods may lead to fatalities and damage extensive amounts of
personal property. A multitude of flood control structures and other measures are
used to mitigate this threat. Large, intense wildfires that significantly alter
hydrologic regimes and increased erosion and sediment loads can adversely affect
the value of surface runoff water. Smaller, lower intensity fires that do not produce
these impacts are generally not a problem. Indeed,frequent, low intensity fires are
a natural part of many ecosystems. They reduce the incidence and severity of
large, intense wildfires and produce the most stable watershed conditions in the
long run.

California's watersheds are fire-adapted, but fire suppression is still critical to
protect life and property. Total fire suppression, however, can be detrimental in the
long-term to fire-adapted environments. Aggressive fire suppression without an
equally aggressive program of fuels and fire hazard reduction leads to larger, more
intense fires, which is ultimately detrimental to both environmental and
commodity uses of water.
Since the work presented in this section was completed, we have initiated a
cooperative process with the State Water Resources Control Board staff and others
to refine the methods and data utilized here. An updated water and watersheds
assets report will be issued upon completion of this process.

Types and Magnitudes of Impacts
Large, intense wildfires often have a negative effect on water quality and beneficial
uses as a result of increased erosion and, consequently, sedimentation. Sediment



                                                   83
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 90 of 123

California   Fire Plan



             increases are measured in terms of additional cubic yards of material delivered to
             streams and transported to places of deposition. Additional sediment storage can
             alter a stream's form and function in a deleterious manner. Water quality effects of
             wildfires are usually measured as increases in total dissolved solids(TDS)and
             total suspended solids. Large, intense wildfires may also increase runoff and peak
             flows. Increases in runoff are expressed in additional acre-feet of water.
             The magnitude of these impacts in a given watershed can vary greatly with a
             number of factors, including type and condition of the vegetation, type of soil and
             its moisture content at the time of the fire, level of heat generated by the fire, slope,
             aspect, proximity to the nearest watercourse, and the timing and intensity of post-
             fire storms(USFS 1979a). Without the detail of specific cases, fire related
             watershed impacts can only be described in general terms.
             Accelerated erosion usually leads to accelerated sedimentation. Experience on the
             Stanislaus National Forest, for example, indicates large. Intense wildfires produce
             an average of 20 to 50 tons per acreper year of erosion for the first two years
             following burning (J. Frazier and A.Janicki, Stanislaus National Forest, pers.
             communication). Of this amount, about half, or 10 to 25 cubic yards per acr^er
             year of the eroded material, reaches a stream and becomes sediment. In contrast,
             unburned forest lands have erosion rates of less than one ton per acre per year
             and less than a fifth reaches a stream to become sediment. Similarly, estimates of
             hillslope erosion on the Shasta-Trinity National Forest following extreme wildfire
             events in 1987 on 50 percent slopes with no remaining ground cover ranged from
             10 to almost 40 cubic yards per acre, depending on the soil type present(Miles
             and others 1989). Monitoring with silt fences installed in swales on burned areas
             of the Shasta-Trinity with granitic soils having very little ground cover and steep
             slopes produced sedimentation rates up to 12.2 cubic yards per acre (Miles and
             others 1992).

             Experience in chaparral is somewhat different(DeBano 1989). Erosion and
             sediment production in chaparral is more variable than in forest lands for both
             unburned and bumed conditions. In unburned watersheds, sediment was found
             to collect in debris basins at rates ranging from 0 to 109 tons per acre per yedr
             The range is great due to the tendency for sediment mobilization only during
             infrequent large storms. In burned chaparral watersheds, sediment has been
             collected at rates from 0 to 312 tons per acre per year (Mcllvride 1984). Recently
             burned chaparral watersheds generally yield 6-35 times more sediment than their
             unburned counterparts and average a 10-fold Increase (Davis 1980). Hillslope
             erosion rates following burning have been found to range from less than one ton
             per acre per year to more than 200 tons per acre per year, with slope being a
             critical factor in determining the amount of erosion that occurs. As with forest
             lands, erosion rates are high immediately after burning, but generally return to
             prefire levels within a few years. This is not the case, however, for steep areas
             where shallow-seated landsliding is the dominant erosional process. For these
             chaparral covered areas, the dominant window of susceptibility is 6 to 10 years

             ^ Various studies have reported erosion in different units; a ton can be assumed to be approximately one
             cubic yard.


                                                      84
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 91 of 123

California      Fire Pian



following fire when total root biomass is lowest(Rice and others 1982). In contrast,
burned grasslands develop a vegetative cover so quickly that increases in erosion
and sedimentation rate are generally negligible.
Large, intense fires can also have an adverse impact on water quality(USFS
1979b). Forested watersheds generally produce water with very low TDS(<50
mg/l) and low turbidity (<1 NTU). The quality of water produced from undisturbed
chaparral lands is generally lower and more variable. Intense burns can cause
large increases in TDS and turbidity on forest and chaparral covered areas,
particularly during storm periods. For instance, Cohen (1982)found increased
concentrations of nitrogen and suspended sediment in Milliken Reservoir(Napa
County) resulting from the first large storm following the Atlas Peak wildfire.
Nitrate concentrations were elevated above background levels during the first
winter, but did not reach levels detrimental to domestic water usage. Cohen
concluded that watersheds with higher nitrate background levels and similar
influxes of nutrients as occurred in Milliken Creek could cause nitrate levels to
approach the recommended heajth limit.
Increased water yield is another potential impact of large, intense wildfires. Where
75 percent to 100 percent of the vegetative cover is removed, runoff increases
average from 0.1 acre-foot per acre of burned watershed for basins receiving 15
inches of mean annual precipitation to 0.8 acre-foot per acre burned for
watersheds receiving 40 inches of mean annual precipitation (based on Turner
1991). Studies of shrub recovery after prescribed burning have found that the
canopy reaches the 75 percent cover or 100 percent maximum evapotranspiration
level in about 8 years after burning, and that the season of burning significantly
affects canopy recovery (Lampinen 1982). By extension, the wildfire-caused
increase in runoff might be expected to decline to near zero over a similar period of
time. In forested areas, water yield increases are minimal until basal area loss to
fire exceeds 50 percent(Potts and others 1989).
The additional water yields that result from catastrophic wildfires, however, are
generally considered to have little value for water supply and hydroelectric energy
generation. Almost all of the additional runoff occurs during the wet season and
must be regulated for dry season use by surface reservoir storage (Ziemer 1987).
Typically flows increase during large storm events when water is often passed
through reservoir catchment systems because of flood management concerns.
Additionally, the added water yield does not contribute to a dependable water
supply or firm energy capacity, since the additional water is only a very temporary
supply.

Peak flows, or maximum instantaneous discharges, are also increased by large,
intense wildfires. In Central and Southern California watersheds, it is estimated
that peak flows will often increase about 2.5 times over pre-burn conditions with
intense burning conditions (R. Blecker, Los Padres National Forest, pes. comm.).
Sinclair and Hamilton (1955)found that stormflow increased threefold to fivefold
on a burned California chaparral watershed during the first rainy season following
wildfire. Rowe and others (1954) reported increases in peak discharge that varied



                                                  85
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 92 of 123

California Fire Plan



          from 2 to 45 times normal, depending on storm size, in the first year following
          wildfire. Nasseri (1989) used the Stanford Watershed Model to predict the impact
          of wildfire on a Southern California chaparral covered watershed. This simulation
          indicated that a moderate storm would produce a 200percent increase in runoff
          and the frequency of flooding increased dramatically. Peak flow increases in
          intensely burned forested watersheds may be less dramatic, particularly in basins
          that are wholly or partially snow-dominated (B. McGurk, USFS Pacific Southwest
          Research Station, Albany, pes. comm.).

          Water Uses at Risk and Their Vaiue
          The beneficial uses of water as a commodity include: agriculture, urban (including
          residential, commercial and industrial), hydroelectric power generation, recreation,
          and rearing habitat for commercial and sport fisheries (see Table 17). Water also
          has many non-commodity beneficial uses, including aquatic and riparian habitat
          for non-commercial species of plants and animals, and aesthetics or scenic beauty.
          Water prices vary widely in California based on the source of the water and the
          region and type of use. The value of the water yield that can be readily converted to
          water supply ranges from zero in water rich areas of the state to about $2,500 per
          acre-foot in critically water short locations that remove salt from brackish or sea
          water, such as the City of Morro Bajf. Water values north of the Tehachapi
          Mountains range from $40 to $120 an acre-foot, while south of the Tehachapis
          values range from $300 to $600 an acre-foot. These are current values, based on
          estimates that assume available water can be delivered to willing customers.

          Table 17. Water Values in Califomia

                                                                                                            Value
           Beneficial Use                                          Unit             Market Value            (Non-
                                                                                                           Market)
           Urban - Northern 2/3 of California                    Acre-feet             $40-120
           Urban - Southern 1/3 of Califomia                     Acre-feet            $300-600
           Aqriculture                                           Acre-feet             $3-252
           Hydropower generation                                 Acre-feet             $0-320
           Fisheries:
            Commercial                                             $/lb                 $1.30
            Sport                                            Rec-visitor days            $75
           Recreation                                        Rec-visitor days           >$12
           Aquatic habitat for non-commercial species                                                         X

           Aesthetics                                                                                          X


          On average, California uses about 30 million acre-feet(maf) per year of surface
          water for agricultural and urban purposes. About 5 maf derived from the Colorado
          River is fed by watersheds outside the state. The remaining 25 maf represents the
          total average annual consumption of water derived from watersheds within
          California. Based on regional averages found in the California Department of Water
          Resources' updated Water Plan(CADWR 1994), this water has a statewide unit


           ® Despite the high cost offacilities and energy for delivery, imported water would likely cost less, but is not
           yet available.


                                                     86
   Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 93 of 123

California          Fire Plan



value ranging from $3 to$252 per acre-foof, with an average of $60 per acre-foot.
The total annual value of this water is $1.36 billion.

Water often has a high value for hydropower production. For example, in 1987
Romm and Ewing estimated the power generation value of water from national
forests in California to range between zero and $320 an acre-foot. Water that
cannot be run through a hydrcpower generation facility due to timing or location
is worth zero from a hydropower perspective. Water with the highest possible
usable head that can be run through one or a sequence of generation facilities is
the most valuable. California hydrcpower generates an average of 40,000 gigawatt-
hours annually. The value of this power at 4 cents per kilowatt-hour(M. Johanas,
CA Energy Commission, peis. comm. is about $1.6 billion. This represents a
minimum value and does not include the premium paid for peaking power.
Floods, like fire, are a major problem in California. Billions of dollars have been
invested over the past several decades, and millions are spent annuallyon flood
control. Fire related increases in flood magnitude c:an add substantially to flood
damage and repair costs. Large, intense burns make local flooding worse by
elevating peak flows and adding large amounts of damage-causing debris to flood
torrents.

In Northern Califomia, intense wildfires commonly bum in watersheds with
tributaries containing important spawning and rearing habitat for anadromous
fish. The value of these fisheries must be considered in terms of both commercial
and sport fishing. Decreasing trends in the number of salmon observed in
Northem California over the last several years hae caused widespread concern
about the long-term viability of several species. For example, the California
Department of Fish and Game recently asked the State Board of Forestry to list
coho salmon as a sensitive species. The number of salmon commercially caught in
Northern California from 1989 to 1991 averaged only 1,156,000, with a value of
approximately $1.5 million (USFS 1993). In terms of the value of sport fishing, the
USDA Forest Service(1990) reported that the value of a fisherman day in
California is $74.07 (adjusted to 1995 dollars).
Water-related recreation has become an integral part of society's needs. Reservoirs,
natural lakes, and streams can be adversely impacted by large, intense wildfires.
Water rafting is estimated to generate just over one million visitor days annually
statewide(CADWR 1994). Rugged natural beauty and some of the most renowned
fishing streams in North America attract over 10 million people annually to the
state's North Coast region alone. The recreational opportunities provided by
reservoirs generate enormous benefits to California's economy. In 1985, an
estimated $500 million was spent on water-related activities in the Delta and
major reservoirs. The estimated 7 million visitors to the Sacramento-San Joaquin
Delta generated an estimated $125 million; the 6.6 million visitors to the 12 State
Water Project(SWF)reservoirs and the California Aqueduct brought in an

 ® Regional values of agricultural water Include: North Coast-$3 per acre-foot, Sacramento-Si2, Colorado
Rlver-$12, Central Coast-Si4, San Joaquln-S19, Tulare Lake-S86, South Lahontan-SI50, South Coast-S252.




                                                               87
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 94 of 123

California Fire Plan



          estimated $170 million; and benefits of the 11.6 million visitors to 10 of the 22
          federal Central Valley Project(CVP) reservoirs totaled $208 million. In addition to
          the half-billion dollars described above, a similar amount may have been spent at
          the many local and regional reservoirs and streams(CADWR 1994). These
          estimates put the total annual value of water-related recreation statewide a$1
          billion or more.




                                          88
   Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 95 of 123

California Fire Plan



Estimates of Net Value Loss Per Acre for Large,Intense Wildfires
Large, intense wildfires can both harm and benefit consumptive uses of water. As
previously stated, fire often produces a short-term increase in water yield. If this
water can be captured and stored, it can be put to agricultural and urban
(including residential, commercial and industrial) uses. Unfortunately, this benefit
is usually associated with increased sedimentation and water quality degradation.
The type of water use involved plays a major role in determining whether the
outcome is positive or negative, but the overall net effect is almost always negative.
As mentioned earlier, large, intense wildfires might produce 0.1 to 0.8 acre-feet of
additional runoff per acre annually for the first few years. In the best situations
about half of this might be captured and stored for consumption. Depending upon
location, the value of the additional water would be between zero and $1,600 an
acre-foot. At $60 an acre-foof, this increased water yield would be worth from $3
to $12 per acre bumed on an annual basis.

Most surface water consumed in California must be stored for later use. Reservoirs
trap sediment, resulting in decreased capacity. Large, intense wildfires accelerate
sedimentation rates, thereby reducing reservoir storage capacity and the expected
life of the impoundment. Replacement capacity is very expensive to construct. For
example, the proposed Los Vaqueros Reservoir Project would store 100,000 acre-
feet of water at an estimated cost of $450 million(CADWR 1994) or about $f600
per acre-foot of storage capacity. Enlargement of Shasta Reservoir could increase
storage 9.7 million acre-feet at a cost of $4.5 billion or about $464 per acre-foot of
storage space. An acre-foot equals about 1,613 cubic yards. Therefore, an
intensely burned acre producing an extra 25 cubic yards of sediment the first year
after burning would remove about 0.015 acre-feet of reservoir storage capacity.
This would be a loss per acre bumed of about $7 at an expanded Shasta Lake and
$70 at the newly constructed Los Vaqueros Reservoir. Excavation and removal of
the sediment generally costs between $4 and $40 per cubic yard, depending on
factors such as end hauling distance to disposal sites(M. Bollander, Los Angeles
Dept. of Public Works; C. Mitchell, El Dorado National Forest, pers. comm.). This
translates to a cost that ranges from $6,452 to $64,520 per acre-foot of removed
sediment, which is why it is not often adopted as a practical solution in the case of
large reservoirs.

Consumptive use of water, particularly urban uses, suffer most acutely from:(1)
direct fire damage to waterworks, and (2)the increased turbidity produced by
large, intense wildfires. Neither is quantifiable in the abstract. Water purveyors
look for the least expensive and most expeditious ways to cope with the advent or
increased frequency in episodes of highly turbid raw water. There are many ways
that this type of problem can be addressed. Water purveyors can, in some cases,
change their water sources (e.g., drill a well or move the diversion point further
upstream). They may be able to increase the storage of raw water, so they can shut


 ^ The assumed statewide average, as discussed earlier.




                                                          89
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 96 of 123

California   Fire Plan



             off the diversion during periods of high turbidity in the supply. Likewise, they can
             increase the storage capacity of treated water, so they can suspend water
             treatment during periods of high turbidity. They can add pretreatment, like
             sedimentation basins or flocculation, to remove most of the suspended sediment
             prior to filtration. Alternately, they can install filtration systems that can handle
             higher turbidity levels efficiently. The costs of these solutions vary widely. Prudent
             operators will choose the method{s) that best meet their needs at the least cost.
             Such costs are so dependent on circumstances that no average or typical
             expenditure can be assigned.

             Water conveyance structures such as penstocks and flumes are also at risk to
             damage from large, intense wildfires. Damage to these must be calculated on a
             case-by-case basis, given the variability in structure type, accessibility for repair,
             and degree of damage.

             Flood control suffers twice from the effects of large, intense wildfires. First, as we
             saw in the previous discussion of chaparral lands, the frequency of large floods
             can be dramatically increased. For example, precipitation that would normally
             produce a moderate flood may suddenly be capable of producing a much larger
             runoff event. In a hypothetical case, a community might have to spend ten times
             as much for facilities capable of providing increased flood protection. Second,
             increased sediment and debris in flood basins costs between $4 aid $40 per cubic
             yard to remove and dispose. Where increased sedimentation rates from intense
             fires are 1 to 200 tons/acre/year, annual costs can range from $0 to $8,000 per
             burned acre for the first few post-burn years, and this does not include the cost of
             potential flood damage.

             Hydropower generation can be both benefited and adversely impacted by large,
             intense wildfires. As previously stated, fire often produces a short-term increase in
             water yield which can sometimes benefit hydropower production, but this benefit
             is often associated with increased sedimentation and water quality degradation.
             Assuming a water value of $70 per acre-focft for hydroelectric generation, an
             increase of 0.5 acre-feet of water per acre intensely burned, and a utilization rate of
             50 percent, the value of an acre intensely burned would be about $17.50 for the
             first year. This value would decline to near-zero over an 8-year period. If the
             increased sedirnentation rate is 25 cubic yards/acre/year and the cost of removing
             sediment from forebays is $4 per cubic yard, the cost of the increased
             sedimentation would be about $100 per acre burned per year. Furthermore, there
             would be increased costs associated with additional wear and tear on mechanical
             equipment, which cannot be quantified readily. The net quantifiable effect of
             intense wildfire on hydropower generation is estimated to be a loss of $82.50 per
             acre burned per year for the first 2 to 3 years following wildfire (i.e., $17.50 per
             acre - $100 per aae = -$82.50 per aae).
             Fisheries assets are influenced by the quality of stream habitat that can be
             impacted by wildfire. Potential impacts from fire include increased sedimentation.

             ^ Value given by Romm and Ewing(1987)for the Upper Feather River.



                                                    90
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 97 of 123

California       Fire Plan



water temperature, and nutrient loading (Kaczynski 1994). It is not possible,
however, to quantify the impact a large wildfire will have on the value of
commercial and sport fishing. For instance, the amount of sedimentation that
occurs will depend on the soil type and slopes present. Even though it is not
possible to produce a general relationship between hillslope impacts and reduced
number of fish on a statewide basis, it is clear that the impacts from intense
wildfire can be severe.

Wildfires reduce recreational assets in watersheds primarily through diminished
aesthetic values. While it is still possible to white-water raft down a canyon that
has been severely burned, most people would agree that the lowered aesthetics
reduce the value of the experience. This type of phenomenon is not readily
quantifiable on a dollar per acre basis. By extension, most water-related recreation
losses, including reservoir recreation, produced by severe wildfire are not readily
quantifiable. In specific cases where the effects of a fire were so severe that the
number of visitor days for a particular use significantly dropped, the effects might
be quantified. Relating that value to the number of acres burned would not
produce reliable results, however, since most outdoor recreation is concentrated
on a few scattered, small sites. For example, of the 12 major white-water rafting
rivers in the state, more than half the use is concentrated on two relatively short
reaches of one river, the American.

Watershed rehabilitation is a real and quantifiable cost of large, intense wildfires.
To reduce the adverse impacts previously described, emergency watershed
rehabilitation plans are implemented on severely burned watersheds with valuable
downstream beneficial uses. It is common to aerial seed the most intensely burned
areas with native and non-invasive species of grasses. Ordinarily, only 10 to 25
percent of the burn area is seeded in chaparral areas and less in forested areas(B.
Parker, CDF, San Luis Obispo, pers. comm.). Costs range from $30 per acre to
$200 per acre and average approximately $60 per acre.

Conclusion
Large intense wildfires negatively impact both water as a commodity and water as
an element of the environment. The occasional, short-term positive gains from
increased water yield are more than offeet by the frequent short and long-term
negative impacts of increased peak flows, increased sedimentation and decreased
water quality (see Table 18). Dollar estimates for these impacts are elusive,
notoriously unreliable, and there is great variability from one site to another in the
averages presented here.




                                                   91
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 98 of 123

California Fire Pian



            Table 18. Impacts Associated with intense Wildfire

                                              Benefit (■•') or Cost (•) Per Acre
        Beneficial Use                                   Burned ($)                             Comments
        Water Yield                                      +$3 to+$12                             1st two years
        Hydropower generation                             +$17.50                               1st two years
        Reservoir Storage Capacity                        -$9 to -$90                           1st two years
        Reservoir Sedimentation                         -$40 to-$100                            1st two years
        Debris Basin Cleanout                            0 to-$8000                             Southern OA
        Watershed Rehab                                 -$30 to-$200                            1st year only
        Water Quality                              negative, unquantifiable            Increased turbidity, suspended
                                                                                                  sediment
        Flooding                                   negative, unquantifiable             Increased peak flow, debris
        Fisheries                                  negative, unquantifiable              Increased sediment, water
                                                                                                temperature
        Recreation                                 negative, unquantifiable                 Degraded aesthetics


             Wildlife, Habitat, Plants, and Ecological Health^
             Fire Effects on WlldiHe
             Fire can have two markedly different effects on wildlife habitats. Large fires do not
             burn evenly and as a result produce a mosaic of vegetation and post fire plant
             community succession. Alternatively, at a smaller scale, an intense stand-
             replacing fire can reduce habitat heterogeneity and foster a uniformity of food and
             cover value particularly in areas of similar slope, aspect, and soil type. Both
             outcomes may either be positive, negative, or exhibit no particular effect depending
             on the degree of habitat patchiness, the wildlife species of concern, and other
             topographic, climatic, and biological variables influencing fire effects. Similarly, the
             size, number, distribution, shape of unburned areas, and fire history of adjacent
             areas can markedly influence the population response of a particular wildlife
             species. Consistent generalization of the effects of post fire habitat conditions and
             their implications for wildlife species is not possible. Species may be favored,
             negatively affected, or exhibit no particular response to the post fire environment.
             The general societal and frequently institutional view that fire in all its forms and
             potential locations results in a wholly negative effect on wildlife is mistaken.
             Caiifomia's landscapes are dynamic expressions of climate, topography, soils, and
             vegetation that are continually changing at a variety of spatial and temporal scales
             as a result of both natural and human-caused disturbance and subsequent plant
             community succession. A disturbance regime characteristic of the physical
             environment of California was present before influence by European man and
             created habitats in which plants and animals had to adapt and perpetuate their
             kind. More recent and widespread influences by society on the structure and
             composition of vegetation brought about by various types of disturbance or the
             lack of disturbance (e.g., development, timber harvest, fire control policies, and

              'l/Ve are working closely with the Department of Fish and Game to further strengthen our analysis for this
             asset at risk. The discussion wiii be broadened to better incorjMrate piant communities, ecosystem health,
             and a more complete treatment of lx>th game and nongame wildlife species.



                                                       92
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 99 of 123

California       Fire Plan



public attitudes toward fire) have influenced the distribution and abundance of
many if not most wildlife species.
Evaluating the effects of change in fire regimes on wildlife in terms of economic
gain or loss to society requires consideration of several factors. These include
variation in fire attributes and location, population response of the species to the
post fire environment separate from other influences, temporal response of the
plant and wildlife community to the fire event, adaptation of species across
taxonomic groups that occupy environments subject to repeated fire, and value
society places on wildlife in either a generic or species-specific sense. Most of these
variables have not been examined or remain unquantifiable.

Direct Effects. The direct effects of fire on wildlife populations vary depending on
body size, mobility of the species in question, and the intensity and rate of fire
spread. Most vertebrate species move away from fire although some (insectivorous
birds, raptors) may be attracted, ostensibly to take advantage of available prey.
Although some evidence of vertebrate mortality has been reported, the most
common opinion is that these losses are negligible, particularly over the long term
for those species of high reproductive potential (Lyon and others 1978). The effects
of fire on invertebrate populations vary with habitats used and fire intensity.
Populations of surface and soil inhabiting insects are generally significantly
reduced although other species are attracted to the burned area. Reinvasion and
recovery of pre burn insect populations and species diversity likely parallel
recovery of the vegetation (Lyon and others 1978).
Indirect Effects. Fire sets the stage for significant and, depending on habitat type,
long-term alteration of habitats. Plant succession is set back, and vegetation
structure is significantly and immediately altered. Additional changes occur
through the process of plant and animal community succession over time. The net
positive or negative effect on habitat capability for all species potentially
encountered along the successional continuum is uncertain. The immediate post
fire environment presents all terrestrial and aquatic species with significant levels
of habitat modification and microclimates that have both positive and negative
effects. Long-lasting negative effects of a wildfire in present day fire regimes are
likely limited to (1) localized stream habitats, late serai or climax forest habitats
sensitive to fire effects and requiring long periods before reestablishment,(2)some
serai habitats that through direct and indirect fire effects do not effectively
regenerate, and (3) areas occupied specifically by species with unstable
populations that are negatively affected by fire occurrence.
The number of species occupying an area may change little in response to fire in
adjacent habitats. Bendell (1974)(fide Lyon and others 1978)summarized 22
studies of breeding birds and mammals in bumed and adjacent unburned habitat.
Overall, fire resulted in a slightly richer avifauna and stable mammalian fauna.
Although some change in population density and trend of species was noted, 80
percent of bird and mammal populations remained about the same in density and
population trends.




                                                    93
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 100 of 123

California   Fire Plan




             Examples
             Late serai forest habitats may be increasingly fragmented or eliminated by fire of
             high intensity. Consequently, species exhibiting a preference or dependence on
             certain forest structural attributes characteristic of these plant communities may
             be directly and indirectly lost through habitat modification or displacement.
                Fire pattems in the Sierra mixed-conifer zone have changed radically in the
                twentieth century. The annual acreage burned may have declined by two
                orders of magnitude when compared with historic levels. This in turn has led
                to historically unprecedented buildups in fuels and to stand structures that
                are prone to crown fires. Because of these conditions, fires that escape initial
                suppression efforts — usually those occurring during extreme weather
                conditions — tend to become large, stand-replacing events.(McKelvey and
                 Weatherspoon 1992 p.261).

                Prehistoric fire regimes have changed over time, and probably considerably for
                any given climate and vegetation groups, due to human influence. Modern fire
                control has attempted to remove fires from wildlands. Instead of removing
                fires, the result has been a gross distortion in the fire regimes, removing most
                fires of low and intermediate severity and size and increasing the proportion of
                large, high severity fires (Martin and Sapsis 1992 p.150).
             It is axiomatic that fire suppression cannot remove fire from the landscape in
             perpetuity. Modern fire control, principally as a result of its own success and
             resultant buildup in fuels, has been required to become increasingly effective.
             Technological and fire management improvements have markedly influenced the
             effects and behavior of fire on the landscape. Other factors have also influenced
             vegetation development and fire regimes and include; wetter than normal weather
             pattems early in this century, decrease in Native American ignitions, and increase
             in fire prevention through public education (W. Laudenslayer, USDA Forest
             Service, pers. comm.).

             Fire influence on plant community succession depends on the fire regime and the
             plant and wildlife species present. Fire occurrence in some shrub steppe habitat
             types (e.g., some forms of bitterbrush and sage), given present day plant
             community composition, negatively affects the productivity of the landscape for
             certain uses. The capability of shrub steppe habitat in the post fire environment of
             the Cascades and eastern Sierra Nevada to support a socially valued species,(mule
             deer), is compromised by the influence of a competing and disturbance-tolerant
             introduced plant species such as cheatgrass. However, in the relatively more mesic
             habitats of western Sierra Nevada mixed-conifer, where fire suppression has
             promoted plant community maturation and contributed to a reduction in deer
             habitat quality, fire occurrence can have a very positive effect(K. Mayer, California
             Department of Fish and Game,pers. comm.). Finally, unnaturally frequent
             patterns of fire can overwhelm the inherent ability of many fire adapted species of
             plants to sustain themselves. This results in type conversion to habitats adapted
             to a more frequent or intense fire regime (e.g., coastal sage scrub is converted to
             annual grassland).


                                             94
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 101 of 123

California Fire Plan



California's Mediterranean piant communities, composed of many fire adapted
species, depends on fire disturbance to perpetuate the type. It follows that
resource use by plant and wildlife species that make up these dynamic
communities would exhibit adaptations consistent with periodic habitat
disturbance. These adaptations inciude lack of specialization in conifer habitats,
enhanced dispersal capabilities, and high and variabie birth rates (Udvardy 1969).
The potentiai negative effects of present day wiidfire behavior on specific fire-
sensitive species are ciear. Habitat alteration that resuits in negative effects of any
duration or the direct ioss of individuals in a small population that is
demographically tenuous may result in iocai extinction and increased risk to the
species across the remainder of its range. For example, a major concern is fire risk
to preferred habitat of the California spotted owl in the Sierra Nevada(USA
Forest Service 1995).

Assigning Value Lost or Gained
Severai factors must be considered when determining the scope of the economic
value of wildland fire's impact on wiidlife. For example, Althaus and Mills(1982)
suggest that:

    Resource output that cannot be readily measured in dollars should not be
    forced into the economic anaiysis. Fireeffects on rare and endangered species
    are examples of this ciass of outputs. Intended resource use plays an
    important role in determining fire effects. A resource loss takes place only if
    the resource output would have occurred In the absence of the fire
Wildlife values are generally expressed in terms of the vaiue of a consumptive use
(e.g., hunting) or non-consumptive use (viewing, bird watching etc.). However
other values also exist and include existence vaiue (e.g., the value assigned to the
knowledge that a species exists in a particuiar place) or bequest value (e.g., the
value assigned to the knowledge that a resource will exist for the enjoyment of
one's heirs). It is iikely that existence and bequest vaiues are significantiy greater
than the more direct forms of vaiue assigned to wildiife (N. Dennis, Jones and
Stokes Associates, pers. comm.). A major tooi for determining wildiife value lost or
gained for use of natural resources that are not traded in markets is contingent
valuation. The contingent valuation method (CVM)is a survey technique that
constructs a hypotheticai market to measure individuais'"willingness to pay" or to
accept compensation for different leveis of non marketed natural and
environmental resources. The CVM is the only method available to measure other
resource values, such as the benefits the public receivesin existence and bequest
values, at various leveis of certainty, of unique naturai environments or species
(Loomis 1993).

CVM has been employed to assess the value of deer, spotted owls, gray whales,
goose hunting, wildlife viewing, waterfowi in the San Joaquin Valiey, saimon as a
product of water quality, and severai other species or area specific exampies.
However, the technique has not been applied to fire effects or other large scale




                                                    95
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 102 of 123

California   Fire Pian



             (e.g., a statewide assessment area) habitat perturbations on wildlife (J. Loomis,
             Colorado State University, pers. comm.).

             Determining the effects of fire on populations of all species of wildlife at a
             statewide scale is not feasible. Similarly, assessing the economic implications of
             fire on wildlife without the benefit of recognized valuation techniques makes
             quantitative value judgments more than problematic. Given these observations, it
             is only possible to make a qualitative Judgment concerning the potential impact of
             fire on all wildlife species, in the aggregate, at a spatial scale represented by the
             state of California.

             Fire was a common influence on the structure and function of California's
             ecosystems in prehistoric times with as much as 5.5 to 13 million acres burning
             annually on the average (Martin and Sapsis 1992). Fire regimes varied in period
             between fires, seasonality, dimension, and other characteristics. The fire regime
             exhibited under present day fire suppression policies, and as influenced by other
             historic variables, is one of many small low intensity fires and one of markedly
             more severe, less frequent, and large size fires. Nevertheless, when one considers
             qualitatively the economic effect of wildfires on wildlife value for all species, fire
             regimes, and wildland habitats at the scale of the state, it is likely that fire, at least
             over the short term, has had a net neutral if not beneficial effect(R. Barrett, UC
             Berkeley, pers. comm; W. Laudenslayer, USDA Forest Service, pers. comm.).
             Since the work presented in this section was completed, we have initiated a
             cooperative process with the Department of Fish and Game to refine the methods
             and data utilized here. An updated wildlife and ecosystem health assets report will
             be issued upon completion of this process.

             Aggregating Values of Assets at Risk Statewide and at Ranger
             Units

             The Fire Plan Process
             As part of the fire plan, a methodology has been developed for a coarse-level
             aggregation of individual assets at risk into a single value measure for a given
             geographic area. Through this process, geographic areas will be ranked based on
             the potential impacts ("total cost") of a large fire event, and the likelihood of a large
             fire event. The objective is to identify high-risk/high- value areas. This coarse
             statewide analysis will provide a better understanding of the spatial distribution of
             the assets protected and their risks of fire damage. The statewide analysis serves
             as a "pointer" to where prefire projects might be needed, and aids in the
             identification of the "state interest" in terms of where investment of state resources
             is appropriate.

             The process of designing and ranking prefire projects, discussed below, will involve
             a more detailed and quantitative analysis of assets at risk. This process, which will
             involve asset stakeholders, will allow the department to rank potential projects
             based on costs and benefits, and quantify the appropriate state contribution to
             cost-sharing efforts.



                                               96
           Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 103 of 123

      California               Fire Pian




      Mapping and Ranking Values of Assets at Risk
      The previous portions of this appendix have detailed the methods used for
      estimating the values of assets. In addition, since the fire plan process involves
      identifying high value areas based on total cost of a potential large fire event,
      suppression costs and rehabilitation costs must also be included in the asset
      analysis.
      For the coarse, statewide analysis, each asset at risk is represented within the GIS
      using the best available statewide digital data sources. For a given asset,
      geographic areas will be ranked as high, medium or low based on potential
      impacts from a large fire event, if one were to occur. A large fire event can be
      thought of as a high intensity fire of at least 5,000 acres. Rankings are developed
      based on the potential physical fire effects as well as the human valuation of those
      effects. For example, for air quality the physical effects of a large fire in
      timberlands is higher than grasslands due to production of a larger volume of
      smoke. The valuation of this effect will differ based on the additional factor of how
      many people are affected within specific air basins. For example, a timberland fire
      affecting the Northeast Plateau air basin will have a lower ranking than one that
      affects the Sacramento Valley air basin. The specific methodologies for mapping
      and ranking each asset follows this general discussion.
      For the purpose of ranking potential impacts for a given asset, a common
      statewide geographic unit is required. To link the analysis to a common map
      source used by department field units, the seven minute quad (1;24,000 scale)
      boundaries were selected as a base. Since they cover large areas(about 35,000
      acres), quads are divided into ninths (about 4,000 acres). The size of these units
      roughly corresponds to a "large fire evenf The significance of this is that it can be
      assumed that if an asset occurs in the unit, even as a point location (e.g., a nest
      site or historic building), it will be affected by a large fire event.
      By ranking all assets for common geographic units, the results can be displayed in
      a matrix similar to Table 19. Table entries, potential impact of a large fire event,
      are either 0(asset not present), 1 (Low), 2(Medium), or 3(High).
      Table 19. Example Asset at Risk Ranking Matrix

                                                Non-
                  Popu                          Gam                Rec   H20            Hist                          Suppr
                   la          Fire   Air H20     e     Ecol       rea   Stor   Hydro   oric Scenic             Struc ession Rehab
    Quad    9th   tion Flood   Sfty Qlty Qlty   Wild    Htth Game tion   age Power      BIdgs Areas Range Timtrer tures Costs Costs
                                                 life
Colf^        1     3     0      2     2   1       1      1     1    1     2      3       0      1     1     0     3     2      1

            2      3     0      2     2   1      2       2     1    1     3      3       0      1     1     0     3     2      1

            3      2     0      2     2   1      2       2     1    1     2      3       0      1     2     0     2      1     1



            9      1     0      1     2   1      2       1     1    2     3      3       0      1     2     0     1      1     1

Westvill     1     1     0      1     1   1       1      1     1    1     2      0       0      2     2     0     1      1     1

e




                                                                                97
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 104 of 123

California Fire Pian




                                   98
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 105 of 123

California        Fire Plan




Identification of High-Vaiue Areas
The asset rankings in the above matrix must be combined into an overall ranking
based on the entire spectrum of assets the department protects. The result of this
process is a designation of high-value areas. By Including all impacts of a large fire
event, both economic and non-economic, high-value areas represent places where
the total cost plus damage of a large fire event would be greatest.
Given the ranking approach used, a scheme for weighting assets at risk, or
assigning relative values, must be developed in order to aggregate values across
asset categories. Obviously, assigning weights that explicitly quantify the relative
importance of the various assets to the state interest will be controversial.
However, it cannot be avoided if high-value areas are to be identified. It is not the
role of the department to attempt to single-handedly determine these weightings.
Rather, this task will be done through the stakeholder process at the ranger unit
level.

The State Constitution provides "direction" in terms of the priority ranking various
public issues;(1) public safety;(2) public health;(3)the environment; and (4)
public welfare. Using these categories as an organizing framework. Table 19
suggests how assets might be grouped.
While the Constitution suggests a higher priority of weighting as you move from
left to right in Table 19, it provides no specific weights. While the magnitude of
impacts is potentially more severe on the left, the frequency with which impacts
occur is far greater on the right. For example, while a large fire event that takes
human life is tragic, it is less frequent than the event that has major impacts on
public welfare.

Map Production and Distribution
For each asset at risk, two maps will be produced. First, the ranking map displays
quad ninths shaded as white (asset not present), light gray (Low), gray (Medium),
or black (High). Second, the asset map shows the actual data used to generate the
rankings, for example recreation areas, watersheds prone to fire-flood, historic
buildings, or range vegetation types. Both of the maps are produced in black and
white in 8.5" by 11"format. This will allow stakeholders with standard printers to
access the files electronically. It also will allow the department to easily reproduce
the maps for distribution.

Field Validation of Assets at Risk
The initial coarse asset analysis for the state will be "fine-tuned" by successive
ranger units. For each asset, GIS data will be provided to the ranger unit for the
actual location of the assets. The data included may be finer-scale (e.g., from
county GIS programs)than that used for the statewide analysis. A ranking matrix
(Table 20) generated from the asset data will be provided to ranger units as the
database file associated with a GIS data set of quad ninths.




                                                    99
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 106 of 123

California    Fire Plan



             Table 20. Assignment of Assets at Risk to Public Issue Categories

                    Public Safety         Public Health         The Environment               Public Welfare

               Population                 Air quality       Non-game wildlife (2)        Game wildlife(3)
                                                            (3)
                Fire-flood watersheds     Water supply      Ecosystem health (3)         Recreation

                Firefighter safety (1)                                                   Water storage
                                                                                         Hydroelectric power
                                                                                         Historic buildings
                                                                                         Scenic areas

                                                                                         Range
                                                                                         Timber

                                                                                         Structures

                                                                                         Fire suppression costs(1)
                                                                                         Rehabilitation costs(l)
             (1) Methodology for mapping and ranking not yet developed.
             (2) Includes numerous assets at risk for different rare species, plant communities, and habitats.
             (3) Methodology for mapping and ranking under development in cooperation with Department of Fish and Game.


             Field validation involves three possible refinements of the statewide analysis. First,
             the scale of the asset data, changes since mapping occurred, or mapping errors
             could lead to improper ranking of some quad ninths. For example, a new
             subdivision may not appear in the population asset data, leading to the associated
             quad ninth being erroneously ranked aslow.
             Second, the ranking procedure used at the state level foran asset at risk may be
             inadequate to capture all instances of high value. For example, the ranking
             procedure for air quality is based on fuel type and population within air basins. At
             the local level, even though the larger air basin is sparsely populated there could
             be a small inversion-prone valley containing settlement especially sensitive to
             smoke,for example a retirement community. This could merit a higher ranking,
             even though other areas in the air basin are ranked low.
             Finally, there may be assets that have local importance that were not included in
             the statewide analysis. For example, a timber mill that is an important component
             of a local economy would not appear in the statewide framework. As a general
             guide to identifying assets at risk, important qualities to consider include, but are
             not limited to, uniqueness, economic value, public investment, and any special
             legal status.

             There could be three processes for field validation, depending on the asset at risk
             (Table 21). Complete validation is used for assets that typically occur as a
             relatively small number of point or area locations. Actual location and fire
             susceptibility of all occurrences of these assets can be verified and re-mapped if
             necessary. For example, all state designated historic landmarks that are buildings
             (as opposed to plaques) can be visited, evaluated for fire susceptibility, mapped
             within the GIS, and ranked in the quad ninth matrix. Stream channels that feed



                                                         100
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 107 of 123

California         Fire Plan



hydroelectric power plants can probably be verified without site visits based on
field knowledge of local power plants.

Table 21. Assets at Risk for Three Different Validation Procedure Classes

               Complete                                        Cooperative
               Validation            Spot Validation            Validation

          Water quality         Population, structures     Wildlife assets at risk

           Recreation           Fire-flood watersheds      Ecosystem health

          Water storage         Air quality                Range

           Hydroelectric        Timber
                     power

           Historic buildings   Suppression, rehab costs

          Scenic areas


Spot validation will be used for assets that typically cover the entire ranger unit In
complex spatial arrangements, where complete validation Is not feasible. The
ranking map can be scanned for obvious omissions, Inconsistencies, or gross
errors. For these problem areas, better Information will be needed through field
experience or actual site visits. The procedure will be to change the quad ninth
ranking In the matrix and document the reason for the change. For most of these
assets, It will not be feasible to change the actual base data since it will typically
Involve a significant mapping effort. For example, mapping the actual boundaries
of timber stands Is probably not an efficient use of departmental resources(and
could meet landowner resistance).

For assets that require a specific expertise. It may not be possible for the
department to Independently validate the data, thus requiring a cooperative
validation process. For these assets, the department will need to engage local
expertise, such as Fish and Game biologists or extension agents. Further, the
stakeholder process at the ranger unit level will help to validate the assets
analysis, as well.

Since this Is the department's first attempt at the considerable task of ranking and
validating all assets susceptible to fire. It Is Impossible to Initially design a
framework that captures all Important asset values. The asset framework and
validation process will be refined as the fire plan process progresses through the
ranger units based on direction from the Board of Forestry, department field staff,
and stakeholders.


Prefire Management Project Selection and Cost Sharing
Following the aggregation of assets at risk, as described above, and the overlaying
of the high fire hazard data layer, the ranger units will be able to Identify the high
risk/high value areas that are most In need of prefire management projects. Once
these areas are identified, the department can begin to design potential prefire
projects (such as fuels management,forest health, land use planning, and fire


                                                            101
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 108 of 123


California Fire Plan



           prevention) to reduce suppression costs and Impacts to assets at risk. The next
           step In the fire plan process Is to determine how limited funds should be allocated
           among these potential projects. Given that department funds for prefire projects
           are limited, the department must carefully and systematically select the projects
           that provide the greatest benefit for a given Investment.
           The primary goal of the department In Implementing prefire projects Is the
           reduction of fire suppression costsand subsequent disaster rellefto the state;
           reduction of losses to assets Is of secondary importance. Thus, In selecting among
           prefire projects to be applied In high risk/high value areas, the department will
           look first at a project's potential to reducestate suppression and disaster relief
           costs should an Ignition occur during a severe fire weather period. Those projects
           that provide the greatest potential suppression cost savings for a given project cost
           will be highest on the department's list for Implementation.
           Another key factor that must be Identified Is who Is receiving the benefits of the
           prefire projects and who, accordingly, should be responsible for paying for them
           (I.e., private landowners, local, state, or federal govemment, or Interest groups).
           Thus, another step In the project selection and funding process Is to determine
           these factors and to approach the benefiting parties to request that they share In
           project funding. The department will not be able to Implement projects for which
           other benefiting parties do not provide an adequate amount of cost-share funding,
           particularly where these projects do not offer a significant potential reduction In
           fire suppression costs. The process of working out cost-sharing of prefire projects
           will be carried out through the stakeholder processes conducted at the ranger unit
           level.

           For each potential prefire project considered by a ranger unit, a framework such as
           that presented In Table 22 will need to be completed. The table shows, for a
           hypothetical prefire project, which stakeholders — state, local, federal, or private
           — would benefit. Beyond this simple Identification of values and beneficiaries,
           determinations could be made, to the degree possible, of the relative extent of
           benefit and, thus, the relative shares of the project costs that each stakeholder
           should be considered to be responsible to support. For example, assuming that
           each cell with an X In Table 22 represents an equal benefit value, then the state
           would be expected to support 1/2 of project cost (split among the Air Resource
           Board, Department of Water Resources, Department of Fish and Game, and the
           Department of Forestry and Fire Protection), local government would be expected
           to support 3/8ths, and private parties 1/8th of project costs.




                                           102
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 109 of 123

California           Fire Plan



Table 22. Identifying Assets Affected and Stakeholders for a Hypothetical Prefire Project

                                                 Stakeholders
              Assets at Risk         State      Local    Federal     Private
            Air Quality             X(ARB)       X
            Range
            Recreation
            Structures                           X                      X
            Timber
            Watersheds                X          X
                                   (DWR/DFG)
            Wildlife and Plants     X(DFG)
            Other Assets
            Suppression and         X(CDF)
            Rehabilitation Costs



Summary
The fire plan assets at risk assessment result In the identification of prefire
management projects, within ranger units and across the state, that offer the
greatest net benefits to the state, local government, federal government, and the
private sector. The first step of this process, the statewide identification,
quantification, and valuation of assets at risk to large, damaging fireishas been
largely completed, although work is ongoing with the Department of Fish and
Game,the State Water Resources Control Board staff, and other stakeholders to
refine our approaches to wildlife, plants, ecosystem health, water, and watersheds.
The second step of aggregating assets across the state on a geographically is under
way. Work to refine the statewide data has commenced with the first pilot ranger
unit. Once this is completed, and the fire hazard overlay added to the analysis, the
ranger unit will be able to identify those areas that have the highest fire hazard
and risk, and thus merit consideration for the application of prefire projects. Once
potential prefire projects are identified, the beneficiary identification and cost-
sharing analysis procedures can be initiated. Finally, project selection and
implementation decisions can be made on the basis of which projects provide the
highest benefits and have received an adequate level of funding from the various
benefiting parties.


Literature Cited
Althaus, I.A. and T.J. Mills. 1982. Resource values in analyzing fire management
programs for economic efficiency. USDA Forest Service, Pacific Southwest Forest
and Range Experiment Station. GTR-PSW-57 Berkeley, OA. 9p.
Bendell, J.F. 1974. Effects of fire on birds and mammalsln: Fire and Ecosystems,
p. 73-138. T.T. Kozlowski and C.E. Ahlgren (eds.) Academic Press, New York.
Air Resources Board. 1994. Emission Reduction Offsets Transaction Cost
Summary Report for 1993. Stationary Source Division, Air Resources Board,
California Environmental Protection Agency. Sacramento. 18p.




                                                        103
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 110 of 123

California Fire Plan



           California Department of Water Resources. 1994. California Water Plan Update,
           Bulletin 160- 93. Sacramento, CA. 3 volumes.

           California Energy Commission. 1995. 1994 Electricity Report. Preliminary
           approved draft. California Energy Commission, Sacramento.
           California Energy Commission. 1993. 1992 Electricity Report. California Energy
           Commission, Sacramento.

           California State Office of Historic Preservation. 1995pers. comm.between Dan
           Foster(CDF)and Bill Seidel (Coordinator of the California Archaeological
           Inventory) on January 23, 1995 concerning the number of archaeological and
           historical sites in California.

           California State University. 1987. Attitudes Concerning the Use of Fish and
           Wildlife Resources in the state of Califomia. Survey Research Center report to the
           California Department of Fish and Game, Sacramento. Califomia State University,
           Chico.

           CH2MHILL. 1989. California Livestock Industry Economic Model. Final report,
           prepared for California Department of Forestry and Fire Protection. CH2MHILL,
           Sacramento.

           Chestnut, L.G., R.L. Dennis, and D.A. Latimer. 1994. Economic benefits of
           improvements in visibility: Acid rain provisions of the 1990 Clean Air Act
           Amendments. Paper presented at International Specialty Conference, Snowbird
           Utah, September 26-30, 1994. 13p.
           Cohen, W.L. 1982. Effects of the Atlas Peak fire on surface water quality in Upper
           Milliken Creek Watershed, Napa County, California. Unpubl. Master of Science
           thesis. Univ. of California, Davis. 66 p.

           Davis, D.J. 1980. Rare and unusual postfire flood events experienced in Los
           Angeles County during 1978 and 1980. In: California Institute of Technology
           Environmental Quality Laboratory Symposium on Storms, Floods, and Debris
           Flows in Southern California and Arizona, 1978 and 1980. p. 243-256.
           DeBano, L.F. 1989. Effects of fire on chaparral soils in Arizona and California and
           postfire management implications. Proceedings of the Symposium on Fire and
           Watershed Management. October 26-28, 1988, Sacramento, CA, General Technical
           Report PSW-109, USDA Forest Service, p. 55-62.
           Goldman, George and Ellen Gates. 1986. Estimates of the Economic Value of
           California's Wildlands: Recreation and Grazing, 1983. Cooperative Extension,
           University of Califomia, Berkeley.
           Kaczynski, V. 1994. Wildfire impacts on stream habitats. Prescribed Burning
           Issues and Notes, Oregon Department of Forestry, November 1994, v. 4 no. 1.
           Keye, Donna and Pearlstein Inc. 1985. State of California Tourism research: a
           Quantitative Study of Travel Patterns, behaviors, and attitudes. Keye, Donna, and
           Pearlstein Inc., Los Angeles.




                                             104
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 111 of 123

California Fire Plan



Lampinen, B.D. 1982. Regeneration of chaparral shrubs after prescribed burning.
Unpubl. Master of Science thesis in ecology. Univ. of California, Davis. 36 p.
Loomis, J.B. 1993. Integrated Public Lands Management: principles and
applications to National Forests, Parks, Wildlife Refuges, and BLM Lands.
Columbia University Press, New York. 470p.

Lyon, J.L., H.S. Crawford, E. Czuhai, R.L. Fredriksen, R.F. Harlow, L.J. Metz, and
H.A. Pearson. 1978. Effects of fire on fauna: a state of knowledge review. USDA
Forest Service National Fire Effects Workshop, Denver, Co., April 10-14,1978.
USDA Forest Service, Gen. Tech. Rept. WO-6.

Martin, R.E. and D.B. Sapsis. 1992. Fires as agents of biodiversity: pyrodiversity
promotes biodiversity, p. 150-157.1n: Harris, R.R. and D.E. Erman (tech. coords.)
and H.M. Kerner (ed.). Proceeding of the symposium on biodiversity of
northwestern California, October 28-30, 1991, Santa Rosa, CA. University of
California, Wildland Resources Center Report No. 29, Berkeley, CA. 31Bp.
McDougald, N. 1995. pers. comm„ Extension Advisor, Madera County, Madera,
CA. March 15, 1995.

McKelvey, K.S. and C.P. Weatherspoon. 1992. Projecting trends in owl habitatln:
Verner, J., K.S. McKelvey, B.R. Noon, R.J. Gutierrez, G.I. Gould, and T.W. Beck
(tech. coords.). The California spotted owl: a technical assessment of its current
status. Gen. Tech. Rept. PSW-GTR-133. Albany, Ca: Pacific Southwest Research
Station, USDA Forest Service, U.S. Department of Agriculture; 285p.
Mcllvride, W.A. 1984. An assessment of the effects on prescribed burning on soil
erosion in chaparral. USDA Soil Conservation Service. Davis, CA. 102 p.
Miles, S.R., D.M. Haskins and D.W. Ranken. 1989. Emergency bum rehabilitation:
cost, risk, effectiveness. Proceedings of the Symposium on Fire and Watershed
Management. October 26- 28, 1988, Sacramento, CA, General Technical Report
PSW-109, USDA forest Service, p. 97- 102.

Miles, S.R., D.M. Haskins, and C. Lukacic. 1992. Erosion monitoring and its
implications for management. Proceedings of the Conference on Decomposed
Granitic Soils: Problems and Solutions. Oct. 21-23, 1992, Redding, CA. Univ.
Extension, UC-Davis. p. 92-97.

Nasseri, I. 1989. Frequency of floods from a burned chaparral watershed.
Proceedings of a symposium on Watershed management. USDA Forest Service
General Technical Report PSW-109. p. 68-71.

Potts, D.F., D.L. Peterson, and H.R. Zuuring. 1989. Estimating postfire water
production in the Pacific Northwest. Res. Paper PSW-197. Berkeley, CA., 9 p.
Reinhardt, T.E., A. Hanneman, and R. Ottmar. 1994. Smoke Exposure at
Prescribed Burns — Final Report. Report prepared for USDA Forest Service, Pacific
Northwest Research Station, and University of Washington, Department of
Environmental Health. USDA Forest Service, Pacific Northwest Research Station,
Seattle, WA.



                                                  105
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 112 of 123

California   Fire Plan



             RERI. 1994. The Air Quality Valuation Model. Draft report prepared by Regional
             Economic Research, Inc., April 21, 1994, for California Energy Commission,
             Sacramento, CA.

             Rice, R.M., R.R. Zlemer, and S.C. Hankln. 1982. Slope stability effects of fuel
             management strategies — Inferences from Monte Carlo simulations. Gen. Tech.
             Rep. PSW-58. Berkeley, CA. Pacific Southwest Research StatlonJUSDA Forest
             Service, p. 365-371.

             Romm, J.M. and A. Ewing with S. Yen and R. Haberman. 1987. The economic
             value of water In National Forest management. Proceedings of the California
             Watershed Management Conference(West Sacramento, CA, November 18-20,
             1986), published by Wlldland Resources Center, University of California as Report
             No. 11, pp. 89-102.

             Rowe, P.B., C.M. Countryman, and H.C. Storey. 1954. Hydrologic analysis used to
             determine effects of fire on peak discharge and erosion rates In southern California
             watersheds. California Forest and Range Experiment Station, Berkeley, CA. USDA
             Forest Service. 49 p.

             Sinclair, J.D. and E.L. Hamilton. 1955. Streamflow reactions to a fire-damaged
             watershed. Proceedings of the hydraulic division of the American Society of Civil
             Engineers. 15 p.

             TIetenberg, T.H. 1985. Emissions Trading — An Exercise In Reforming Pollution
             Policy. Resources for the Future, Washington, D.C. 222p.
             Tippet, D. pers. comm- California Department of Food and Agriculture,
             Sacramento. March 1995.

             Turner, K.M. 1991. Water salvage from Mediterranean-type ecosystems. In: Water
             Supply and Water Reuse: 1991 and Beyond. Proceedings of the American Water
             Resources Association annual symposium, p. 83-90.

             Udvardy, M.D.F. 1969. Dynamic Zoogeography with special reference to land
             animals. Van Nostrand Relnholt, Princeton, New Jersey.

             US Department of Commerce. 1986. Statistical Abstract of the United States. US
             Department of Commerce, Bureau of Census, Washington D.C.
             USDA Forest Service. 1995. Managing Callfomla spotted owl habitat In the Sierra
             Nevada National Forests of California: an ecosystem approach. Draft
             Environmental Impact Statement. USDA Forest Service, Pacific Southwest Region,
             San Francisco, CA.

             USDA Forest Service. 1995. Draft Environmental Impact Statement — Managing
             California Spotted Owl Habitat In the Sierra Nevada National Forests of California.
             2 volumes. Pacific Southwest Region, San Francisco, CA.
             USDA Forest Service. 1993. Forest ecosystem management: an ecological,
             economic, and social assessment. Rept. of the Forest Ecosystem Management
             Assessment Team.




                                             106
 Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 113 of 123

California Fire Plan



USDA Forest Service. 1990. Resource pricing and valuation procedures for the
recommended 1990 Resource Planning Act(RPA)Program. USFS Washington
Office. 33 p.

USDA Forest Service. 1979a. Effects of fire on soil. General Technical Report WO-
7. 34 p.

USDA Forest Service. 1979b. Effects of fire on water. General Technical Report WO-
10. 28 p.

Ziemer, R.R. 1987. Water yields from forests: an agnostic view. Proceedings of the
California Watershed Management Conference(West Sacramento, CA, November
18-20, 1986). Report No. 11, Wildland Resources Center, University of California,
Davis, p. 74-78.




                                                  107
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 114 of 123

California Fire Plan




           Appendix D. Prefire
           Management Process: For
           Pilot Ranger Units and the
           Postfire Component


           Summary
           "If you always do what you always did, you will always get what you always got."
           That adage, cited in the Strategic Fire and Resource Protection Plan for the
           Stanislaus National Forest, presents a solid if colloquial argument for prefire
           management with a strong postfire element.
           Prefire management addresses fuel loading, fuel arrangement, land-use patterns
           and ignition management to reduce the costs and losses of wildland fires. The
           postfire element seeks and applies lessons to be learned after each large, damaging
           wildfire to break the cycle of disastrous fires.
           The importance of successful prefire management is evident in the increasing
           intensity of wildland fires, high damage levels and suppression cost$ population
           increases and movement into wildland areas; and limited fire-protection budgets at
           private, local, state and federal levels.
           Increased development in traditional wildland areas has varied throughout the
           state, but three fairly distinct categories have evolved: highly developed land;
           development intermixed with wildland; and solely wildland areas (undeveloped).
           Add in the changes in the natural fire regime, with accompanying increase in fuel
           loading, and the result is a complex challenge for wildland fire protection agencies.
           It should be addressed in planning and implementing prefire, suppression and
           postfire programs.

           All three phases of fire management must be targeted at areas with high-value
           assets at high risk of loss to large, high-intensity wildfires. This priority
           acknowledges the limited federal, state and local budgets for fire-protection
           agencies. It will require inventories of assets to be protected, comparison with the
           hazards they face, and factoring in the probability a large fire will occur. It is where
           these areas overlap that additional investment is warranted to reduce losses.
           One traditionally narrow aspect of fire protection is postfire treatment. Generally, it
           has meant rehabilitation efforts to reduce soil erosion after a large intense fire.
           Little attention has been paid to the future conditions of the landscape and
           corresponding development, but long-term results dictate the conditions and fuels
           available in the next large wildfire.


                                            108
 Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 115 of 123

California       Fire Plan



It is time to expand postfire treatment from watershed rehabilitation into broader
prefire management that will break the cycle of large damaging wildfire. Postfire
management must include postfire assessments, watershed rehabilitation, prefire
management analyses and a collaborative planning process. In turn, it must be
part of a balanced approach addressing fire prevention, forest health, land-use
planning, and fuel and ecosystem management. To be successful, these programs
will require:

O Comprehensive planning and increased coordination — not just by the
  traditional fire and land management agencies but also by private landowners,
  private industry, the education system and other resource-related
   organizations.

O A greater level of investment by those who benefit the most from fire protection
  at private, local, state and federal levels. The costs and benefits of each
  planning and implementation project will require more attention.

Postfire Assessment
Wildfires affect both natural resources and those developed by society. All these
resources were the assets at risk before the fire and the same assets will be at risk
when the area burns again. There are the basic steps to postfire assessment.
Identify resources. Nine basic classifications of assets at risk were identified in
the wildland fire protection planning effort undertaken by the Board of Forestry.
They are life and safety,air quality, range, recreation on public wildlands,
structures, timber, water and watershed, wildlife and habitat for listed species, and
other resource assets (such as unique scenic areas and cultural and historic
resources). These eight provide a starting point; other assets to protect from
wildfire can be identified locally.

Take prefire inventory of the area. This would first include such natural
conditions as soils, vegetation, topography, watercourses and wildlife habitat
conditions. Second is an inventory of prefire development; it would include
conditions of the transportation system, types of structures and building materials
used, water sources, landscaping near structures, and any presuppression
activities that were used.

Note damage to both natural and development resources. An effort should be
made to include factors that could have reduced the damage. For example, where
structures had wood-shingle roofs, it should be noted that a change in building
materials could have reduced the chance of loss. Where a plantation burned, any
opportunity to provide prefire treatment of the plantation or surrounding area
should be noted.


A Planning Approach for Postfire Hazard Reduction
The information gathered from the postfire assessment supports a planning
process that can reduce losses of valued assets when the next large fire burns all
or part of the same area. It provides the base for watershed rehabilitation and


                                                   109
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 116 of 123


California   Fire Plan



             managing the area overall to avoid re-creating the conditions that supported the
             first fire. This is prefire management.

             It addresses the components of fuel loading, fuel arrangement, land-use pattems
             and ignition management through a prefire managemenplan. Its tools include
             traditional fire prevention, vegetation (fuels) management,forest health and land-
             use planning programs that are more aggressively emphasized in a focused effort.
             Prefire management does address the protection of high-value, high-risk, high-
             hazard areas which are likely to burn under optimum fire weather conditions.
             Management options include:

             O Ignition reduction (education and arson program^
             O Hazard mitigation (prescribed burning or mechanical fuels reduction
                treatments)

             O Exposure mitigation (fire-safe building standards, land-use planning,
               insurance policy conditions, and application of near home fire-safe guides)
             O Fire suppression planning

             O Silvicultural treatments for improving forest health
             O Forest management to achieve fireresistant forest structure
             O Research and technology development
             O Development of cooperative agreements and mechanisms
             The implementation and execution of the prefire strategy (postfire hazard
             mitigation) must be part of a larger process. That provides a comprehensive plan
             involving all institutions and stakeholders in the planning and implementation of
             a strategic fire management plan for a given fire environment.

             Prefire Planning Process for Pilot Ranger Units
             Using the prefire planning process results in guides to postfire hazard reduction. It
             will yield the most efficient blend of the prefire tools and the ratio of cost vs. losses
             most acceptable to the local community.
             The Board of Forestry 1995 Fire Plan is moving to implement a process for the
             development of prefire management in three of CDF's ranger units:
             Nevada-Yuba-Placer, Tuolumne-Calaveras and Riverside. The process will be
             refined and set an example of how to develop a plan that will reduce the cost of
             suppression together with a reduction in losses of assets at risk.
             The process employs 13 steps that can be followed by any interested community,
             watershed group, resource conservation district or other locally organized group.
             This will likely require the participation and assistance of the wildland fire
             protection and land management agencies within the planning area
             1. CDF staff produces maps of the local area showing:
                •   Success rate of initial attack fire protection agencies



                                              110
 Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 117 of 123

California      Fire Plan



       Fuel hazards

       Commodity and non-commodity assets protected
       Severe fire weather days per year.
    All four criteria are to be summarized in high, medium and low risk categories.
    The results are to be shown on geographic information system (GIS) maps.
2. A separate GIS map is generated that identifies the high-risk areas where
   prefire management is to be applied.
3. CDF FRAP unit provides the ranger unit with an assets at risk GIS map for
   each asset in the area.

4. Separate community level meetings are scheduled with respective stakeholders
   for each asset at risk. The meeting is to acquaint the stakeholders with the
   process and bring their expertise and knowledge to bear on the asset maps
   that identify high-, medium- and low-risk areas.
5. Ranger unit personnel provide ground review and validation of the high-risk
   prefire management areas. Validation will be used to make any identified
   corrections in GIS maps.
6. Ranger units correct the maps with assistance, as needed,from CDF
   headquarters staff. Headquarters produces final GIS maps for developing
   prefire management projects.
7. The ranger unit forms a group with local expertise to define alternative
   prescriptions for prefire management projects that will reduce total costs and
   losses of a future major fire burning through the area in severe fire weather.
8. . Ranger unit staff, with assistance from headquarters staff and from
    stakeholders with expertise, identify economic and noneconomic assets
     protected and estimated reductions in costs and losses if prefire management
   projects are implemented.
9. Ranger unit staff identifies the mix of local, state or federal government or
   private funding needed for prefire management projects based upon the levels
   of interest and stockholder values.

10. Prefire management projects are ranked based on cost effectiveness and local
    community and stakeholder values.
11. The ranger unit holds a second set of meetings with the stakeholders who are
   to provide funding.
12. The results are presented at a public meeting in the community to review the
    assessments, results and proposed prefire management projects.
13. The pilot prefire management projects are aggregated for use in approaching
   the defined funding organizations.
The process not only should address local fire protection needs but also should
result in projects to address ecosystem needs. Involving all organizations and the
private sector provides greater potential of overcoming the institutional and
funding barriers that have killed similar plans in the past.


                                                  Ill
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 118 of 123

California Fire Plan



           Annual (or more frequent) monitoring should be included when prefire
           management plans are implemented. It helps determine effectiveness of the
           projects in reducing costs and losses to the wildland fire protection system.
           Monitoring should be tested against pre-prbject conditions and should allow for
           adjustments for initial attack fires. Results should be used to adjust project design
           and priorities over time.

           A prefire management plan will remain a living document as long as it is guided by
           the local community needs.




                                           112
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 119 of 123

California          Fire Pian




Appendix E. Blue Book
Allocation and Staffing
Standards


Introduction
An analysis of the current Blue Book Staffing and Allocation Standards indicates
that they are not meeting current fire protection needs. Existing standards are tied
to the 1985 Fire Plan and have not been updated since that time. During this
period the value of the funding for the currently authorized positions have been
impacted due to various budget decisions. Additionally the funding and authority
required to staff the budgeted fire season does not match the operational definition
of fire season.

The analysis of fire season length and staffing allocations was conducted using
actual ranger unit fire history and damage based on 10-13 years of actual fire
occurrence data and 34 years of initial attack success based on the current Board
of Forestry policy of suppressing all fires at 10 acres or less. The Department will
make a recommendation prior to the 1996 fires season in regard to the current
three allocation levels for Board consideration to more accurately reflect the severe
fire periods when resources need to be staffed at the highest level of readiness.
The Blue Book is associated with the Temporary Help Blanket positions. These
temporary positions are funded for staffing during "an average bad fire season."
The staffing and allocation staffing levels are spread over three periods — 1 -
Spring; 2 - Peak; 3 - Fall. The continuing goal of these three periods for initial
attack engines are as follows;
O During the spring and fall periods, staffing will be consistent with the fuels,
    weather, and expected fire severity.

O During the peak period, every action must be made to provide 3.0 staffing for
    all initial attack engines during the daylight period with some planned
    overnight uncovering of second engines at two-engine stations.
During severe seasonal conditions when fire severity is expected to exceed the
"average bad fire season,''® additional funding, staffing and/or augmentations will
be requested.




     'average bad fire season"is an average of the past 10-15 years offire season activity described in
duration of months and weeks, broken out as("transition"in or out of"peak") and 'peak"periods. This is
known as the budgeted fire season.




                                                                113
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 120 of 123

California    Fire Plan



             With regard to contract counties and the Gray Book, any changes to the Blue Book
             should be studied for applicability.

             The current Blue Book fire season periods and staffing standards are included in
             the appendix for reference.


             Action
             O The department will be recommending to the Resource Protection Committee
               changes to the current three allocations levels that more accurately reflect
               severe periods and a higher level of readiness.

             O An analysis of the Gray Book in regard to action #1 needs to be completed
               within time limits recommended by the Resource Protection Committee.

             EFund
             Emergency fund expenditures are being analyzed by the department. The main
             focus for now is statewide trends. This issue should be brought back for further
             fire plan analysis when department analysis is complete.
                         Crew or          Civil Service Class     Number of               Allocation Level
                    Station Type            and Category          Personnel           1          II          III
             Detection
              lookout              fio - seas pm                      2        9               11                   0

             Dispatcli
              ecc - r.o.           clerk                              3        3               3                    3

              ecc - r.u.           capt - coded                       3        3               3                    3

             Ground attack
              1 engine station     capt•coded                         2        2               2                    2

                                   capt - perm pm                     0.5     8.334          8.486            8.654

                                   fee -seaspm                        1        4.2            4.2                   6

                                   ff-i •seas pm                      3.5     16.28          18.78            21.28

              2 engine station     capt•coded                         2        2               2                    2

                                   capt - seas pm
                                   fee -coded                         1        1                1                   1

                                   fee -seaspm                        1        8.4            9.1                  13.6

                                   fT-i - seas pm                     7       32.55          37.55            42.55

              dt standard          hfeo coded                         2        2               2                    2

              dt w/l camp hfeo     hfeo coded                         1        1                1                   1

             Air Attack
              airltase             capt - seas pm                     2        12              12                  12

                                   fee -seaspm                        1       4.25            4.25                 4.25

                                   ff-l    - seas pm                  3.5      14              14                  14

             Helitack
               Uglit copter        capt - coded                       1        1                1                   1

                                   capt - seas pm                     1        4               4                    4

                                   fee -seaspm                        2        7               7                    7

                                   ff-i - seas pm                     6        24              24                  24

               Medium copter       capt - coded                       1         1               1                   1

                                   capt - seas pm                     3        16              16                  18

                                   fee -seaspm                        2        7               7                   8.4

                                   ff-i - seas pm                     6        36              36                  58.5

                                   pilot - coded                       1        1               1                   1

                                   pilot - seas pm                     1       4.5             4                   6.5




                                                                114
 Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 121 of 123

California Fire Plan



           Allocation Levels:      Current             Season Length   Peak Length
              {in months)                               (in months)    (in months)
                   I            May 15-NOV15                6              4

                                 May 1 - Dec 1              7              5
                                Apr 15- Dec 15              8              6




                                                 115
    Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 122 of 123

California   Fire Plan




             Glossary

             CEQA

             California Environmental Quality Act

             climax forest

             See late serai forest.

             CFES-IAM

             California Fire Economics Simulator-Initial Attack Module, a software program for
             modeling the initial attack system and simulating changes in the fire protection
             system.

             contract counties

             In California, the six counties that provide fire-protection services in state
             responsibility areas under contract with the state. These counties are Marin, Kern,
             Santa Barbara, Ventura, Los Angeles, and Orange.

             defensible space

             Adequate space (free from flammable vegetation) between structures and
             flammable vegetation, which allows firefighters a safe working area within which to
             attack an oncoming wildfire.
             FMAZ

             Fire management analysis zone, the basic planning unit for fire protection
             planning.

             ICS

             Incident Command System,

             ignition management

             Includes fire prevention program activities that are aimed at preventing the
             ignition of wildland fires and/or reducing damage from fires. Components include
             law enforcement, public education, engineering, fuels modification, and fire-safe
             planning.

             initial attack

             The wildfire control efforts taken by resources that are first to arrive at a wildfire,
             interface, or wildland interface

             The geographical meeting point of two diverse systems, wildland and structures.
             At this interface, structures and vegetation are sufficiently close that a wildland
             fire could spread to structures or a structure fire ignite vegetation. Seentermix.


                                              116
  Case 3:14-cr-00175-WHA Document 1023-20 Filed 03/01/19 Page 123 of 123

California Fire Plan



intermix, or wildland intermix

Interspersing of developed land with wildland, where there are no easily
discernible boundaries between the two systems. An example would be what real
estate brochures describe as "ranchettes" or "weekend farmer" homes. Poses more
problems in wildland fire management thaninterface.
l-zone

Casual reference to wildland interface and/or intermix,

late sera!forest

A forest that has evolved, through successional processes, near to the end of the
successional line, or climax forest. Only through disturbance (fire or clear-cutting,
for example) will the forest return to an earlier serai (successional) stage.
pollution rights

In some areas, industries can buy and sell rights to emit specified amounts of
pollutants.

ranger unit

Administrative unit of the CDF.

silviculture

The art of cultivating a forest; forestry,

stakeholder

Any person, agency or organization with a particular interest — a stake — in fire
safety and protection of assets from wildland fires.
stand-replacing fire

A fire that kills most or all of the trees in a section of forest,

uncontrolled fire

Any fire that threatens to destroy life, property or natural resources, and either is
not burning within the confines of firebreaks, or is burning with such intensity
that it could not be readily extinguished with ordinary tools commonly available.
See wildfire.

wildland fire

Any fire occurring on undeveloped land. Seewiidfire.
wildfire

A fire occurring on wildland that is not meeting management objectives and thus
requires a suppression response.




Sources include the Glossary of \Mldland Fire Terminology, produced by the Incident
Command System Working Team;published by the National Wildfire Coordinating Group


                                                      117
